Exhibit 10.1
THEKEN SPINE UNIT PURCHASE AGREEMENT
THIS THEKEN SPINE UNIT PURCHASE AGREEMENT, dated as of July 23, 2008 (this
“Agreement”), by and among Integra LifeSciences Holdings Corporation, a Delaware
corporation (the “Buyer”), Theken Spine, LLC, an Ohio limited liability company
(the “Company”), Randall R. Theken, a resident of the state of Ohio and a Member
of the Company (“RRT”), and the other Members of the Company signatory hereto
(such Members together with RRT, each a “Seller”, collectively, the “Sellers”).
Each of the Buyer, the Company and the Sellers is sometimes referred to herein
as a “Party” and, collectively, as the “Parties”.
WHEREAS, the Buyer wishes to purchase and acquire from the Sellers, and the
Sellers wish to transfer and sell to the Buyer, 100% of the Company’s issued and
outstanding Units (as defined below) of the Company according to the terms and
conditions set forth herein;
WHEREAS, as a condition to the closing of the transactions contemplated hereby,
RRT and the Company shall cause each Appreciation Rights Holder (as defined
below) to enter into an Appreciation Rights Closure Agreement (as defined
below), and each Ex-Appreciation Rights Holder (as defined below) to enter into
an Appreciation Rights Termination Agreement (as defined below), in either case
with the Company, whereby all Appreciation Rights (as defined below) held by
such Appreciation Rights Holder or Ex-Appreciation Rights Holder shall be
cancelled and extinguished upon the terms and conditions set forth in the
Appreciation Rights Closure Agreement and Appreciation Rights Termination
Agreement respectively;
WHEREAS, the board of directors of the Buyer, and the Manager and Members of the
Company have approved this Agreement and the transactions contemplated hereby;
WHEREAS, concurrently herewith, the Buyer, RRT, Theken Disc, LLC, an Ohio
limited liability company (“Theken Disc”), and the other members of Theken Disc
shall enter into that certain Theken Disc Unit Purchase Agreement, pursuant to
which the Buyer shall purchase and acquire 100% of the outstanding membership
units of Theken Disc according to the terms set forth therein (the “Theken Disc
Purchase Agreement”); and
WHEREAS, concurrently herewith, the Buyer, RRT, Therics, LLC, an Ohio limited
liability company (“Therics”), and AFBS, Inc., a Virginia corporation, shall
enter into that certain Therics Unit Purchase Agreement, pursuant to which the
Buyer shall purchase and acquire 100% of the outstanding membership units of
Therics according to the terms set forth therein (the “Therics Purchase
Agreement”, and together with this Agreement and the Theken Disc Purchase
Agreement, collectively, the “Purchase Agreements”) (the transactions referred
to in the Purchase Agreements referred to herein, collectively as the
“Transactions”).
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties to this Agreement agree
as follows:
ARTICLE I.
DEFINITIONS
Section 1.1 Certain Defined Terms. As used in this Agreement the following terms
shall have the following meanings:
“Adjusted LIBOR” means a rate of interest equal to the sum of (i) the rate
published in The Wall Street Journal from time to time as the one year “London
interbank offered rate, or Libor”, plus (ii) two percent (2%).

 

1



--------------------------------------------------------------------------------



 



“Affiliate” as applied to any specified Person means (a) any director, officer
or employee of such Person, (b) any direct or indirect holder of ten percent
(10%) or more of any class of stock (or other equity interest) of such Person,
(c) any spouse, parent, sibling, or descendant (by blood or adoption) of such
Person, (d) any corporation, company, trust, partnership (limited or general),
or limited liability company that is, in whole or in part, for the benefit of or
owned by such Person or any Person specified in clauses (a), (b) or (c) hereof,
and (e) any other Person that, directly or indirectly, controls, is controlled
by or is under common control with such Person. For the purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”) as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through ownership of voting securities or by contract or otherwise. For the
avoidance of doubt, each of the Theken Companies shall be considered to be an
Affiliate of the Buyer, and vice versa, after the Closing.
“Allocation Schedule” means the schedule attached hereto as Exhibit A; provided,
however, that the Parties agree that the Allocation Schedule and Schedule 5.2.2
of the Company Disclosure Schedule shall be updated by Sellers immediately prior
to the Closing to reflect any changes permitted under Section 7.1.4 between the
date hereof and the Closing Date.
“Ancillary Agreements” means the RRT Employment Agreement, the Non-Competition
Agreements, Appreciation Rights Closure Agreements, Appreciation Rights
Termination Agreements, Real Estate Leases, Equipment Lease, and the Aircraft
Usage Agreement.
“Appreciation Right(s)” means those appreciation rights granted by the Company
to any Person under any Appreciation Rights Plan, including, without limitation,
any ancillary documents and agreements related thereto or entered into in
connection therewith. For the avoidance of any doubt, specifically excluded from
the definition of “Appreciation Rights” are any and all Units.
“Appreciation Rights Closure Agreements” means the agreements, in the form
attached hereto as Exhibit B, to be entered into between the Company and each of
the applicable Appreciation Rights Holders identified on Schedule 5.2.2 of the
Company Disclosure Schedule prior to the Closing Date; provided, however, that
the Parties may agree to modify the form of the Appreciation Rights Closure
Agreement which terminates the Appreciation Rights granted pursuant to the
Theken Spine, LLC Appreciation Rights Plan for Employees and Distributors dated
January 1, 2005.

 

2



--------------------------------------------------------------------------------



 



“Appreciation Rights Holder” means the holder of any Appreciation Rights
immediately prior to the Closing, and specifically does not mean any
Ex-Appreciation Rights Holder. A schedule of the holders of Appreciation Rights
as of the date of this Agreement is attached hereto as Schedule 5.2.2 of the
Company Disclosure Schedule, which Schedule 5.2.2 of the Company Disclosure
Schedule indicates which holders of Appreciation Rights the Parties contemplate
will be, immediately prior to Closing, Appreciation Rights Holders and
Ex-Appreciation Rights Holders respectively; provided, further, that the Parties
agree that Schedule 5.2.2 of the Company Disclosure Schedule shall be updated by
Sellers immediately prior to the Closing to reflect any change between the date
hereof and the Closing Date and thereby reflect on said schedule the actual
Appreciation Rights Holders and actual Ex-Appreciation Rights Holders as of the
Closing Date.
“Appreciation Rights Plans” means the following: (i) the Theken Surgical, LLC
Appreciation Rights Plan dated December 31, 2003, (ii) the Theken Spine, LLC
Appreciation Rights Plan for Executive Presidents dated January 1, 2005,
(iii) the Theken Spine, LLC Appreciation Rights Plan for Employees and
Distributors dated January 1, 2005, and (iv) the Theken Spine, LLC Appreciation
Rights Plan for Consultants dated January 1, 2005, amended as of March 11, 2005,
including any ancillary documents and agreements related thereto or entered into
in connection therewith (e.g., unit appreciation agreements, non-competition
agreements, etc.), and any other similar plan, agreement or arrangement
maintained by the Company at any time prior to Closing pursuant to which
Appreciation Rights or other deferred compensation incentives have been or may
be granted. For the avoidance of any doubt, there is no “Theken Spine, LLC
Appreciation Rights Plans for Employees, Distributors and Medical Advisors dated
January 1, 2006”, and as such, any unit appreciation agreement or
non-competition agreement referencing the same was actually issued pursuant to
the Theken Spine, LLC Appreciation Rights Plan for Employees and Distributors
dated January 1, 2005.
“Appreciation Rights Termination Agreements” means the agreements to be entered
into between the Company and each of the applicable Ex-Appreciation Rights
Holders identified on Schedule 5.2.2 of the Company Disclosure Schedule prior to
the Closing Date, which shall be in form and substance reasonably satisfactory
to Buyer.
“Appreciation Unit” means a measure of an Appreciation Rights Holder’s
Appreciation Rights.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the State of New
York.
“Buyer Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, financial condition, prospects, cash flows or results of
operations of the Buyer, or on the ability of the Buyer to complete the Closing
pursuant to the terms hereof or comply with its obligations hereunder taken as a
whole, other than to the extent such effects are due to: (a) the announcement of
the transactions contemplated by this Agreement; (b) economic factors affecting
the national, regional or world economy; (c) factors generally affecting the
industry or markets, in which the Buyer operates; or (d) any act or omission of
any Seller, any Appreciation Rights Holder or, prior to the Closing, the
Company.

 

3



--------------------------------------------------------------------------------



 



“Change of Control Event” means: (i) the sale or other disposition of all or
substantially all of the consolidated assets of Buyer (or any successor thereto)
and its Subsidiaries, taken as a whole, in one transaction or series of related
transactions to a Person (who is not an Affiliate of the Buyer) (irrespective of
the structure or form that such asset sale or disposition takes – e.g., asset
sale, stock sale, merger or consolidation involving Subsidiaries of the Buyer);
(ii) a merger, consolidation, refinancing or recapitalization as a result of
which the holders of the Buyer’s issued and outstanding voting securities
immediately before such transaction own or control less than fifty percent (50%)
of the total voting power of all classes of securities entitled to vote
generally in the election of the board of directors or similar governing body of
the continuing or surviving entity immediately after such transaction; (iii) the
acquisition (in one or more transactions) by any Person or Persons acting
together or constituting a “group” under Section 13(d) of the Exchange Act
(other than Dr. Richard E. Caruso and/or any of his Affiliates), together with
any Affiliates thereof of beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act), of securities representing more than fifty percent (50%) of
the total voting power of all classes of securities entitled to vote generally
in the election of the Buyer’s board of directors or similar governing body,
excluding any acquisition of such securities by the Buyer or any Person owned,
directly or indirectly, by the stockholders of Buyer in substantially the same
proportions as such stockholders’ ownership of the Buyer; or (iv) a merger,
consolidation, sale, refinancing or recapitalization or other transaction,
pursuant to which a Person (who is not an Affiliate of the Buyer) acquires,
directly or indirectly (including, without limitation, through the acquisition
of a direct or indirect parent of the Company (other than Buyer)), all or
substantially all of the equity interests or assets of the Company; provided,
however, none of the transactions described under clause (ii) shall constitute a
Change of Control Event if, immediately following such transaction, no Person or
Persons acting together or constituting a “group” under Section 13(d) of the
Exchange Act (other than Dr. Richard E. Caruso and/or any of his Affiliates)
beneficially own, directly or indirectly, more than thirty percent (30%) of the
total voting power of all classes of securities entitled to vote generally in
the election of the Buyer’s board of directors or similar governing body;
provided, further, that none of the transactions described under clauses
(ii) and (iii), shall constitute a Change of Control Event if, at all times
following such transaction and prior to the end of the Second Earn-Out Period,
at least a majority of the board of directors of the Buyer (or the equivalent
governing body of any surviving entity from such transaction) are individuals
who were members of the board of directors of Buyer immediately prior to such
transaction, or individuals whose appointment or election was endorsed by a
majority of the individuals who were members of the board of directors of Buyer
immediately prior to such transaction.
“Closing Cash Amount” means the actual cash and cash equivalents of the Company
at the Closing, as determined pursuant to the terms of Section 2.4.
“Closing Funds Flow Memo” means the instructions, substantially in the form of
Exhibit C, attached hereto, which shall be executed by the Member Representative
and the Buyer prior to Closing and pursuant to which the Member Representative
shall provide to the Buyer, consistent with the Allocation Schedule and the
terms and conditions of this Agreement and the Ancillary Agreements,
instructions for payments to be made by the Buyer hereunder at Closing.
“Closing Payment Holdback Amount” means Two Hundred Thousand Dollars ($200,000).

 

4



--------------------------------------------------------------------------------



 



“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combined Closing Payment Amount” means Seventy-Five Million Dollars
($75,000,000), as the applicable portion of such amount may be adjusted pursuant
to: (i) Section 2.4 of this Agreement, (ii) Section 2.4 of the Theken Disc
Purchase Agreement, and/or (iii) Section 2.4 of the Therics Purchase Agreement,
as the case may be.
“Company Business” means the business and operations of the Company in the
manner in which the same have been conducted on or prior to the date hereof.
“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company and Sellers to the Buyer in connection with this Agreement.
“Company Expenses” means all fees and expenses incurred by the Company prior to
Closing, including but not limited to Transfer Taxes, in connection with this
Agreement and the other Transactions, including all fees and expenses of agents
and/or representatives of the Company, professionals and third-party service
providers, but excluding any trade payables incurred in the ordinary course of
the Company Business and consistent with past practice of the Company Business,
all of which shall be set forth in reasonable detail on the Company
Expense/Indebtedness Certificate.
“Company Guarantees” means that certain (i) Corporate Guaranty, dated
October 24, 2005, made by the Company in favor of Avfuel Corporation of Overland
Park, Kansas, and (ii) Guaranty, dated October 31, 2005, made by the Company in
favor of Cessna Finance Corporation.
“Company Material Adverse Effect” means a material adverse effect on the
business, assets, liabilities, financial condition, prospects, cash flows or
results of operations of the Company, or on the ability of the Company or any
Sellers to complete the Closing pursuant to the terms hereof or comply with
their obligations hereunder or that has a material adverse effect on the Buyer’s
ability to conduct and operate the Company Business after the Closing taken as a
whole, other than to the extent such effects are due to: (a) the announcement of
the transactions contemplated by this Agreement; (b) any changes in the
national, regional or world economy or capital, financial or securities markets
generally, including changes in interest or exchange rates; (c) factors
generally affecting the industry or markets, in which the Company operates; (d)
any act or omission of the Buyer; (e) any events, circumstances, changes or
effects arising from the compliance with the terms of, or the taking of any
action required by, this Agreement; (f) any action taken (or omitted to be
taken) by the Company, the Sellers or any of their Affiliates at the written
request or with the written consent of the Buyer; (g) changes in Law, GAAP or
applicable regulatory accounting requirements, or changes in interpretations
thereof by any Governmental Authority, except, in each case, as may have a
material disproportionate effect on the Company or any of its Affiliates
relative to other comparable companies operating in the industry in which the
Company operates; or (h) any proposed Law, or any proposed amendment to any
existing Law, except, in each case, as may have a material disproportionate
effect on the Company or any of its Affiliates relative to other comparable
companies operating in the industry in which the Company operates, and not
enacted into Law prior to the Closing Date.

 

5



--------------------------------------------------------------------------------



 



“Company Products” means those products developed and sold by the Company.
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of September 13, 2006, between RRT, the Buyer, the Company and the other
parties thereto.
“Contract(s)” means any and all written or oral contracts, agreements, evidences
of Indebtedness, loans, letters of credit, guarantees, leases (whether of real
or personal property), mortgage, notes, indentures, security or pledge
agreements, franchise agreements, purchase orders, licenses, easements, permits,
instruments, commitments, arrangements, undertakings, options, powers of
attorney, covenants not to compete, covenants not to sue, employment agreements,
settlement agreements or executory commitments to which the Company is a party
or by which any of the Company’s properties or assets are bound.
“Copyrights” means copyrights, copyright registrations, or any applications
therefor, in the United States or any foreign country, or any other right
corresponding thereto throughout the world, including, without limitation, moral
rights.
“Damages” means any and all losses, liabilities, claims, deficiency, actions,
causes of action, awards, Judgments, payments, costs, expenses, interest,
penalties, fines and other damages, whether direct or indirect, all costs and
expenses of investigating and defending any Proceeding and any appeal therefrom
(including reasonable attorneys’ fees) and all amounts paid incident to any
compromise or settlement of any such Proceeding, in each case, whether or not
involving a third-party claim.
“Earn-Out Acceleration Event” means the occurrence of either (a) a Change of
Control Event or (b) an Insolvency Event.
“Earn-Out Deductions” means any amounts deducted from, offset against or held
back from the First Earn-Out Amount and/or Second Earn-Out Amount by the Buyer
pursuant to: (i) Section 2.4.4(d) with respect to any Working Capital Deficiency
Payment; (ii) Section 11.6.1 (with respect to any Resolved Claim Amounts);
and/or (iii) Section 11.6.2 with respect to any Unresolved Claims/Unresolved
Claim Amounts.
“Earn-Out Payments” means the sum of (i) the First Earn-Out Payment, if any,
plus (ii) the First Earn-Out Adjustment Payment, if any, plus (iii) the Second
Earn-Out Payment, if any, plus (iv) the Second Earn-Out Adjustment Payment, if
any, plus (v) the Earn-Out Acceleration Payment, if any, plus (vi) any Excess
Holdback Payments, if any, less (vii) any interest paid on any amounts listed in
items (i)-(vi) of this definition.
“Earn-Out Period” means the twenty-four (24) month period commencing on the
first day of the fiscal quarter of the Buyer that immediately follows the fiscal
quarter of the Buyer during which the Closing occurs (e.g., if the Closing
occurs during the third quarter of 2008, the Earn-Out Period shall mean the
24-month period from October 1, 2008, through September 30, 2010); provided,
that if the Closing Date is on the first day of Buyer’s fiscal quarter, the
Earn-Out Period shall commence on the Closing Date.

 

6



--------------------------------------------------------------------------------



 



“Encumbrance” means any lien (statutory or otherwise), pledge, option, mortgage,
security interest, claim, charge, easement, limitation, restrictive license,
commitment, community property interest, condition, equitable interest, right of
first refusal, encroachment, restriction (other than a restriction on
transferability imposed solely by federal or state securities Laws) or other
encumbrance of any kind or nature whatsoever (whether absolute or contingent).
“Environmental Laws” means all applicable federal, state, and local laws, and
all rules or regulations promulgated thereunder, relating to pollution,
protection of the environment (including without limitation ambient air, surface
water, ground water, land surface, subsurface strata, wildlife, plants, or other
natural resources), and/or protection of the health and safety of persons from
exposures to pollutants, contaminants, or hazardous substances in the
environment, including without limitation (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), (ii) the Toxic
Substances Control Act, (iii) the Hazardous Materials Transportation Act,
(iv) the Resource Conservation and Recovery Act, (v) the Clean Water Act,
(vi) the Safe Drinking Water Act, (vii) the Clean Air Act, (viii) the
Occupational Safety and Health Act, (ix) the Federal Insecticide, Fungicide,
Rodenticide Act, (x) the Atomic Energy Act, and (xi) the Emergency Planning and
Community Right-to-Know Act.
“Environmental Permit” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.
“Ex-Appreciation Rights Holder” means any former holder of Appreciation Rights
who enters into an Appreciation Rights Termination Agreement prior to the
Closing Date thereby terminating such holder’s Appreciation Rights, and
specifically does not mean any Appreciation Rights Holder. A schedule of the
holders of Appreciation Rights with respect to whom it is contemplated shall,
immediately prior to Closing, be Appreciation Rights Holders and Ex-Appreciation
Rights Holders respectively is attached hereto as Schedule 5.2.2 of the Company
Disclosure Schedule; provided, further, that the Parties agree that
Schedule 5.2.2 of the Company Disclosure Schedule shall be updated by Sellers
immediately prior to the Closing to reflect any change between the date hereof
and the Closing Date and thereby reflect on said schedule the actual
Appreciation Rights Holders and actual Ex-Appreciation Rights Holders as of the
Closing Date.
“Excess or Obsolete Inventory” means any Inventory which, as of the date hereof:
(i) cannot be sold at current prices in the ordinary course of the Company
Business, (ii) is not usable in the production of current Company Products, or
(iii) consists of on hand quantities in excess of two (2) year’s projected sales
or usage.
“Exchange” means the NASDAQ Global Select Market and/or any other stock exchange
or trading system on which the Buyer’s securities are listed or approved for
trading, or otherwise applicable to the Buyer.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

 

7



--------------------------------------------------------------------------------



 



“First Earn-Out Adjustment Payment Date” means the date that is five
(5) Business Days following the date on which the final determination of the
matters in dispute set forth in the First Earn-Out Dispute Notice occurs in
accordance with Section 2.5.1.
“First Earn-Out Amount” means an amount equal to the lesser of:
(i) Two Hundred Million Dollars ($200,000,000), less the Combined Closing
Payment Amount; and
(ii) an amount equal to two and one-half (2.5) times the First Earn-Out Period
Trade Sales, less the Combined Closing Payment Amount; provided, that if such
amount is a negative number the First Earn-Out Amount shall be zero.
“First Earn-Out Payment Date” means the date on which the First Earn-Out Payment
is to be made by Buyer, and specifically, is the date on which the First
Earn-Out Statement is delivered by Buyer to the Member Representative in
accordance with Section 2.5.1.
“First Earn-Out Period” means the first twelve (12) months of the Earn-Out
Period.
“First Earn-Out Period Trade Sales” means the Trade Sales during the First
Earn-Out Period.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
“Governmental Authority” means any United States or foreign government, any
state or provincial or other political subdivision thereof, any province, city
or municipality, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the SEC, the IRS or any other United States or foreign government authority,
agency, department, board, commission or instrumentality of the United States,
any state of the United States or any political subdivision thereof or any
foreign jurisdiction, and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any United States or foreign governmental or non-governmental
self-regulatory organization, agency or authority.
“Hazardous Materials” means (i) any petroleum, petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials or
polychlorinated biphenyls, or (ii) any chemical, material or other substance
defined or regulated as toxic or hazardous or as a pollutant or contaminant or
waste under any applicable Environmental Law.
“Health Care Laws” means (i) any and all federal and state fraud and abuse laws,
anti-bribery and anti-kickback laws, including, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. §
1395nn), the civil False Claims Act (31 U.S.C. § 3729), Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code, the regulations promulgated
pursuant to such statutes and any and all other manual provisions, policies or
administrative guidance issued with respect to such fraud and abuse laws and
which are applicable to and binding upon the Company; (ii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated thereunder and which are applicable to and binding upon
the Company; (iii) Medicare (Title XVIII of the Social Security Act), the
regulations promulgated thereunder and any and all other manual provisions,
policies or administrative guidance issued by the Center for Medicare and
Medicaid Services and which are applicable to and binding upon the Company;
(iv) Medicaid (Title XIX of the Social Security Act), the regulations
promulgated thereunder and any and all other manual provisions, policies or
administrative guidance issued by the Center for Medicare and Medicaid Services
and which are applicable to and binding upon the Company; and (v) the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173) and the regulations promulgated thereunder and which are applicable
to and binding upon the Company; each of (i) though (v) as were in effect at the
time of Closing.

 

8



--------------------------------------------------------------------------------



 



“Health Care Professionals” refers to the various individuals or entities (e.g.,
hospitals and hospital purchase managers, physicians, medical practice groups
and managers, group purchasing organizations, third-party payors, etc.) that
purchase, lease, recommend, use, arrange for the purchase or lease of, or
prescribe the Company’s products in the United States.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind; (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (iii) all obligations of such Person upon which interest
charges are customarily paid (excluding obligations to pay salary or benefits
under deferred compensation or other benefit programs and any other pension
obligations); (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person;
(v) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business); (vi) all Indebtedness (excluding prepaid interest
thereon) of others secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Encumbrance on
property owned or acquired by such Person, whether or not the indebtedness
secured thereby has been assumed; (vii) all guaranty obligations of such Person;
(viii) except for those items set forth on Schedule 1.1 — Retained Leases, all
capital lease obligations of such Person; (ix) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty; and (x) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, surety bonds and performance
bonds, whether or not matured. Notwithstanding the above, Indebtedness does not
include any trade payables incurred in the ordinary course of the Company
Business and consistent with past practice of the Company Business.
“Insolvency Event” shall occur when either the Buyer or LifeSciences, or their
respective successors: (i) institutes, commences or consents to the institution
of (or otherwise has instituted or commenced against either of them) any
Proceeding related to its or their liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally; (ii) is unable to, or admits in
writing its inability to, pay its debts when they become due; (iii) dissolves or
otherwise ceases its business operations.

 

9



--------------------------------------------------------------------------------



 



“Intellectual Property Rights” means any or all of the following and all rights
in, arising out of, or associated therewith: all United States, international or
foreign (i) Patents; (ii) trade secrets and/or nonpublic know-how, including,
for example, inventions, discoveries, improvements, concepts, ideas, methods,
processes, designs, schematics, drawings, formulae, technical data,
specifications, research and development information, technology, databases,
inventions for which patent applications have not yet been filed and other
technical information, and other rights in know-how and confidential or
proprietary information; (iii) Copyrights; (iv) rights in world wide web
addresses and domain names and sites and applications and registrations
therefor; (v) Trademarks; and (vi) similar, corresponding or equivalent rights
to any of the foregoing anywhere in the world, including, without limitation,
moral rights.
“Inventory” means inventories used in the Company Business, including the
Company Products, finished goods (including packaging material and promotional
materials such as samples, demos, loaners and prototypes), work-in-progress, raw
materials, supplies, manufactured and purchased parts and other materials, and
any Excess or Obsolete Inventory.
“IRS” means the Internal Revenue Service of the United States, or any successor
agency thereto.
“Judgment” means any judgment, decision, consent decree, injunction, ruling or
order of any federal, state or local court or Governmental Authority or
arbitrator that is binding on any Person or its property under Applicable Law.
“Knowledge” means, with reference to the Company, the actual knowledge of any of
the following individuals after reasonable inquiry, and shall include all
similar uses of the concept, including “aware,” “known to” and “knowledge of”:
RRT, Ronald Clough, Jolene Maurer, Richard Navarro or John Winge.
“Law” means each provision of any currently existing federal, provincial, state,
local or foreign law, statute, by-law, ordinance, order, code, rule or
regulation, promulgated or issued by any Governmental Authority, as well as any
Judgments or agreements issued or entered into by any Governmental Authority and
the common law of any jurisdiction.
“Liability” means direct or indirect, primary or secondary, liability,
Indebtedness, obligation, penalty, cost, or expense, claim, deficiency, guaranty
or endorsement of or by any Person of any type, whether accrued, absolute or
contingent, liquidated or unliquidated, matured or unmatured, or otherwise.
“LifeSciences” means Integra LifeSciences Corporation, a Delaware corporation,
and the sole direct subsidiary of Buyer.
“Line of Credit” means that certain Commercial Note: Demand Line of Credit,
dated September 22, 2003, as modified by that certain Note Modification
Agreement, dated as of May 2, 2005, by and between National City Bank N.A., a
national banking association organized under the laws of the United States, and
the Company, as set forth on Schedule 5.7.1, items 294-296 of the Company
Disclosure Schedule, as the same may be amended or modified prior to the
Closing.

 

10



--------------------------------------------------------------------------------



 



“Management Agreement” means that certain Management Agreement, dated as of
October 1, 2005, by and between the Company and the Manager.
“Manager” means Foxtrot-Papa Management Company, LLC, an Ohio limited liability
company and the manager of the Company.
“Members” means the members of the Company (i.e., the holders and owners of the
Units of the Company as of the date of this Agreement) it being understood that
said members are also defined at times herein as the “Sellers”.
“Minor Modification” shall mean a modification in the packaging, labeling,
design, formulation, configuration or manufacturing methods of any product that
does not require 510(k) clearance or an approved PMA for such modified product
to be placed on the market.
“Ohio LLC Act” means the Ohio Revised Code Title 17, Chapter 1705 et seq., as
amended from time to time.
“Operating Agreement” means the Company’s Amended and Restated Operating
Agreement, dated as of December 20, 2004, as amended by the following: (i) a
certain Addendum to Certain Agreements for Theken Spine, LLC effective as of
December 20, 2004, (ii) a certain Addendum #2 to Certain Agreements for Theken
Spine, LLC effective as of December 20, 2004, (iii) a certain Amendment to
Addendum #2 to Certain Agreements for Theken Spine, LLC effective as of
December 20, 2004, and (iv) a certain Amendment to the Theken Spine, LLC Amended
and Restated Operating Agreement effective April 1, 2005.
“Patents” means (i)  patents, utility models, design registrations, certificates
of invention, patents of addition or substitution, or other governmental grants
for the protection of inventions or industrial designs anywhere in the world,
including, any reissue, renewal, re-examination or extension thereof; and
(ii) any application for any of the foregoing, including any international,
provisional, divisional, continuation, continuation-in-part, or continued
prosecution application.
“Permitted Encumbrances” means (a) Encumbrances for current Taxes not yet due
and payable; and (b) mechanics’, carriers’, workers’, repairs’ and other similar
liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of the Company, in each
case which liens do not materially impair the ownership or operation of any
assets of the Company or which do not have, or could not reasonably be expected
to have, a Company Material Adverse Effect.
“Person” means any individual, corporation (including any nonprofit
corporation), company, partnership (limited or general), limited liability
company, joint venture, association, estate, trust or unincorporated
organization, labor union, Governmental Authority or other entity.

 

11



--------------------------------------------------------------------------------



 



“Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.
“Proprietary Rights” means any and all Technology and any and all Intellectual
Property Rights that is or are owned or otherwise controlled (in whole or in
part) by or licensed to the Company.
“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.
“Second Earn-Out Adjustment Payment Date” means the date that is five
(5) Business Days following the date on which the final determination of the
matters in dispute set forth in the Second Earn-Out Dispute Notice occurs in
accordance with Section 2.5.2.
“Second Earn-Out Amount” means an amount equal to the lesser of:
(i) Two Hundred Million Dollars ($200,000,000), less the Combined Closing
Payment Amount, less the First Earn-Out Amount; and
(ii) an amount equal to two and one-half (2.5) times the Second Earn-Out Period
Trade Sales, less the Combined Closing Payment Amount, less the First Earn-Out
Amount; provided, that if such amount is a negative number the Second Earn-Out
Amount shall be zero.
“Second Earn-Out Payment Date” means the date on which the Second Earn-Out
Payment is to be made by Buyer, and specifically, is the date on which the
Second Earn-Out Statement is delivered by Buyer to the Member Representative in
accordance with Section 2.5.2.
“Second Earn-Out Period” means the second twelve (12) months of the Earn-Out
Period.
“Second Earn-Out Period Trade Sales” means the Trade Sales during the Second
Earn-Out Period.
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
“Straddle Period” means any Tax Period beginning before the Closing Date and
ending after the Closing Date.
“Subsidiary” means, with respect to any Person, any and all corporations,
partnerships, limited liability companies, joint ventures, associations and
other entities or organizations controlled, directly or indirectly, by such
Person.

 

12



--------------------------------------------------------------------------------



 



“Substitute Product” shall mean any Integra Product (other than an Existing
Integra Product) that the Buyer and RRT agree, after good faith negotiation:
(a) has the same composition as a then-existing Theken Company Product, it being
agreed, by way of example but not by way of limitation:
(1) for products comprised of metal and other non-orthobiologic materials, the
parties agree that (A) a product comprised of metal shall, for the purposes of
this Agreement, be considered as having the same composition as a product
comprised of the same metal, another metal or other non-orthobiologic substances
or any combination thereof (e.g., a product comprised of titanium shall, for the
purposes of this Agreement, be considered as having the same composition as a
product comprised of stainless steel, of polyetheretherketone (“PEEK”), or of
PEEK in combination with carbon fiber), and (B) such products shall not, for the
purposes of this Agreement, be considered having the same composition as
products comprised of orthobiologic materials; or
(2) for products comprised of orthobiologic materials (i.e., natural or
synthetic materials used to repair or regenerate tissue, including, without
limitation, bone, tendon, cartilage, ligament, muscle, and dermis), the parties
agree that (A) a product comprised of an orthobiologic substance shall not, for
the purposes of this Agreement, be considered as having the same composition as
a product comprised of a different orthobiologic substance, or a different
combination of orthobiologic substances (e.g., (i) a product comprised of human
bone/demineralized bone does not have the same composition as a product
comprised of collagen, tri-calcium phosphate (“TCP”), or any combination
thereof, (ii) a product comprised of collagen does not have the same composition
as a product comprised of TCP, and (iii) a product comprised of collagen and TCP
does not have the same composition as a product comprised of TCP), and (B) such
products shall not, for the purposes of this Agreement, be considered having the
same composition as products comprised of metal or other non-orthobiologic
materials;
and
(b) has the same indication for use as such Theken Company Product; and
(c) for products comprised of orthobiologic materials, has the same
configuration (e.g., putty, strip, morsels) as such Theken Company Product; and
(d) is a substitute for such Theken Company Product (i.e., a reasonable spine
surgeon would view such product as interchangeable with the applicable Theken
Company Product);
provided, however, that, notwithstanding the foregoing, Minor Modifications of
Integra Products shall not be considered Substitute Products; provided, further,
that, for the avoidance of doubt, the Parties agree that notwithstanding the
exclusion of certain Integra Products (specifically, those defined in clauses
(ii) and (iii) of the definition thereof) from the definition of Theken Company
Products, such Integra Products may nonetheless constitute Substitute Products
and, therefore, be taken into account for the purposes of determining Trade
Sales hereunder; provided, further, Schedule 1.1 – Substitute Products sets
forth a list of existing products on the date hereof which the Parties agree are
in fact Substitute Products.

 

13



--------------------------------------------------------------------------------



 



“Takeover Statute” means any “fair price,” “moratorium,” “control share
acquisition” or other similar antitakeover statute or regulation enacted under
state or federal Laws in the United States.
“Target Working Capital Amount” means Three Million Eight Hundred Twenty-Nine
Thousand Eight Hundred Fifty-Seven Dollars ($3,829,857).
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, tariffs,
duties, liabilities, impositions or other assessments in the nature of a tax
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
including, without limitation, income, gross receipts, profits, excise, real or
personal property, environmental, sales, use, ad valorem, withholding, social
security, retirement, employment, unemployment, workers’ compensation,
occupation, service, license, net worth, capital stock, payroll, franchise,
gains, stamp, transfer and recording taxes, escheat, and shall include any
Liability for the Taxes of any other Person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local, or
foreign Tax Law), or as a transferee or successor, by contract, or otherwise.
“Tax Period” means any period prescribed by any Governmental Authority for which
a Tax Return is required to be filed or a Tax is required to be paid.
“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other filing required to be supplied to any
Governmental Authority with respect to Taxes, including all attachments thereto
and amendments thereof.
“Technology” means any or all of the following: (i) works of authorship
including, without limitation, computer programs, source code and executable
code, whether embodied in software, firmware or otherwise, documentation,
designs, files, net lists, records, data and mask works; (ii) inventions
(whether or not patentable), improvements, and technology; (iii) proprietary or
confidential information, including technical data and customer and supplier
lists, trade secrets, discoveries, processes, formulas, and know how;
(iv) databases, data compilations and collections and technical data; (v) tools,
methods and processes; and (vi) all instantiations of the foregoing in any form
and embodied in any media.
“Theken Companies” means, collectively, the Company, Theken Disc and Therics.
“Theken Company Products” means all:
(a) products of the Theken Companies which are currently marketed by any Theken
Company as of the date hereof (a true and complete list of which is set forth on
Exhibit E-1), in addition to, all improvements, modifications (including Minor
Modifications), alterations, revisions, enhancements, variations, adaptations,
redesigns and new generations of the same;

 

14



--------------------------------------------------------------------------------



 



(b) products of the Theken Companies which are currently under development by
any Theken Company as of the date hereof (a true and complete list of which is
set forth on Exhibit E-2), in addition to, all improvements, modifications
(including Minor Modifications), alterations, revisions, enhancements,
variations, adaptations, redesigns and new generations of the same;
(c) products of the Theken Companies that:
(i) a Theken Company (or one or more employees or representatives of, or
consultants to, a Theken Company) substantially conceives, discovers, develops,
designs or manufactures (including products that incorporate Intellectual
Property Rights or Proprietary Rights that a Theken Company purchases or
in-licenses from third parties to enable the further development of products by
a Theken Company), and
(ii) are placed into the market by or on behalf of a Theken Company pursuant to
a newly-obtained 510(k) clearance, approved PMA or any other applicable
regulatory approval or notice at any time prior to the end of the Earn-Out
Period,
including, without limitation, all improvements, modifications (including Minor
Modifications), alterations, revisions, enhancements, variations, adaptations,
redesigns and new generations of the same; or
(d) Integra Products (as defined below) to which the Therics three-dimensional
printing process is applied (notwithstanding the definition of the term “Minor
Modification”, such application shall not be deemed a Minor Modification to such
Integra Product (which would otherwise cause it to be excluded from the
definition of Theken Company Products)).
Notwithstanding the foregoing, but subject to the definition of “Substitute
Product” above, “Theken Company Products” shall not include, without limitation,
any of the following (collectively, “Integra Products”):
(i) any products of the Buyer or its Affiliates (other than the Theken Companies
or their Subsidiaries) existing on the Closing Date, including any products that
are in-licensed or marketed by the Buyer or its Affiliates (other than the
Theken Companies or their Subsidiaries) as of such date (collectively, the
“Existing Integra Products”), including Minor Modifications thereof by any
Theken Company (or one or more employees of or consultants to any Theken
Company) following the Closing Date;
(ii) any products that the Buyer or its Affiliates (other than the Theken
Companies or their Subsidiaries) or one or more employees of or consultants to
the Buyer or its Affiliates (other than the Theken Companies or their
Subsidiaries) (A) substantially conceives, discovers, develops, designs,
manufactures, or in-licenses for sale or license, and (B) are placed into the
market by or on behalf of Buyer or its Affiliates pursuant to a newly-obtained
510(k) clearance, approved PMA or any other applicable regulatory approval or
notice at any time after the Closing Date, including those that incorporate
Minor Modifications by any Theken Company (or one or more employees or
representatives of, or consultants to, any Theken Company); or
(iii) any products that the Buyer or its Affiliates (including, following the
Closing, any of the Theken Companies) acquire or in-license for sale or license
after the Closing Date and that at the time of such acquisition or licensing
already have 510(k) clearance, approved PMA or other applicable regulatory
approval or notice to be placed on the market, including Minor Modifications
thereof by any Theken Company (or one or more employees or representatives of,
or consultants to, any Theken Company).

 

15



--------------------------------------------------------------------------------



 



“Theken Disc Adjusted Purchase Price” means Twenty Million Dollars ($20,000,000)
as such amount may be adjusted pursuant to Section 2.4 of the Theken Disc
Purchase Agreement.
“Therics Adjusted Purchase Price” means Eight Million Dollars ($8,000,000) as
such amount may be adjusted pursuant to Section 2.4 of the Therics Purchase
Agreement.
“Trade Sales” means, without duplication, during the First Earn-Out Period or
Second Earn-Out Period, as applicable, and as determined in accordance with
GAAP, the aggregate amount of: (a) the worldwide gross sales actually invoiced
by the Buyer or any of its Affiliates or Subsidiaries (including, without
limitation, any of the Theken Companies) for any and all sales of Theken Company
Products to third parties/unaffiliated Persons, plus (b) any Transferred Trade
Sales, less, (c) the sum of the following deductions with respect to the sales
referenced in item (a) of this definition: (i) actual transportation charges to
the extent separately invoiced; (ii) normal and customary trade, quantity or
cash discounts or rebates to the extent taken; (iii) normal credits, adjustments
or allowances, if any, given or made on account of price adjustments or returns;
(iv) any and all governmental rebates, whether in existence now or enacted
later; (v) any Tax upon or measured by the sale or use of such products (except
Taxes based on income from such products); (vi) any actual freight, duty or
transportation insurance; (vii) fees paid to group purchasing organizations; and
(viii) specific write-offs for uncollectible accounts (provided that no
write-off for an uncollectible account shall count against the definition of
Trade Sales for purposes of this agreement until RRT is given at least one
hundred twenty (120) days prior notice of such uncollectible account and after
such one hundred twenty (120) day period the account remains uncollected and
Buyer offers to assign such uncollectible account to the Member Representative
so that the Member Representative is provided with the opportunity to collect on
such account); plus, (d) any amounts actually received by the Buyer or any of
its Affiliates or Subsidiaries (including, without limitation, any of the Theken
Companies) in respect of revenues from the licensing by Buyer or any of its
Affiliates or Subsidiaries (including, without limitation any of the Theken
Companies) of any Theken Company Products, devices, concepts, manufacturing
methods, Intellectual Property Rights or Proprietary Rights of any of the Theken
Companies to a third party (net of any related licensing expenses paid to third
parties). In the event that the Buyer, prior to a Change of Control Event,
directly or through one or more if its Affiliates and/or Subsidiaries, acquires
or develops a Substitute Product, then the definition of “Trade Sales” shall
also include the worldwide gross sales actually invoiced by the Buyer or any of
its Affiliates or Subsidiaries (including, without limitation, any of the Theken
Companies after the Closing), or otherwise paid to any such parties, for any and
all sales of such Substitute Product, less, the worldwide gross sales of such
Substitute Product actually invoiced in the twelve (12) months prior to the
acquisition or development of such Substitute Product, if any, less each of the
deductions referred to in clauses (c)(i) through (c)(viii) above as relates to
sales of such Substitute Product, but in no event less than zero.
Notwithstanding any provision in this Agreement to the contrary (including,
without limitation, this definition of “Trade Sales” and the definitions of
“Substitute Product”, “Theken Company Product”, “Integra Products”, “Existing
Integra Products” and “Transferred Trade Sales”), Trade Sales shall not include
any sales of any products by the Buyer or any of its Affiliates or Subsidiaries
(including, without limitation, any of the Theken Companies) that are comprised
of bone (including demineralized bone) and/or collagen, and no Earn-Out Payment
shall be due or payable to Sellers in respect thereof; provided, however, that
this exclusion shall not apply to any Integra Products that constitute Theken
Company Products under clause (d) of the definition thereof, sales of which
shall be taken into account for the purposes of determining Trade Sales and the
Earn-Out Payments.

 

16



--------------------------------------------------------------------------------



 



“Trademarks” means trade names, trade dress, brand names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor and all goodwill associated therewith throughout the
world.
“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes (including interest and penalties thereon) incurred in connection with the
Sellers’ sale of their Units as contemplated by this Agreement. For the
avoidance of doubt, only Taxes are intended to be included within the definition
of “Transfer Taxes” and fees and other associated costs which are not in the
nature of a tax are intended to be excluded from such definition (e.g., filing
fees required to be paid by the “acquiring person” under the HSR Act).
“Transferred Trade Sales” means, regarding any Theken Company Product with
respect to which Buyer (or its Affiliates) sells or otherwise transfers, prior
to the end of the Earn-Out Period, the rights to market and sell such Theken
Company Product (a “Transferred Theken Company Product”) to a Person who is not
an Affiliate of the Buyer (a “Transfer Event”), the estimated sales of such
Transferred Theken Company Product to be calculated as follows:
(i) in the calendar month during which such Transfer Event occurs and each of
the eleven (11) calendar months thereafter, the product of: (x) the worldwide
gross sales actually invoiced by the Buyer or any of its Affiliates or
Subsidiaries (including, without limitation, any of the Theken Companies) for
any and all sales of such Transferred Theken Company Product to third
parties/unaffiliated Persons, as determined in accordance with GAAP, during the
twelve (12) full calendar months prior to such Transfer Event, net of all
deductions listed in subsection “(c)” of the definition of Trade Sales as said
deductions relate to the sales referenced in item (x) of this paragraph,
multiplied by (y) 0.10; and
(ii) for each calendar month thereafter, the product of: (x) the worldwide gross
sales actually invoiced by the Buyer or any of its Affiliates or Subsidiaries
(including, without limitation, any of the Theken Companies) for any and all
sales of such Transferred Theken Company Product to third parties/unaffiliated
Persons, as determined in accordance with GAAP, during the twelve (12) full
calendar months prior to such Transfer Event, net of all deductions listed in
subsection “(c)” of the definition of Trade Sales as said deductions relate to
the sales referenced in item (x) of this paragraph, multiplied by (y) 0.12.
For Transfer Events which occur during the First Earn-Out Period, the
calculation of Transferred Trade Sales with respect to the First Earn-Out Period
shall include the estimated sales for the month of such Transfer Event and for
each month through the end of the First Earn-Out Period, and the calculation of
Transferred Trade Sales with respect to the Second Earn-Out Period shall include
the estimated sales for all twelve (12) months of the Second Earn-Out Period.
For Transfer Events which occur during the Second Earn-Out Period, the
calculation of Transferred Trade Sales with respect to the Second Earn-Out
Period shall include the estimated sales for the month of such Transfer Event
and for each month through the end of the Second Earn-Out Period.

 

17



--------------------------------------------------------------------------------



 



By way of example, if a Transfer Event occurs on the 5th day of the 7th month of
the First Earn-Out Period and is with respect to a Transferred Theken Company
Product that achieved sales of $1,200,000 over the twelve (12) full calendar
month period prior to the Transfer Event, then the Transferred Trade Sales of
such product for each of the remaining six (6) months of the First Earn-Out
Period would be $720,000 (equal to $1,200,000 multiplied by 0.10 multiplied by
6). Transferred Trade Sales during the Second Earn-Out Period would be
$1,584,000 (equal to the sum of (i) $1,200,000 multiplied by 0.10 multiplied by
6, plus (ii) $1,200,000 multiplied by 0.12 multiplied by 6).
“Treasury Regulation” means the regulations promulgated under the Code.
“Unit” means the measure of a Member’s equity interest and membership interest
in the Company. The Units of the Company are comprised of two (2) separate
classes, class A units and class B units, which classes are identical in all
respects except as set forth in Section 7 of the Operating Agreement (pertaining
to Allocations and Distributions as defined therein). For the avoidance of any
doubt, specifically excluded from the definition of “Unit” are any and all
Appreciation Rights.
“Unit Appreciation Agreement” means an agreement evidencing the award of
Appreciation Rights under an Appreciation Rights Plan.
“Working Capital” means, with respect to the Company as of the Closing Date and
after giving effect to the payment of Indebtedness and Company Expenses and
excluding all intercompany transactions involving the Company and any of its
Affiliates:
(i) the sum of:
(a) trade accounts receivable, net of allowances for bad debts and other
customer allowances, (b) current and non-current inventories, less reserves for
excess or obsolete inventory, and (c) prepaid expenses and other current assets;
less
(ii) the sum of:
(a) trade accounts payable, (b) accrued commissions, and (c) other accrued
expenses and liabilities (including accrued Taxes),
in each case calculated based on the amounts therefor as reflected on the
Closing Date Balance Sheet, as well as the format set forth on Exhibit D, and
consistent with Section 2.4. For the avoidance of doubt, “accrued Taxes” shall
include the employer portion of all federal, state, and local employment and
payroll Taxes, including the Federal Insurance Contributions Act, as amended
(Sections 3101-3128 of the Code), and the Federal Unemployment Tax Act, as
amended (Sections 3301-3311 of the Code), related to payments made to each
Appreciation Rights Holder pursuant to Section 2.3.2(c).

 

18



--------------------------------------------------------------------------------



 



“Working Capital Adjustment Payment Date” means the date that is five
(5) Business Days after the determination of the Final Working Capital Amount.
Section 1.2 Other Defined Terms. Each of the following terms have the meaning
assigned to such term in the Section indicated:

      Term   Section  
401(k) Plan
  7.9.2 
510(k)
  5.8.3 
Accounts Receivable
  5.5.3 
Acquisition Proposal
  7.6 
Agreement
  Preamble
Aircraft Usage Agreement
  3.2.1(v) 
Allowable Activities
  7.10.1 
Appreciation Rights Closing Payment
  2.3.2(c) 
Audited Balance Sheet
  5.5.1 
Audited Financial Statements
  5.5.1 
Buyer
  Preamble
Buyer Indemnified Party
  11.2.1 
Cap
  11.4.1(b) 
Claim Notice
  11.3.2 
Closing
  3.1 
Closing Date
  3.1 
Closing Date Balance Sheet
  2.4.2 
Company
  Preamble
Company Assets
  5.18 
Company Benefit Plan
  5.9.1 
Company Expense/Indebtedness Certificate
  3.2.1(n) 
Company Insurance Policies
  5.15 
Competing Activity
  7.10.1 
Confidential Information
  5.16.6 
Consolidated Audited Balance Sheet
  5.5.1 
Consolidated Audited Financial Statements
  5.5.1 
Consolidated Interim Balance Sheet
  5.5.1 
Consolidated Interim Financial Statements
  5.5.1 
Continuing Employees
  7.9.1 
Deductible
  11.4.1(a) 
Delivered Opinions
  3.2.1(u) 
Earn-Out Acceleration Net Amount
  2.5.4(a)(ii) 
Earn-Out Acceleration Payment
  2.5.4(a) 
EBITIA
  7.14.2(a) 
Equipment Lease
  3.2.1(i) 
ERISA
  5.9.1 
ERISA Affiliate
  5.9.1 
Excess Holdback Payment
  11.6.2 
Excess Working Capital Amount
  2.4.4(a) 
Existing Integra Products
  1.1 (See Definition of “Theken Company Products”)

 

19



--------------------------------------------------------------------------------



 



      Term   Section  
Extended Duration Representations
  11.1.1 
Final Working Capital Amount
  2.4.3(c) 
Financing Proposal
  7.6 
First Earn-Out Adjustment Payment
  2.5.1(b) 
First Earn-Out Dispute Notice
  2.5.1(b) 
First Earn-Out Payment
  2.5.1(a) 
First Earn-Out Review Period
  2.5.1(b) 
First Earn-Out Statement
  2.5.1(a) 
IDE
  5.8.4 
Indemnification Escrow Amount
  2.5.6(c) 
Indemnified Party
  11.3.1 
Indemnifying Party
  11.3.1 
Indemnity Dispute Notice
  11.3.3 
Intellectual Property Rights Agreements
  5.16.9 
Integra Products
  1.1 (See Definition of “Theken Company Products”)
Interim Balance Sheet
  5.5.1 
Interim Financial Statements
  5.5.1 
Interim Monthly Financial Statements
  5.5.2 
Member Representative
  12.1 
Multiemployer Plan
  5.9.6 
Non-Assumable Third Party Claims
  11.3.3 
Non-Competition Agreements
  3.2.1(g) 
Orthobiologic
  1.1 (See Definition of “Substitute Product”)
Partnership Income Tax Returns
  8.1 
Party(ies)
  Preamble
PEEK
  1.1 (See Definition of “Substitute Product”)
Per Diem Taxes
  11.5.2 
Permits
  5.12.1 
PMA
  5.8.3 
Post-Closing Buyer Payment
  2.5.6 
Preliminary Closing Cash Amount
  2.4.2 
Preliminary Working Capital Amount
  2.4.2 
Proceedings
  5.11.1 
PTO
  5.16.1 
Purchase Agreements
  Recitals
Purchase Price
  2.3.1 
Real Estate Leases
  3.2.1(h) 
Released Claims
  13.1 
Released Parties
  13.1 
Releasing Parties
  13.1 
Releasor
  13.1 
Resolved Claim Amount
  11.6.1 
Restricted Parties
  7.10.1 
Restricted Period
  7.10.1 
Review Period
  2.4.3(a) 
RRT
  Preamble
RRT Employment Agreement
  3.2.1(f) 
Scheduled Contracts
  5.7.1 
Second Earn-Out Adjustment Payment
  2.5.2(b) 
Second Earn-Out Dispute Notice
  2.5.2(b) 
Second Earn-Out Payment
  2.5.2(a) 

 

20



--------------------------------------------------------------------------------



 



      Term   Section  
Second Earn-Out Review Period
  2.5.2(b) 
Second Earn-Out Statement
  2.5.2(a) 
Seller(s)
  Preamble
Sellers’ Closing Payment
  2.3.2(d) 
Seller Indemnified Party
  11.2.4 
Settlement Accountant
  2.4.3(b) 
Statement of Objections
  2.4.3(a) 
Successor Representative
  12.3 
Tax Claim
  11.5.4 
TCP
  1.1 (See Definition of “Substitute Product”)
Theken Disc
  Preamble
Theken Disc Purchase Agreement
  Preamble
Therics
  Preamble
Therics Purchase Agreement
  Preamble
Third-Party Claim
  11.3.2 
Threshold Amount
  11.4.1(a) 
Trade Laws
  5.24.1 
Transactions
  Preamble
Transfer Event
  1.1 (See Definition of “Transferred Trade Sales”)
Transferred Theken Company Product
  1.1 (See Definition of “Transferred Trade Sales”)
Unresolved Claim
  11.6.2 
Unresolved Claim Amount
  11.6.2 
Working Capital Deficiency
  2.4.4(b) 
Working Capital Deficiency Amount
  2.4.4(d) 

Section 1.3 Other Definitional Provisions.
Section 1.3.1 When a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated.
Section 1.3.2 The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.
Section 1.3.3 Terms defined in the singular have a comparable meaning when used
in the plural, and vice versa.
Section 1.3.4 The gender of any pronouns shall include the other gender.
Section 1.3.5 References to a Person are also to its predecessors, successors
and permitted assigns.
Section 1.3.6 The term “Dollars” and “$” means United States Dollars.
Section 1.3.7 The word “including” means “including without limitation” and the
words “include” and “includes” have corresponding meanings.

 

21



--------------------------------------------------------------------------------



 



ARTICLE II.
PURCHASE AND SALE OF MEMBERSHIP UNITS
Section 2.1 Purchase and Sale of the Units. Subject to the terms and conditions
contained herein, at the Closing, the Sellers shall sell, transfer, convey,
assign and deliver to the Buyer, free and clear of all Encumbrances, and the
Buyer shall purchase and accept from the Sellers, one hundred percent (100%) of
the issued and outstanding Units of the Company with the number of issued and
outstanding Units owned and being sold by such Seller set forth beside such
Seller’s name on the Allocation Schedule.
Section 2.2 Appreciation Rights Closing Payments. The Appreciation Rights
Closing Payments shall be made pursuant to Section 2.3.2(c) and the Appreciation
Rights Closure Agreements.
Section 2.3 Purchase Price; Payment of Purchase Price.
Section 2.3.1 Purchase Price. The aggregate purchase price for the Units and the
non-competition and non-solicitation covenants provided for in Section 7.10
shall consist of (a) Forty-Seven Million Dollars ($47,000,000) payable under
Sections 2.3.2 and 2.4 and subject to adjustment post-Closing pursuant to
Section 2.4, plus (b) the Earn-Out Payments, if any, payable under Sections 2.5
and 11.6.2, plus (c) the aggregate amount of all Resolved Claim Amounts offset
and deducted pursuant to Section 11.6.1 (collectively, the “Purchase Price”).
Section 2.3.2 Closing Payments. The Buyer shall pay at Closing, Forty-Six
Million Eight Hundred Thousand Dollars ($46,800,000) of the Purchase Price as
follows, and in accordance with the payment instructions for such payments as
set forth in the Closing Funds Flow Memo:
(a) the Company Expenses as listed on the Company Expense/Indebtedness
Certificate shall be paid to the Persons entitled thereto;
(b) the Indebtedness of the Company as listed on the Company
Expense/Indebtedness Certificate shall be paid to the Persons entitled thereto;
(c) an amount equal to the aggregate gross amount payable to the Appreciation
Rights Holders at Closing under the Appreciation Rights Closure Agreements, in
connection with the cancellation of all Appreciation Rights held by the
Appreciation Rights Holders, as indicated on the Closing Funds Flow Memo (such
aggregate amount, the “Appreciation Rights Closing Payment”) shall be paid to
the Company (it being agreed that as soon as practicable thereafter, the Member
Representative and Buyer shall cause the Company to pay to each Appreciation
Rights Holder an amount in accordance with each such Appreciation Rights
Holder’s allocable share of the Appreciation Rights Closing Payment as set forth
in the Closing Funds Flow Memo (for payments made to any Appreciation Rights
Holder, the allocable share owed to such Appreciation Rights Holder shall be
determined using the percentage set forth beside such Appreciation Rights
Holder’s name in the column of the Allocation Schedule titled “Percentage”),
less any amounts required to be withheld therefrom as contemplated by
Section 2.6); and
(d) an amount equal to Forty-Six Million Eight Hundred Thousand Dollars
($46,800,000), less the sum of the amounts provided for in the preceding clauses
of this Section 2.3.2 (the “Sellers’ Closing Payment”) shall be paid to Sellers
as set forth in the Closing Funds Flow Memo.

 

22



--------------------------------------------------------------------------------



 



Section 2.4 Closing Payment Adjustment.
Section 2.4.1 Closing Payment Holdback Amount. At the Closing, the Closing
Payment Holdback Amount shall be withheld by the Buyer and shall not be due and
payable to the Sellers or Appreciation Rights Holders, or released to the
Sellers or Appreciation Rights Holders, except pursuant to and in accordance
with this Section 2.4.
Section 2.4.2 Closing Date Balance Sheet. Within ninety (90) days after the
Closing Date, the Buyer shall prepare, or cause to be prepared, and deliver to
the Member Representative an unaudited balance sheet of the Company as of the
close of business on the Closing Date (the “Closing Date Balance Sheet”),
together with the Buyer’s calculation of: (i) the Working Capital derived
therefrom and prepared in accordance with the definitions and procedures set
forth herein (the “Preliminary Working Capital Amount”), and (ii) the cash and
cash equivalents of the Company at the Closing (the “Preliminary Closing Cash
Amount”). The Closing Date Balance Sheet shall be prepared in accordance with
GAAP on a basis consistent with the accounting policies, methods and practices
used to prepare the Audited Balance Sheet.
Section 2.4.3 Closing Date Balance Sheet Review, Dispute Resolution.
(a) Upon receipt of the Closing Date Balance Sheet, the Member Representative
shall have forty-five (45) days (the “Review Period”) to review the Closing Date
Balance Sheet and related computations of the Preliminary Working Capital Amount
and the Preliminary Closing Cash Amount. Upon reasonable advance written request
by the Member Representative, the Member Representative, and/or his
representatives, shall be given reasonable access to the Buyer’s books and
records to the extent necessary to enable the Member Representative to verify,
within the Review Period, the information and computations in the Closing Date
Balance Sheet and related computations of the Preliminary Working Capital Amount
and the Preliminary Closing Cash Amount. If the Member Representative accepts
such Closing Date Balance Sheet and related computations of the Preliminary
Working Capital Amount and Preliminary Closing Cash Amount by the delivery of a
written acceptance of the same to the Buyer prior to the expiration of the
Review Period, or alternatively, if the Member Representative does not give
written notice to the Buyer setting forth in reasonable detail each of the
objections of the Member Representative to such Closing Date Balance Sheet and
related computations of the Preliminary Working Capital Amount and Preliminary
Closing Cash Amount (a “Statement of Objections”) prior to the expiration of the
Review Period, then in either case such Closing Date Balance Sheet shall be
final and binding upon the Parties, and the Preliminary Working Capital Amount
shall be deemed the final, definitive Working Capital amount and the Preliminary
Closing Cash Amount shall be deemed the final, definitive Closing Cash Amount.
In the event that the Member Representative delivers a Statement of Objections
to the Buyer during the Review Period, the Member Representative and the Buyer
shall use their commercially reasonable efforts to resolve any disputed items,
and thereby attempt to agree in writing on the final, definitive Working Capital
amount and/or final, definitive Closing Cash Amount, within thirty (30) days
following the receipt by the Buyer of the Statement of Objections.

 

23



--------------------------------------------------------------------------------



 



(b) If the Parties are unable to reach an agreement in writing as to the final,
definitive Working Capital amount and/or final, definitive Closing Cash Amount
within such thirty (30) day period as set forth in Section 2.4.3(a), then the
matter shall be submitted to an independent accounting firm or valuation
specialist as shall be mutually agreed in writing between the Buyer and the
Member Representative (the “Settlement Accountant”). The Settlement Accountant
shall determine the matters still in dispute as identified in the Statement of
Objections (as the same may be modified in writing by the Parties as a result of
their commercially reasonable efforts to resolve any disputed items) and
establish the final, definitive Working Capital amount and/or final, definitive
Closing Cash Amount. The Settlement Accountant shall make its determination of
the final, definitive Working Capital amount and/or final, definitive Closing
Cash Amount (which in no event shall be more favorable to the Buyer than the
Preliminary Working Capital Amount, and/or Preliminary Closing Cash Amount,
derived from the Closing Date Balance Sheet, nor more favorable to the Sellers
than the Working Capital amount, and/or Closing Cash Amount, shown on the
Statement of Objections) within thirty (30) days (or as soon as practicable
thereafter if the Settlement Accountant notifies the Parties that it requires
additional time to make such determination) following the submission of the
matter to the Settlement Accountant for resolution. The Parties shall deliver to
the Settlement Accountant a copy of this Agreement, a copy of the Closing Date
Balance Sheet together with all documents delivered to the Member Representative
by the Buyer under Section 2.4.2 and a copy of the Statement of Objections
together with all documents delivered by the Member Representative under
Section 2.4.3(a). In addition, in connection with the written agreement naming
the Settlement Accountant the Parties may also agree to any additional
procedures and/or process issues with respect to the Settlement Accountant’s
determination hereunder (e.g., prohibition of ex parte discussions with the
Settlement Accountant). The fees and expenses of the Settlement Accountant shall
be allocated ratably among the Sellers, on one hand, and the Buyer, on the other
hand, in the same proportion that the aggregate dollar amount of items
unsuccessfully disputed by each such Party (as finally determined by the
Settlement Accountant) bears to the aggregate dollar amount of all disputed
items submitted to the Settlement Accountant. With respect to other costs, the
Sellers, on one hand, and the Buyer and the Company, on the other hand, shall
pay their own costs in connection with the determination made pursuant to this
Section 2.4.3, including the fees and expenses of their respective attorneys and
accountants, if any.
(c) The sum of the Working Capital amount plus the Closing Cash Amount, in each
case as finally agreed or determined in accordance with this Section 2.4.3 shall
be referred to herein as the “Final Working Capital Amount.”

 

24



--------------------------------------------------------------------------------



 



Section 2.4.4 Adjustment Payments.
(a) In the event that the Final Working Capital Amount is greater than the
Target Working Capital Amount, such excess is referred to herein as the “Excess
Working Capital Amount.”
(b) In the event that the Final Working Capital Amount is less than the Target
Working Capital Amount, the amount equal to the Target Working Capital Amount
minus the Final Working Capital Amount is referred to herein as the “Working
Capital Deficiency.”
(c) If there is a Working Capital Deficiency and it is less than the Closing
Payment Holdback Amount, the Buyer shall, on or prior to the Working Capital
Adjustment Payment Date, pay an amount equal: (i) to the Closing Payment
Holdback Amount minus the Working Capital Deficiency, plus (ii) an amount equal
to interest thereon at the rate published in The Wall Street Journal from time
to time as the “prime rate” for the period from the Closing Date through the
Working Capital Adjustment Payment Date, which amount shall be paid, in
accordance with both the Allocation Schedule and Section 2.5.6, (x) to the
Member Representative for the benefit of all Sellers, and (y) to the
Appreciation Rights Holders.
(d) If there is a Working Capital Deficiency and it is greater than the Closing
Payment Holdback Amount, the Buyer shall retain the full amount of the Closing
Payment Holdback Amount and shall be entitled to deduct from the amount
otherwise payable as the First Earn-Out Amount an amount equal to: (i) the
Working Capital Deficiency minus the Closing Payment Holdback Amount, plus
(ii) an amount equal to the interest thereon for the period from the Closing
Date through to date of the First Earn-Out Payment at the rate published in The
Wall Street Journal from time to time as the “prime rate” for the period from
the Closing Date through the date such payment is made (such sum, the “Working
Capital Deficiency Payment”) (it being agreed that in the event that the Working
Capital Deficiency Payment is greater than the amount otherwise payable as the
First Earn-Out Payment, the Buyer shall be entitled to deduct such remaining
amount from the amount otherwise payable as the Second Earn-Out Payment).
(e) If there is an Excess Working Capital Amount, the Buyer shall, on or prior
to the Working Capital Adjustment Payment Date, pay an amount equal to: (i) the
Excess Working Capital Amount, plus (ii) the Closing Payment Holdback Amount,
plus (iii) an amount equivalent to interest thereon (i.e., interest on the sum
of (i) and (ii) above) at the rate published in The Wall Street Journal from
time to time as the “prime rate” for the period from the Closing Date through
the Working Capital Adjustment Payment Date, which amount shall be paid, in
accordance with both the Allocation Schedule and Section 2.5.6, (x) to the
Member Representative for the benefit of all Sellers, and (y) to the
Appreciation Rights Holders.
Section 2.5 Earn-Out Payments.
Section 2.5.1 First Earn-Out Statement.
(a) Within forty-five (45) days following the expiration of each fiscal quarter
during the First Earn-Out Period (other than the last fiscal quarter of the
First Earn-Out Period), the Buyer shall deliver to the Member Representative a
report (in a format to be reasonably agreed to by the Parties) indicating the
Buyer’s good faith calculation of the Trade Sales for the previous quarter (it
being agreed that such quarterly reports shall be non-binding on the Parties and
are intended for general informational purposes only). Within sixty (60) days
following the expiration of the First Earn-Out Period, the Buyer shall prepare
and deliver to the Member Representative a statement (the “First Earn-Out
Statement”), setting forth the Buyer’s calculation of: (i) the First Earn-Out
Amount, less (ii) as applicable, the amount of any Earn-Out Deductions to be
deducted from, offset against or held back from the First Earn-Out Amount
pursuant to the terms of this Agreement, and less (iii) the amount of any
Earn-Out Acceleration Payment previously paid and credited in accordance with
Section 2.5.4(b), if any (such net amount, the “First Earn-Out Payment”). The
Buyer shall deliver with the First Earn-Out Statement the supporting financial
information used in making the computations of the First Earn-Out Payment. The
First Earn-Out Payment shall be payable on the First Earn-Out Payment Date, in
accordance with both the Allocation Schedule and Section 2.5.6, (x) to the
Member Representative for the benefit of all Sellers, and (y) to the
Appreciation Rights Holders.

 

25



--------------------------------------------------------------------------------



 



(b) Upon receipt of the First Earn-Out Statement, the Member Representative
shall have sixty (60) days (the “First Earn-Out Review Period”) following the
Member Representative’s receipt of the First Earn-Out Statement to review the
First Earn-Out Statement. Upon reasonable advance written request by the Member
Representative, the Member Representative, along with his representatives, shall
be given reasonable access to the Buyer’s books and records to the extent
reasonably necessary to verify the information and computations contained in the
First Earn-Out Statement. If the Member Representative accepts the First
Earn-Out Statement by delivery of a written acceptance of the same to the Buyer
prior to the expiration of the First Earn-Out Review Period, or alternatively,
if the Member Representative does not give the Buyer written notice setting
forth in reasonable detail each of the objections of the Member Representative
to the First Earn-Out Statement (the “First Earn-Out Dispute Notice”) prior to
the expiration of the First Earn-Out Review Period, then in either case the
First Earn-Out Payment as set forth therein shall be final and binding upon the
Parties. In the event that the Member Representative does not accept such First
Earn-Out Statement as provided above, then the Member Representative shall
deliver to the Buyer the First Earn-Out Dispute Notice during the First Earn-Out
Review Period and such notice shall set forth in reasonable detail the basis for
each of the Member Representative’s objections including a schedule setting
forth the computations of the First Earn-Out Amount (and the Earn-Out
Acceleration Net Amount, if applicable) by the Member Representative together
with supporting financial information used in making its computations thereof.
In the event the Member Representative delivers a First Earn-Out Dispute Notice
to the Buyer during the First Earn-Out Review Period, the Member Representative
and the Buyer shall use their commercially reasonable efforts to resolve any
disputed items as soon as practicable following the Buyer’s receipt of the First
Earn-Out Dispute Notice and for a period of sixty (60) days thereafter. If the
Parties are unable to reach an agreement in writing regarding the First Earn-Out
Statement during such sixty (60) day period, then during such sixty (60) day
period they shall also discuss in good faith the appropriate third party dispute
resolution procedure; provided, however, that, in all cases, the Parties agree
(and shall agree as part of any such third party dispute resolution procedure)
that the fees, costs and expenses of the Person (including, as applicable, any
accountant, court or arbitrator) resolving such dispute shall be allocated
ratably among the Sellers, on one hand, and the Buyer, on the other hand, in the
same proportion that the aggregate dollar amount of items unsuccessfully
disputed by each such Party(ies) (as finally determined by third party dispute
resolution procedure) bears to the aggregate dollar amount of all disputed items
submitted in connection therewith. Upon the final determination of the matters
in dispute set forth in the First Earn-Out Dispute Notice, and in the event that
as part of such final determination it is determined that the Buyer shall be
required to pay any amounts in excess of the First Earn-Out Payment, then the
Buyer shall pay, on the First Earn-Out Adjustment Payment Date, (i) any such
excess amount, plus (ii) an amount equal to interest on such excess amount at
Adjusted LIBOR for the period from the date of the First Earn-Out Payment Date
through the First Earn-Out Adjustment Payment Date (such amount, the “First
Earn-Out Adjustment Payment”), in accordance with both the Allocation Schedule
and Section 2.5.6, (x) to the Member Representative for the benefit of all
Sellers, and (y) to the Appreciation Rights Holders. With respect to other fees,
costs and expenses, the Sellers, on one hand, and the Buyer and the Company, on
the other hand, shall pay their own fees, costs and expenses in connection with
the determination made pursuant to this Section 2.5.1, including the fees, costs
and expenses of their respective attorneys and accountants, if any.

 

26



--------------------------------------------------------------------------------



 



Section 2.5.2 Second Earn-Out Statement.
(a) Within forty-five (45) days following the expiration of each fiscal quarter
during the Second Earn-Out Period (other than the last fiscal quarter of the
Second Earn-Out Period), the Buyer shall deliver to the Member Representative a
report (in a format to be reasonably agreed to by the Parties) indicating the
Buyer’s good faith calculation of the Trade Sales for the previous quarter (it
being agreed that such quarterly reports shall be non-binding on the Parties and
are intended for general informational purposes only). Within sixty (60) days
following the expiration of the Second Earn-Out Period, the Buyer shall prepare
and deliver to the Member Representative a statement (the “Second Earn-Out
Statement”), setting forth the Buyer’s calculation of: (i) the Second Earn-Out
Amount, less (ii) as applicable, the amount of any Earn-Out Deductions to be
deducted from, offset against or held back from the Second Earn-Out Amount
pursuant to the terms of this Agreement, and less (iii) the amount of any
Earn-Out Acceleration Payment previously paid and credited in accordance with
Section 2.5.4(b), if any (such net amount, the “Second Earn-Out Payment”). The
Buyer shall deliver with the Second Earn-Out Statement the supporting financial
information used in making the computations of the Second Earn-Out Payment. The
Second Earn-Out Payment shall be payable on the Second Earn-Out Payment Date, in
accordance with both the Allocation Schedule and Section 2.5.6, (x) to the
Member Representative for the benefit of all Sellers, and (y) to the
Appreciation Rights Holders.
(b) Upon receipt of the Second Earn-Out Statement, the Member Representative
shall have sixty (60) days (the “Second Earn-Out Review Period”) following the
Member Representative’s receipt of the Second Earn-Out Statement to review the
Second Earn-Out Statement. Upon reasonable advance written request by the Member
Representative, the Member Representative, along with his representatives, shall
be given reasonable access to the Buyer’s books and records to the extent
reasonably necessary to verify the information and computations contained in the
Second Earn-Out Statement. If the Member Representative accepts the Second
Earn-Out Statement by delivery of a written acceptance of the same to the Buyer
prior to the expiration of the Second Earn-Out Review Period, or alternatively,
if the Member Representative does not give the Buyer written notice setting
forth in reasonable detail each of the objections of the Member Representative
to the Second Earn-Out Statement (the “Second Earn-Out Dispute Notice”) prior to
the expiration of the Second Earn-Out Review Period, then in either case the
Second Earn-Out Payment as set forth therein shall be final and binding upon the
Parties.

 

27



--------------------------------------------------------------------------------



 



In the event that the Member Representative does not accept such Second Earn-Out
Statement as provided above, then the Member Representative shall deliver to the
Buyer the Second Earn-Out Dispute Notice during the Second Earn-Out Review
Period and such notice shall set forth in reasonable detail the basis for each
of the Member Representative’s objections, including a schedule setting forth
the computations of the Second Earn-Out Amount (and the Earn-Out Acceleration
Net Amount, if applicable) by the Member Representative together with supporting
financial information used in making its computations thereof. In the event the
Member Representative delivers a Second Earn-Out Dispute Notice to the Buyer
during the Second Earn-Out Review Period, the Member Representative and the
Buyer shall use their commercially reasonable efforts to resolve any disputed
items as soon as practicable following the Buyer’s receipt of the Second
Earn-Out Dispute Notice and for a period of sixty (60) days thereafter. If the
Parties are unable to reach an agreement in writing regarding the Second
Earn-Out Statement during such sixty (60) day period, then during such sixty
(60) day period they shall also discuss in good faith the appropriate third
party dispute resolution procedure; provided, however, that, in all cases, the
Parties agree (and shall agree as part of any such third party dispute
resolution procedure) that the fees, costs and expenses of the Person
(including, as applicable, any accountant, court or arbitrator) resolving such
dispute shall be allocated ratably among the Sellers, on one hand, and the
Buyer, on the other hand, in the same proportion that the aggregate dollar
amount of items unsuccessfully disputed by each such Party(ies) (as finally
determined by third party dispute resolution procedure) bears to the aggregate
dollar amount of all disputed items submitted in connection therewith. Upon the
final determination of the matters in dispute set forth in the Second Earn-Out
Dispute Notice, and in the event that as part of such final determination it is
determined that the Buyer shall be required to pay any amounts in excess of the
Second Earn-Out Payment, then the Buyer shall pay, on the Second Earn-Out
Adjustment Payment Date, (i) any such excess amount, plus (ii) an amount equal
to interest on such excess amount at Adjusted LIBOR for the period from the date
of the Second Earn-Out Payment Date through the Second Earn-Out Adjustment
Payment Date (such amount, the “Second Earn-Out Adjustment Payment”), in
accordance with both the Allocation Schedule and Section 2.5.6, (x) to the
Member Representative for the benefit of all Sellers, and (y) to the
Appreciation Rights Holders. With respect to other fees, costs and expenses, the
Sellers, on one hand, and the Buyer and the Company, on the other hand, shall
pay their own fees, costs and expenses in connection with the determination made
pursuant to this Section 2.5.2, including the fees, costs and expenses of their
respective attorneys and accountants, if any.
Section 2.5.3 Cap on Earn-Out Payments. Notwithstanding anything herein to the
contrary, the aggregate amount of the Earn-Out Payments that the Buyer shall be
required to pay to the Sellers and Appreciation Rights Holders pursuant to
Sections 2.5.1, 2.5.2, 2.5.4 and 11.6.2 shall not exceed an amount equal to:
(i) Two Hundred Million Dollars ($200,000,000), less (ii) the Combined Closing
Payment Amount, and less (iii) the aggregate amount of any Resolved Claim
Amounts offset pursuant to Section 11.6.1.

 

28



--------------------------------------------------------------------------------



 



Section 2.5.4 Payment Upon the Occurrence of an Earn-Out Acceleration Event.
Upon the occurrence of an Earn-Out Acceleration Event prior to the end of the
Second Earn-Out Period:
(a) The Buyer shall immediately pay, or cause to be paid, in accordance with
both the Allocation Schedule and Section 2.5.6, (x) to the Member Representative
for the benefit of all Sellers, and (y) to the Appreciation Rights Holders, an
amount (the “Earn-Out Acceleration Payment”) equal to the greater of:
(i) Fifty-Five Million Dollars ($55,000,000), less the aggregate sum of (A) any
Earn-Out Payments previously paid, if any, (B) any Resolved Claim Amounts, and
(C) any Unresolved Claim Amounts; and
(ii) two and one-half (2.5) times the Trade Sales for the twelve (12) month
period ending on the last day of the month immediately prior to the occurrence
of such Earn-Out Acceleration Event (the “Earn-Out Acceleration Net Amount”),
less the aggregate sum of (A) the Combined Closing Payment Amount, (B) any
Earn-Out Payments previously paid, if any, (C) any Resolved Claim Amounts, and
(D) any Unresolved Claim Amounts.
(b) The amount of such Earn-Out Acceleration Payment shall be credited towards
any other Earn-Out Payments due hereunder, and the provisions of this
Section 2.5 shall otherwise continue pursuant to its terms.
Section 2.5.5 No Continued Service Required for Appreciation Rights Holders. For
purposes of clarification, an Appreciation Rights Holder’s right to receive
his/her/its applicable share of any Earn-Out Payment(s) pursuant to this
Section 2.5 and Section 11.6.2 is not subject to such Appreciation Rights
Holder’s continued employment or continued services with the Company or the
Buyer following the Closing, but such right to receive payment shall remain
subject to the terms and conditions of such Appreciation Rights Holder’s
Appreciation Rights Closure Agreement. Provided that an Appreciation Rights
Holder holds Appreciation Rights immediately prior to the Closing, in the event
that the Earn-Out Payment(s) become payable pursuant to this Section 2.5 and
Section 11.6.2, the Earn-Out Payment(s) shall be paid to such Appreciation
Rights Holder in accordance with the Allocation Schedule and Section 2.5.6,
regardless of whether such Appreciation Rights Holder remains an employee or
service provider of the Company after the Closing.
Section 2.5.6 Post-Closing Payments to Sellers and Appreciation Rights Holders.
For payments to be made by Buyer after the Closing pursuant to Sections 2.4, 2.5
or 11.6.2 (each, a “Post-Closing Buyer Payment”):
(a) For payments made to any Seller or Appreciation Rights Holder, the allocable
amount owed to such Person shall be determined using the percentage set forth
beside such Person’s name in the column of the Allocation Schedule titled
“Percentage”.
(b) All amounts payable to any Appreciation Rights Holder shall be made by Buyer
(or the Company on behalf of Buyer) and shall be net of any amounts required to
be withheld therefrom as contemplated by Section 2.6.
(c) The Member Representative may deliver a written notice, at least three
(3) Business Days prior to the date of any Post-Closing Buyer Payment,
instructing Buyer to deposit a specified portion of such Post-Closing Buyer
Payment (the “Indemnification Escrow Amount”) with a third party escrow agent
designated by the Member Representative and pursuant to the terms of an escrow
agreement provided by the Member Representative and enclosed with such notice.
The Indemnification Escrow Amount shall be deducted proportionately from the
amounts otherwise payable to each Seller and Appreciation Rights Holder in
accordance with Section 2.5.6(a).

 

29



--------------------------------------------------------------------------------



 



Section 2.6 Withholding. The Buyer (or, as applicable, the Company) shall be
entitled to deduct and withhold from any consideration otherwise payable
pursuant to this Agreement such amounts as it may be required to deduct and
withhold with respect to the making of such payment under the Code, or any
provision of applicable Tax Law. To the extent that amounts are so withheld or
paid over to or deposited with the relevant Governmental Authority by the Buyer
(or, as applicable, the Company), such amounts shall be treated for all purposes
of this Agreement as having been paid to the applicable Person in respect of
which the Buyer (or, as applicable, the Company) made such deduction and
withholding.
ARTICLE III.
CLOSING AND DELIVERIES
Section 3.1 Closing. Upon the terms and subject to the conditions set forth
herein, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Latham & Watkins LLP, 233 South
Wacker Drive, Chicago, Illinois 60606 at 10:00 a.m. Central Time, on the third
Business Day after the date on which the last of the conditions set forth in
Article IX hereof are fulfilled or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the fulfillment
or waiver of those conditions) in accordance with this Agreement, or at such
other place and time and/or on such other date as the Buyer and the Member
Representative may agree in writing. The date on which the Closing actually
occurs is hereinafter referred to as the “Closing Date.”
Section 3.2 Closing Deliveries.
Section 3.2.1 Closing Deliveries by the Sellers. At the Closing, the Sellers
shall deliver, or shall cause to be delivered, to the Buyer:
(a) any and all membership certificates evidencing ownership of the Units, which
certificates shall be accompanied by duly executed assignments separate from
certificate and other instruments of conveyance which are necessary or desirable
to effect the transfer of the Units from each of the Sellers to the Buyer;
(b) organizational documents and certificates of good standing (i) certified by
the Secretary of State of the State of Ohio for the Company and (ii) certified
by the Secretary of State of each state in which the Company is qualified to do
business as a foreign entity, each dated not more than ten (10) Business Days
prior to the Closing Date with a bring-down good standing certificate dated as
of the Closing Date (or verbal or online confirmation);
(c) the Appreciation Rights Closure Agreements or Appreciation Rights
Termination Agreements, as applicable, duly executed by each Appreciation Rights
Holder or Ex-Appreciation Rights Holder respectively as indicated on
Schedule 5.2.2 of the Company Disclosure Schedule, together with copies of the
Appreciation Rights Plans;

 

30



--------------------------------------------------------------------------------



 



(d) a certificate, dated as of the Closing Date and executed by the Member
Representative and the Manager of the Company, as to the fulfillment of each of
the conditions set forth in Sections 9.3.1 and 9.3.2 by the Sellers and the
Company, respectively;
(e) terminations and releases in form and substance satisfactory to the Buyer,
terminating and releasing all of the Company’s obligations related to the
Company Guarantees, duly executed by each party thereto;
(f) an Employment Agreement and related Confidentiality Invention Disclosure and
Non-Compete Agreement, each duly executed by the Company and RRT, to become
effective at the Closing and in the form attached hereto as Exhibit F-1
(collectively, the “RRT Employment Agreement”);
(g) non-competition agreement amendments, duly executed by the Company and each
of (i) Ronald Clough, and (ii) John Winge, each to become effective at the
Closing and in the form attached hereto as Exhibit F-2 and Exhibit F-3
(collectively, the “Non-Competition Agreements”);
(h) real estate lease agreements, duly executed by the Company and FPR
Properties, LLC, each to become effective at the Closing for the following
facilities: (i) 1100 Nola Avenue, Barberton, Ohio 44203 and (ii) 1800 Triplett
Boulevard, Akron, Ohio 44306, which shall be in the form attached hereto as
Exhibit G-1 and Exhibit G-2, respectively (collectively, the “Real Estate
Leases”);
(i) equipment lease agreement, duly executed by the Company and Theken
Orthopedic, Inc., to become effective at the Closing, which shall be in the form
attached hereto as Exhibit H (collectively, the “Equipment Lease”);
(j) aircraft lease and management agreement and fuel program agreement, each
duly executed by Theken Aviation LLC and Hawker Beechcraft Charter & Management,
Inc.;
(k) copies of all third party and governmental consents, approval and filings
required in connection with the consummation of the transactions contemplated by
this Agreement set forth on Schedule 5.4;
(l) copies of all consents, licenses, waivers, approvals and authorizations for
which Sellers are responsible as set forth on Exhibit I, which shall have been
obtained, given or made and shall be in full force and effect;
(m) a statement executed by the Company, in form and substance reasonably
satisfactory to the Buyer, that satisfies the requirements of Treasury
Regulation Section 1.1445-11T(d)(2);
(n) a certificate in the form attached hereto as Exhibit J (the “Company
Expense/Indebtedness Certificate”), duly executed by the Member Representative
on behalf of the Sellers, setting forth in sufficient detail the aggregate
amount as of the Closing Date of any and all obligations of the Company for
(i) Indebtedness and (ii) unpaid Company Expenses (including payee and bank
account wire transfer instructions);

 

31



--------------------------------------------------------------------------------



 



(o) the Closing Funds Flow Memo, duly executed by the Member Representative,
setting forth in sufficient detail (including bank account wire transfer
instructions) a listing of the amount to be paid to each Seller, Appreciation
Rights Holder and other Person (and specifying any withholding Taxes associated
therewith) in connection with the Closing;
(p) a payoff letter, in form and substance reasonably satisfactory to the Buyer,
with respect to any Indebtedness, if any, set forth in the Company
Expense/Indebtedness Certificate;
(q) appropriate UCC-3 termination statements under the Ohio Uniform Commercial
Code and other instruments as may be requested by the Buyer to extinguish all
Indebtedness of the Company and all Encumbrances related thereto to the extent
directed by the Buyer;
(r) an IRS Form W-8 or W-9, as applicable, with respect to each Seller and
Appreciation Rights Holder;
(s) the original minute books, Unit records and similar organizational documents
of the Company;
(t) an agreement, in form and substance satisfactory to the Buyer, extending the
term of that certain agreement set forth on item 437 of Schedule 5.7.1 of the
Company Disclosure Schedule;
(u) non-infringement opinions, in form and substance satisfactory to the Buyer
(the “Delivered Opinions”), from the Company’s counsel regarding the matter set
forth on item 7 of Schedule 5.11.1 of the Company Disclosure Schedule;
(v) an aircraft usage agreement in the form attached hereto as Exhibit K (the
“Aircraft Usage Agreement”), duly executed by the Buyer, the Member
Representative on behalf of the Sellers, and Theken Aviation, LLC related to the
Company’s use of the aircraft after the Closing Date;
(w) an amended and restated agreement, in form and substance satisfactory to the
Buyer, which amends and restates that certain agreement set forth on item 441 of
 Schedule 5.7.1 of the Company Disclosure Schedule; and
(x) such other documents and instruments as may be necessary or desirable to
effect or evidence the Transactions that the Buyer may reasonably request.
Section 3.2.2 Closing Deliveries by the Buyer. At the Closing, the Buyer shall
deliver, or shall cause to be delivered, the following:
(a) The Buyer shall pay Forty-Six Million Eight Hundred Thousand Dollars
($46,800,000) by wire transfer of immediately available funds in accordance with
Section 2.3 and the Closing Funds Flow Memo;
(b) the Ancillary Agreements to which the Buyer is a party, duly executed by the
Buyer;

 

32



--------------------------------------------------------------------------------



 



(c) certified organizational documents and certificates of good standing issued
by the Secretary of State of the States of Delaware, Ohio and New Jersey, as
applicable, for the Buyer, dated not more than ten (10) Business Days prior to
the Closing Date with a bring-down good standing certificate dated as of the
Closing Date (or verbal or online confirmation);
(d) copies of all third party and/or governmental consents, approvals and
filings required by the Buyer in connection with the consummation of the
transactions contemplated by this Agreement set forth on Schedule 3.2.2(d);
(e) a certificate, dated as of the Closing Date and executed by a duly elected,
qualified and acting officer of the Buyer, as to the fulfillment of each of the
conditions set forth in Sections 9.2.1 and 9.2.2; and
(f) such other documents and instruments as may be necessary or desirable to
effect or evidence the Transactions that the Member Representative may
reasonably request.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE SELLERS
AND THE UNITS
Each Seller severally, and not jointly with any other Seller, hereby represents
and warrants to the Buyer as of the date of this Agreement and as of the Closing
Date as follows (it being understood and agreed that the disclosures in any
section or subsection of the Disclosure Schedules shall qualify other sections
and subsections of this Article IV and Article V as to which such information
may be applicable solely to the extent that the relevance of such disclosure to
such other section or subsection of this Article IV and Article V is reasonably
apparent from such disclosure or if otherwise cross-referenced):
Section 4.1 Organization and Standing. Such Seller, if an entity, is an entity,
duly formed or organized, validly existing and in good standing in the
jurisdiction of its formation or organization, as applicable.
Section 4.2 Power and Authority of Seller. Such Seller has the full right, power
and capacity to execute, deliver and perform this Agreement and each Ancillary
Agreement to which such Seller is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Ancillary Agreements to
which such Seller is a party have been duly and validly executed and delivered
by such Seller or, in the case of any Ancillary Agreements to be executed and
delivered hereafter, such Ancillary Agreements will have been duly and validly
executed and delivered by such Seller as of the Closing. This Agreement and the
Ancillary Agreements to which such Seller is a party each constitute, or in the
case of any Ancillary Agreements to be executed hereafter, such documents will
constitute as of the Closing, such Seller’s legal, valid and binding
obligations, enforceable in accordance with their terms against such Seller,
except as the enforceability thereof may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
the rights of creditors generally and the availability of equitable relief
(whether in Proceedings at law or in equity). The execution, delivery and
performance by such Seller of this Agreement and the Ancillary Agreements to
which such Seller is a party and the consummation of the transactions
contemplated hereby and thereby (including the sale of the Units) will not, with
or without the giving of notice or the passing of time, or both, (a) violate any
provision of any material applicable Law to which such Seller is subject,
(b) violate any order, Judgment or decree applicable to such Seller, or
(c) violate, conflict with, or result in a breach or default under, or cause the
termination of, any term or condition of any court order, trust document, will,
agreement, document or other instrument to which such Seller is a party or by
which such Seller or such Seller’s properties (including the Units) are bound.

 

33



--------------------------------------------------------------------------------



 



Section 4.3 Acknowledgment of Understanding by Seller. Such Seller (a) has
carefully reviewed this Agreement and the Ancillary Agreements to be executed
and delivered by such Seller, (b) has had the opportunity to independently
consult with its own counsel, and (c) understands the effect of the
representations and warranties, covenants, conditions and other terms herein and
therein, including such Seller’s obligations to indemnify the Buyer in
accordance with Article XI of this Agreement.
Section 4.4 Ownership of the Units. Except for certain rights set forth in the
Operating Agreement (which such Seller has waived pursuant to Section 7.13
below), such Seller owns good and marketable record and beneficial title to the
number of Units set forth opposite such Seller’s name on Schedule 4.4 of the
Company Disclosure Schedule, and such Units (a) have been duly authorized, and
are validly issued, fully paid, nonassessable and free of any preemptive rights,
and (b) are free and clear of any Encumbrance. Other than the Units set forth
opposite such Seller’s name on Schedule 4.4 of the Company Disclosure Schedule,
such Seller does not own any Units or any other equity or debt security of the
Company or any right of any kind to have any such equity or debt security issued
to such Seller. Except for certain rights set forth in the Operating Agreement
(which such Seller has waived pursuant to Section 7.13 below), there are no
outstanding contractual obligations of any of the Sellers or the Company to
repurchase, redeem or otherwise acquire any Units. Upon consummation of the
Closing, the Buyer shall have obtained good and valid title to the Units
purchased from such Seller, free and clear of any Encumbrance. Except for
certain rights set forth in the Operating Agreement (which such Seller has
waived pursuant to Section 7.13 below) and in this Agreement including Article
XII, such Seller has the exclusive right, power and authority to vote the Units,
and such Person owns and has granted no outstanding proxy as to any of such
Units. Except for certain rights set forth in the Operating Agreement (which
such Seller has waived pursuant to Section 7.13 below), such Seller is not a
party to or bound by any agreement or any other Contract affecting or relating
to such Seller’s right to sell or otherwise transfer or vote the Units held by
such Seller (except such as shall be terminated in full on or prior to the
Closing), and such Seller’s sale of the Units to the Buyer hereunder will not
violate the legal rights of any Person or give any Person any cause of action or
claim against such Seller or the Buyer.

 

34



--------------------------------------------------------------------------------



 



Section 4.5 Legal Proceedings; Conflict. Except as set forth on Schedule 4.5 of
the Company Disclosure Schedule, there are no Proceedings pending against the
Seller or, as applicable, any of its officers, directors, shareholders,
managers, members, trustees or other representatives (in their capacity as such)
that challenge the validity or propriety of the transactions contemplated
hereunder. Such Seller has not been permanently or temporarily enjoined or
barred by any Judgment of any Governmental Authority or private arbitration
tribunal from engaging in or continuing any conduct or practice in connection
with the Company. Except as set forth on Schedule 4.5 of the Company Disclosure
Schedule, such Seller does not own, directly or indirectly, any interest in
(excepting less than five percent (5%) stock holdings for investment purposes in
securities of publicly held and traded companies), or is not an officer,
director, employee or consultant of, any Person which is, or is engaged in
business as, a competitor, lessor, lessee, supplier, distributor, sales agent,
customer or client of the Company Business.
Section 4.6 Potential Conflicts of Interest. Except as otherwise set forth on
Schedule 4.6 of the Company Disclosure Schedule, no Seller:
Section 4.6.1 owns, directly or indirectly, any interest in (excepting less than
five percent (5%) stock holdings for investment purposes in securities of
publicly traded companies), or is an officer, member, employee or consultant of,
any Person that carries on business in competition with the Company; or
Section 4.6.2 has any cause of action or other claim whatsoever against, or owes
any amount to, the Company, except for any Liabilities reflected in the Audited
Financial Statements.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
The Company and RRT, jointly and severally, hereby represent and warrant to the
Buyer as of the date of this Agreement and as of the Closing Date as follows (it
being understood and agreed that the disclosures in any section or subsection of
the Disclosure Schedules shall qualify other sections and subsections of this
Article IV and Article V as to which such information may be applicable solely
to the extent that the relevance of such disclosure to such other section or
subsection of this Article IV and Article V is reasonably apparent from such
disclosure or if otherwise cross-referenced):
Section 5.1 Organization and Standing. The Company is a limited liability
company, duly organized, validly existing and in good standing under the Laws of
the State of Ohio. The Company does not have any Subsidiaries. The Company has
all requisite power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to carry on the
Company Business in the manner as currently being conducted and to own, lease
and operate all of its properties and assets. Schedule 5.1 of the Company
Disclosure Schedule sets forth a true, accurate and complete list of each
jurisdiction in which the Company is qualified to do business as a foreign
entity. Except as set forth on Schedule 5.1 of the Company Disclosure Schedule,
the Company is duly licensed or qualified to do business in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned, leased or operated by it make such
qualification or licensure necessary, unless the failure of such licensure or
qualification will not result in a Company Material Adverse Effect. The copies
of the Company’s articles of organization and Operating Agreement delivered by
the Company to the Buyer prior to the execution of this Agreement are accurate,
complete and correct copies of such instruments as in effect on the date hereof.

 

35



--------------------------------------------------------------------------------



 



Section 5.2 Capitalization.
Section 5.2.1 Authorized, Issued and Outstanding Units. As of the date of this
Agreement and as of the Closing Date, there are an aggregate of 1,040,323.00000
Units of which (i) 714,140.12658 are designated class A Units and
(ii) 326,182.87342 are designated class B Units. The Company has no other Units
authorized, issued or outstanding, and all such Units have been issued in
compliance with all applicable state and federal securities Laws. Schedule 5.2.1
of the Company Disclosure Schedule sets forth the name of each holder of Units,
as well as the number of class A Units and class B Units held by each such
holder.
Section 5.2.2 Appreciation Rights. As of the date of this Agreement, an
aggregate of 210,651.69 Appreciation Units have been granted and are
outstanding. Schedule 5.2.2 of the Company Disclosure Schedule (as updated by
Sellers prior to Closing in accordance the definitions of the terms
“Appreciation Rights Holders” and “Ex-Appreciation Rights Holders”) sets forth
the name of each Appreciation Rights Holder and Ex-Appreciation Rights Holder,
as well as the Appreciation Rights Plan(s) under which such Appreciation Rights
Holder’s and Ex-Appreciation Rights Holders Appreciation Rights were granted,
the number of Appreciation Units held by each Appreciation Rights Holder and the
number of Appreciation Units held by each Ex-Appreciation Rights Holder prior to
entering into the Appreciation Rights Termination Agreement, the “Starting
Appreciation Unit Value” (as defined in the applicable Appreciation Rights Plan)
for each grant of Appreciation Units, and: (i) as of the date of this Agreement
indicates: (a) the holders of Appreciation Rights listed thereon with respect to
whom it is contemplated will, prior to Closing, enter into an Appreciation
Rights Closure Agreement; and (b) the holders of Appreciation Rights listed
thereon with respect to whom it is contemplated will, prior to Closing, enter
into an Appreciation Rights Termination Agreement; and (ii) as of Closing will
indicate (after being updated by Sellers prior to Closing in accordance the
definitions of the terms “Appreciation Rights Holders” and “Ex-Appreciation
Rights Holders”): (a) the holders of Appreciation Rights listed thereon with
respect to whom, prior to Closing, entered into an Appreciation Rights Closure
Agreement (i.e., the Appreciation Rights Holders); and (b) the holders of
Appreciation Rights listed thereon with respect to whom, prior to Closing,
entered into an Appreciation Rights Termination Agreement (i.e., the
Ex-Appreciation Rights Holders). The Company has delivered to the Buyer true,
accurate and complete copies of each plan and agreement pursuant to which any
Appreciation Right has been granted, including any and all amendments thereto.
Neither the Company nor any of its Affiliates has ever maintained a plan or
arrangement entitled the “Theken Spine, LLC Appreciation Rights Plans for
Employees, Distributors and Medical Advisors dated January 1, 2006,” and each
unit appreciation right or similar right or interest purported to be issued
under such a plan or arrangement was duly and validly issued pursuant to the
Theken Spine, LLC Appreciation Rights Plan for Employees and Distributors dated
January 1, 2005.

 

36



--------------------------------------------------------------------------------



 



Section 5.2.3 No Other Units or Appreciation Rights. Except for the class A
Units and class B Units referred to in Section 5.2.1 and as set forth on
Schedule 5.2.1 of the Company Disclosure Schedule, there are no outstanding
options, warrants, convertible securities or rights of any kind to purchase or
otherwise acquire any Units or other equity or debt securities of the Company.
Except for the Appreciation Units referred to in Section 5.2.2 and as set forth
on Schedule 5.2.2 of the Company Disclosure Schedule, which have been issued in
compliance with all applicable state and federal securities Laws, there are no
outstanding: (i) appreciation rights in the Company, or (ii) rights of any kind
to receive from the Company, or otherwise be granted from the Company, any
appreciation rights, profits, interests or other equity linked rights, or any
right, warrant or option to acquire any of the foregoing, or other right,
agreement, arrangement or commitment that gives any Person the right to receive
any deferred compensation, economic benefit or right similar to those granted
under any of the Company’s Appreciation Rights Plans. The Company does not have
any outstanding bonds, debentures, notes or other obligations the holders of
which have the right to vote (or are convertible into or exchangeable for
securities having the right to vote) on any matter.
Section 5.2.4 No Other Agreements. Except as set forth on Schedule 5.2.4 of the
Company Disclosure Schedule and except as set forth in the Operating Agreement
and Article XII of this Agreement, there are no outstanding contractual
obligations between the Company and any of its security holders (i) restricting
the transfer of; (ii) affecting the voting rights of; (iii) requiring or
allowing the repurchase, redemption or disposition of, or containing any right
of first refusal with respect to; (iv) requiring the registration or sale of; or
(v) granting any preemptive or antidilutive right with respect to, any Units or
other equity interests in the Company.
Section 5.3 Authority; No Violation. The Company has full power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the Ancillary Agreements to which the Company is a party and
the consummation of the transactions contemplated hereby and thereby have been
duly and validly approved, and no other proceedings on the part of the Company
or any of its Members or managers are necessary to approve this Agreement or the
Ancillary Agreements to which the Company is a party, or to authorize or
consummate the transactions contemplated hereby and thereby, in each case on
behalf of the Company. This Agreement and the Ancillary Agreements to which the
Company is a party, have been duly and validly executed and delivered by the
Company and (assuming the due authorization, execution and delivery of this
Agreement and the Ancillary Agreements to which the Company is a party by each
of the other parties hereto and thereto) constitute or will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as the enforceability thereof may
be subject to or limited by bankruptcy, insolvency, reorganization, moratorium
or similar Laws relating to or affecting the rights of creditors generally and
the availability of equitable relief (whether in Proceedings at law or in
equity).
Section 5.4 Consents and Approvals; No Conflicts. Except for certain rights set
forth in the Operating Agreement (which the Sellers have waived pursuant to
Section 7.13 below), and except for those consents, approvals and notices set
forth on Schedule 5.4 of the Company Disclosure Schedule as well as those
required under the HSR Act, neither the execution and delivery by the Company of
this Agreement or the Ancillary Agreements to which the Company is a party nor
the consummation by the Company of any of the transactions contemplated hereby
or thereby, nor compliance by the Company with any of the terms or provisions
hereof or thereof, will (i) conflict with or violate any provision of the
articles of organization or Operating Agreement of the Company, or (ii)
(A) violate, conflict with or require any notice, filing, consent, waiver or
approval under any material applicable Law or Judgment to which the Company or
any of its respective properties, Contracts or Company Assets are subject, or
(B) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with or without
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
or result in a right of acceleration of the performance required by, result in
the creation of any Encumbrance upon the Units or any Encumbrance, other than a
Permitted Encumbrance, upon the properties, Scheduled Contracts or assets of the
Company under, or require any notice, approval, waiver or consent under, any
Contract.

 

37



--------------------------------------------------------------------------------



 



Section 5.5 Financial Statements.
Section 5.5.1 The Company has delivered to the Buyer true, accurate and complete
copies of (i) the consolidated unaudited balance sheet of the Company as of
September 30, 2007 (the “Consolidated Interim Balance Sheet”), and the related
consolidated statements of operations and changes in members’ equity for the
nine-month period then ended (the statements referred to in this clause (i),
including the Consolidated Interim Balance Sheet, the “Consolidated Interim
Financial Statements”); and (ii) the consolidated audited balance sheet of the
Company as of December 31, 2006 (the “Consolidated Audited Balance Sheet”) and
the related consolidated statements of operations and changes in members’ equity
for the fiscal year ended December 31, 2006, as the same are accompanied by the
opinion of SS&G Financial Services, Inc. (the statements referred to in this
clause (ii), including the Consolidated Audited Balance Sheet, and the opinion
of SS&G Financial Services, Inc., the “Consolidated Audited Financial
Statements”). The Consolidated Interim Financial Statements are attached hereto
as Schedule 5.5.1(a) of the Company Disclosure Schedule and the Consolidated
Audited Financial Statements are attached hereto as Schedule 5.5.1(b) of the
Company Disclosure Schedule. The Consolidated Interim Financial Statements
include a consolidating balance sheet schedule which sets forth the true,
accurate and complete unconsolidated, unaudited balance sheet of the Company as
of September 30, 2007 (the “Interim Balance Sheet”), and a consolidating
statement of income schedule which sets forth the related unconsolidated
statement of operations for the nine-month period then ended (the statements
referred to in this clause, including the Interim Balance Sheet, the “Interim
Financial Statements”). The Consolidated Audited Financial Statements include a
consolidating balance sheet schedule which sets forth the true, accurate and
complete unconsolidated, audited balance sheet of the Company as of December 31,
2006 (the “Audited Balance Sheet”), and a consolidating statement of income
schedule which sets forth the related unconsolidated statement of operations for
the fiscal year ended December 31, 2006, as the same are accompanied by the
opinion of SS&G Financial Services, Inc. (the statements referred to in this
clause, including the Audited Balance Sheet, and the opinion of SS&G Financial
Services, Inc., the “Audited Financial Statements”). The Interim Financial
Statements are attached hereto as Schedule 5.5.1(c) of the Company Disclosure
Schedule and the Audited Financial Statements are attached hereto as
Schedule 5.5.1(d) of the Company Disclosure Schedule. The Interim Financial
Statements and Audited Financial Statements present fairly, in all material
respects in relation to the Consolidated Audited Financial Statements taken as a
whole, the financial position of the Company as of the dates thereof and the
results of the Company’s operations for the fiscal periods therein set forth.
Each of the Audited Financial Statements and the Interim Financial Statements
has been prepared in accordance with the Company’s books and records, and GAAP
consistently applied throughout such fiscal periods, subject to normal year-end
adjustments, except (A) that the Interim Financial Statements may be subject to
normal year-end audit adjustments that will not be material, individually or in
the aggregate, and (B) for the items listed in Schedule 5.5.1(e) of the Company
Disclosure Schedule.

 

38



--------------------------------------------------------------------------------



 



Section 5.5.2 Attached hereto as Schedule 5.5.2 of the Company Disclosure
Schedule are true, accurate and complete copies of (i) the monthly unaudited
balance sheet of the Company as of the last day of each month from October 2007
through June 2008, inclusive, and (ii) the related statement of operations of
the Company for each such month then ended (the statements referred to in
clauses (i) and (ii), together with any additional financial statements
delivered hereafter pursuant to Section 7.11, collectively, the “Interim Monthly
Financial Statements”). Schedule 5.5.2 of the Company Disclosure Schedule shall
be updated to include any Interim Monthly Financial Statements delivered after
the date hereof pursuant to Section 7.11. The Interim Monthly Financial
Statements present fairly, in all material respects, the financial position of
the Company as of the dates thereof and the results of the Company’s operations
for the fiscal periods therein set forth. Each of the Interim Monthly Financial
Statements has been prepared in accordance with the Company’s books and records,
and GAAP consistently applied throughout such fiscal periods, subject to normal
year-end adjustments, except (A) that the Interim Monthly Financial Statements
may be subject to normal year-end audit adjustments that will not be material,
individually or in the aggregate, and (B) for the items listed in Schedule 5.5.2
of the Company Disclosure Schedule.
Section 5.5.3 Schedule 5.5.3 of the Company Disclosure Schedule sets forth a
true, accurate and complete itemization of the accounts receivable (including
aging) of the Company as of a date not more than five (5) days prior to the date
of this Agreement (the “Accounts Receivable”). The Accounts Receivable represent
bona fide claims against debtors for sales, services performed or other charges
arising on or before the respective dates of recording thereof. All Accounts
Receivable have been billed in accordance with the past practice and custom of
the Company consistently applied and are collectible in the ordinary course of
business, except to the extent of an amount not in excess of the reserve for
doubtful accounts reflected on the Interim Balance Sheet.
Section 5.5.4 The Company has not incurred any Liability or obligation
(absolute, accrued, contingent or otherwise) (other than contractual Liabilities
and contractual obligations incurred in the ordinary course) that is required
under GAAP to be reflected or reserved against, which has not been properly
reflected or reserved against in the Audited Financial Statements and Interim
Financial Statements.
Section 5.5.5 There are no actual outstanding claims against the Company to
return any products by reason of alleged overshipments, defective products or
otherwise that, individually or in the aggregate, are material to the Company.
Except as set forth on Schedule 5.5.5 of the Company Disclosure Schedule, no
outstanding purchase commitment of the Company presently is in excess of the
normal, ordinary and usual requirements of the Company Business or contains
terms or conditions that are materially more onerous than those usual and
customary in the Company Business.

 

39



--------------------------------------------------------------------------------



 



Section 5.5.6 The Company has made and kept (and given the Buyer access to) its
true, accurate and complete books and records and accounts, which, in reasonable
detail, accurately and fairly reflect the activities of the Company Business.
The copies of the minute books of the Company previously delivered to the Buyer
in connection with the Buyer’s due diligence are true and accurate, and
accurately reflect all transactions in the Company’s equity securities through
and including the date hereof. At the Closing, the Buyer will have exclusive
ownership and direct control of the Company’s records, systems, controls, data
and information.
Section 5.6 Inventory. Schedule 5.6 of the Company Disclosure Schedule sets
forth a complete and accurate list of addresses at which Inventory is located as
of the date hereof and except as set forth therein, and except as set forth on
Schedule 5.6 of the Company Disclosure Schedule, no Inventory is held as of the
date hereof by any Person (including any Affiliate of the Company) on
consignment. All Inventory reflected on the Audited Financial Statements and
Interim Financial Statements and all other Inventory acquired by the Company was
acquired in the ordinary course of business and in a manner consistent with the
Company’s ordinary and usual inventory practices consistent with past custom and
practice. Except for Excess or Obsolete Inventory set forth on Schedule 5.6 of
the Company Disclosure Schedule, all such Inventory is in good and saleable
condition. As of the Closing Date, the Inventory held by the Company is
sufficient to enable the Company, following the Closing Date, to perform its
ordinary usual obligations consistent with past custom and practice. Adequate
reserves in accordance with GAAP have been established on the Audited Financial
Statements and Interim Financial Statements with respect to any (i) missing
Inventory, or any (ii) Excess or Obsolete Inventory.
Section 5.7 Contracts.
Section 5.7.1 Schedule 5.7.1 of the Company Disclosure Schedule sets forth a
complete and accurate list or description, as of the date hereof, of all
Contracts, except for “click through” or “shrink-wrap” end user license
agreements for commercial, off-the-shelf standard software products entered into
in the ordinary course of business: (i) pursuant to which the Company is either
obligated to pay or entitled to receive in excess of $20,000 and that is not
otherwise required to be disclosed pursuant to subsections (ii) through
(xxviii) of this Section 5.7.1; (ii) that are not terminable by the Company
within ninety (90) days from the date of this Agreement without penalty or
further obligation on the part of the Company; (iii) that involve payments based
on profits or revenues of the Company; (iv) that are notes, mortgages,
indentures, letters of credit or other obligations or agreements or other
instruments evidencing Indebtedness (excluding trade payables incurred by the
Company in the ordinary course of business and consistent with past practice) of
the Company; (v) that are collective bargaining agreements with any labor unions
or associations representing employees of the Company; (vi) that are for the
lease of personal property with an annual base rental obligation of more than
$10,000 or a total remaining rental obligation of more than $50,000; (vii) that
are outsourcing, employment, management, consulting, service, severance or
change in control agreements or other agreements or arrangements with any
employee, Member, consultant or independent contractor of the Company (other
than offer letters and employee invention and Proprietary Rights assignment
agreements and option agreements, in each case, in the Company’s standard forms
previously provided to the Buyer); (viii) that are non-disclosure agreements or
similar agreements pursuant to which the Company is a party or which pertain to
the Company Business; (ix) that include any noncompetition or nonsolicitation
covenant or any exclusive dealing or similar arrangement that limits the ability
of the Company or any of its Affiliates to compete (geographically or otherwise)
in any line of business anywhere in the world; (x) that include any
noncompetition or nonsolicitation covenant or any exclusive dealing or similar
arrangement that limits the ability of other Persons to compete (geographically
or otherwise) in any line of business anywhere in the world;

 

40



--------------------------------------------------------------------------------



 



(xi) that are Contracts with distributors of the Company Products and/or
Contracts with agents for the sale of the Company’s products; (xii) that
obligate the Company to make future payments, contingent or otherwise, arising
out of or relating to the acquisition or disposition of any business or
securities of other Persons; (xiii) that are with any supplier with respect to
the Company Business other than Contracts entered into with such suppliers in
the ordinary course of business consistent with past practice and not in excess
of $10,000; (xiv) that are Contracts with manufacturers of the Company’s
products other than Contracts entered into with such manufacturers in the
ordinary course of business consistent with past practice and not in excess of
$10,000; (xv) that are with any group purchasing organization, hospital
organization, hospital or surgeon; (xvi) pursuant to which the Company has
agreed to encumber, not assert, transfer or sell rights in or with respect to
any Proprietary Rights; (xvii) pursuant to which the Company is a party and
which provides for the development of any Technology or Proprietary Rights,
independently or jointly; (xviii) that are powers of attorney or agency
agreements with respect to the Company Business; (xix) pursuant to which the
Company is a party and pursuant to which any Person is authorized or permitted
to use any Proprietary Rights; (xx) pursuant to which the Company is a party and
pursuant to which the Company acquired or is authorized to use any Intellectual
Property Rights of any current or former employee or other third party; (xxi) to
license or authorize any third party to manufacture or reproduce any products or
Technology under Proprietary Rights; (xxii) obligating the Company to provide
source code to any third party for Proprietary Rights; (xxiii) granting a
license to Proprietary Rights or granting any distribution rights;
(xxiv) granting an exclusive license to Proprietary Rights or granting any
exclusive distribution rights; (xxv) entered into by the Company with any
Affiliate of the Company; (xxvi) that are joint venture agreements or joint
product development agreements relating to the Company Business;
(xxvii) obligating the Company to provide funds to, or make any investment (in
the form of a loan, capital contribution or otherwise) in, any other Person;
(xxviii) entered into other than in the ordinary course;; or (xxix) that are
material written amendments, supplements or modifications in respect of any of
the foregoing specified in subsections (i) through (xxviii) of this
Section 5.7.1 (collectively, the “Scheduled Contracts”); provided, however, that
Sellers shall not be obligated to schedule pursuant to the foregoing clauses
(vii) — (xi), any contracts with former employees, consultants or sales
representatives of the Company, that consist of employment at will agreements,
consulting agreements or manufacturer’s representative agreements entered into
in the ordinary course of the Company Business (which contracts, agreements or
underlying relationship have been terminated or expired prior to the date
hereof).
Section 5.7.2 Schedule 5.7.2 of the Company Disclosure Schedule sets forth a
complete and accurate list of all material oral commitments that the Company has
made to its customers with respect to the products and services of the Company.

 

41



--------------------------------------------------------------------------------



 



Section 5.7.3 As of the date hereof, each of the Contracts is a legal, valid and
binding obligation of the Company (assuming the due authorization, execution and
delivery by the other parties thereto), is in full force and effect and
enforceable against the Company in accordance with its terms, and is in full
force and effect and enforceable against all parties thereto other than the
Company, except in each case as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar Laws relating to
or affecting creditors generally and by the availability of equitable remedies
(whether in Proceedings at law or in equity). Except as set forth on
Schedule 5.7.3.1 of the Company Disclosure Schedule, the Company has not
received notice of cancellation of or default under or intent to cancel or call
a default under any of the Contracts. Except as set forth on Schedule 5.7.3.2 of
the Company Disclosure Schedule, the Company has performed all obligations
required to be performed by it to date under the Contracts where nonperformance
would result in a material breach of or default under any such Contract, or
result in the termination, cancellation or acceleration of, or cause the loss or
material modification of any right, or the imposition or material modification
of any obligation under any such Contract. Except as set forth on
Schedule 5.7.3.3 of the Company Disclosure Schedule, following the Closing, the
Company will be permitted to exercise all of the Company’s rights under the
Contracts to the same extent the Company would have been able to had the
Transactions not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payment which the Company
would otherwise be required to pay.
Section 5.7.4 Except as set forth on Schedule 5.7.4 of the Company Disclosure
Schedule, true, accurate and complete copies of each of the written Scheduled
Contracts, together with all material amendments, modifications or other changes
thereto, have been provided to the Buyer.
Section 5.8 Regulatory Matters.
Section 5.8.1 Except as set forth on Schedule 5.8.1 of the Company Disclosure
Schedule, all of the products sold by the Company are classified as Class I and
Class II Medical Devices (as defined in Title 21 of the Code of Federal
Regulations (CFR), Parts 862-892). Except as set forth on Schedule 5.8.1 of the
Company Disclosure Schedule, the Company, and the products sold by the Company,
are in compliance in all material respects with all current and otherwise
applicable statutes, rules, regulations, standards, guides or orders
administered or issued by the FDA and all other Governmental Authorities (except
for environmental agencies or bodies) having regulatory authority over the
products of the Company (except with respect to environmental matters) and the
Company.
Section 5.8.2 Except as set forth on Schedule 5.8.2 of the Company Disclosure
Schedule, in the previous sixty (60) month period, the Company has not received
any of the following communications, and to the Knowledge of the Company no
facts exist which furnish any reasonable basis for, any Notice of Inspectional
Observation (Form FDA 483), Notice of Adverse Findings, FDA Warning Letters,
Section 305 notices, subpoena or other similar communication by any Governmental
Authority, and there have been no recalls, field notifications, safety alerts or
seizures required or threatened relating to the products manufactured, marketed
or sold by the Company.

 

42



--------------------------------------------------------------------------------



 



Section 5.8.3 Except as set forth on part (a) of Schedule 5.8.3 of the Company
Disclosure Schedule, since its founding, the Company has neither filed any
premarket approval applications (“PMA”) nor received any premarket notification
(“510(k)”) clearance or concurrence letters from the FDA. Part (b) of
Schedule 5.8.3 of the Company Disclosure Schedule contains a complete list of
all of the Company’s products not marketed under an approved PMA or 510(k).
Section 5.8.4 Since its founding, the Company has not filed any investigational
device exemptions (“IDE”) and has not conducted any clinical investigations
under an IDE.
Section 5.8.5 Except as set forth on Schedule 5.8.5 of the Company Disclosure
Schedule, to the Knowledge of the Company there are no facts which are
reasonably likely to cause: (i) the denial, withdrawal, recall or suspension of
any product sold or intended to be sold by the Company; (ii) a change in the
marketing classification or labeling of any such products; or (iii) a
termination or suspension of marketing of any such products.
Section 5.8.6 Except as set forth on Schedule 5.8.6 of the Company Disclosure
Schedule, during the past five (5) years no products manufactured, marketed or
sold by the Company or in connection with the Company Business have been
recalled or subject to a field notification (whether voluntarily or otherwise)
and no Proceedings have occurred (whether completed or pending) seeking to
recall, suspend or seize a product sold or proposed to be sold by the Company or
in connection with the Company Business.
Section 5.8.7 Except as set forth on Schedule 5.8.7 of the Company Disclosure
Schedule, in the past forty-eight (48) months, the Company has not received any
FDA inspection reports and the FDA has not inspected the Company’s facilities.
The Company has furnished the Buyer with access to the Company’s internal audit
reports (as required by 21 C.F.R. Part 820, Section 820.22) conducted by the
Company in the past forty-eight (48) months. Schedule 5.8.7 of the Company
Disclosure Schedule contains an accurate and complete list of all such internal
audit reports in the past twenty-four (24) months.
Section 5.8.8 Except as set forth on Schedule 5.8.8 of the Company Disclosure
Schedule, during the past five (5) years the Company has not filed any Medical
Device Reports (pursuant to 21 C.F.R. Part 804).
Section 5.8.9 The Company has made available to the Buyer all complaints
maintained by the Company (as required by 21 C.F.R. Part 820) and all product
experience reports received or compiled by the Company during the past five
(5) years. Schedule 5.8.9 of the Company Disclosure Schedule contains a complete
list of all such complaints and product experience reports received or compiled
by the Company during the past five (5) years.
Section 5.8.10 The Company has made available to the Buyer copies of all labels
for all of the Company’s products in the Company’s possession. Except as set
forth on Schedule 5.8.10 of the Company Disclosure Schedule, all labels are in
material compliance with all applicable FDA and similar federal, state, local
and foreign Laws.

 

43



--------------------------------------------------------------------------------



 



Section 5.8.11 Except as set forth on Schedule 5.8.11 of the Company Disclosure
Schedule, the Company has not obtained any regulatory approvals from any foreign
regulatory agencies related to the products distributed and sold by the Company.
Section 5.9 Employment Matters.
Section 5.9.1 List of Plans. Schedule 5.9.1 of the Company Disclosure Schedule
sets forth a complete list of each “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) (whether or not subject to ERISA) and any other plan, policy, program
practice, agreement, understanding or arrangement (whether written or oral)
providing compensation or other benefits to any current or former director,
officer, employee or consultant (or to any dependent or beneficiary thereof) of
the Company or any ERISA Affiliate (as defined below), which are now, or were
within the past six (6) years, maintained, sponsored or contributed to by the
Company or any ERISA Affiliate, or under which the Company or any ERISA
Affiliate has or may have any obligation or Liability, whether actual or
contingent, including, without limitation, all such incentive, bonus, deferred
compensation, vacation, holiday, cafeteria, medical, disability, stock purchase,
stock option, appreciation rights, phantom stock, restricted stock or other
stock-based compensation plans, policies, programs, practices or arrangements
(each a “Company Benefit Plan”). For purposes of this Agreement, “ERISA
Affiliate” means any entity (whether or not incorporated) other than the Company
that, together with the Company, is required to be treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.
Section 5.9.2 Deliveries. With respect to each Company Benefit Plan, the Company
has delivered to the Buyer complete copies and summary plan descriptions of
(i) each Company Benefit Plan (or, if not written, a written summary of its
material terms), including without limitation all plan documents, trust
agreements, insurance contracts or other funding vehicles and all amendments
thereto, (ii) all summaries and summary plan descriptions, including any summary
of material modifications (iii) the most recent annual reports (Form 5500
series) filed with the IRS with respect to such Company Benefit Plan, (iv) the
most recent actuarial report or other financial statement relating to such
Company Benefit Plan, (v) the most recent determination or opinion letter, if
any, issued by the IRS with respect to any Company Benefit Plan and any pending
request for such a letter, (vi) the most recent nondiscrimination tests
performed under the Code (including the Section 401(k) and Section 401(m) tests)
for each Company Benefit Plan, and (vii) all filings made with any Governmental
Authority, including but not limited to any filings under the Employee Plans
Compliance Resolution System or the Department of Labor Delinquent Filer
Program.
Section 5.9.3 General Compliance. Except as set forth on Schedule 5.9.3 of the
Company Disclosure Schedule, each Company Benefit Plan has been administered in
all material respects in accordance with its terms and all applicable Laws,
including ERISA, federal and state securities laws and the Code, and all
contributions required to be made under the terms of any of the Company Benefit
Plans as of the date of this Agreement have been timely made or, if not yet due,
have been properly reflected on the most recent consolidated balance sheet filed
or incorporated by reference in the Audited Financial Statements prior to the
date of this Agreement to the extent required to be so reflected or incorporated
therein under applicable Law, GAAP or otherwise. With respect to each Company
Benefit Plan, all tax, annual reporting and other governmental filings required
by ERISA and the Code have been timely filed with the appropriate Governmental
Authority and all notices and disclosures have been timely provided to
participants. With respect to the Company Benefit Plans, no event has occurred,
and to the Knowledge of the Company there exists no condition or set of
circumstances, in connection with which the Company could be subject to any
material Liability (other than for routine benefit liabilities) under the terms
of, or with respect to, such Company Benefit Plans, ERISA, the Code or any other
applicable Law.

 

44



--------------------------------------------------------------------------------



 



Section 5.9.4 Tax Qualification of Plans. Except as set forth on Schedule 5.9.4
of the Company Disclosure Schedule, each Company Benefit Plan which is intended
to qualify under Section 401(a), Section 401(k) or Section 4975(e)(7) of the
Code either (i) has received a favorable determination letter from the IRS as to
its qualified status, (ii) may rely upon a favorable prototype opinion letter
from the IRS, or (iii) the remedial amendment period for such Company Benefit
Plan has not yet expired, and each trust established in connection with any
Company Benefit Plan which is intended to be exempt from federal income taxation
under Section 501(a) of the Code is so exempt, and to the Knowledge of the
Company, no fact or event has occurred and there exists no condition or set of
circumstances, that could adversely affect the qualified status of any such
Company Benefit Plan or the exempt status of any such trust.
Section 5.9.5 Prohibited Transactions, Legal Actions, Ability to Amend, and
Deductibility. There has been no prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code and other than a transaction
that is exempt under a statutory or administrative exemption) with respect to
any Company Benefit Plan that could result in Liability to the Company or any
ERISA Affiliate. Neither the Company nor any other Person or entity has any
express or implied commitment, whether legally enforceable or not, to modify,
change or terminate any Company Benefit Plan, other than with respect to a
modification, change or termination required by ERISA or the Code. No suit,
administrative proceeding, action or other litigation has been brought, or to
the Knowledge of the Company, is threatened, against or with respect to any such
Company Benefit Plan, including any audit or inquiry by the IRS or United States
Department of Labor. Neither the Company nor any ERISA Affiliate has any
Liability under ERISA Section 502. All contributions and payments to such
Company Benefit Plan are deductible under Code Sections 162 or 404. No
circumstances exist that could result in excise taxes being imposed upon the
Company under Chapter 43 of the Code.
Section 5.9.6 Title IV of ERISA. No Company Benefit Plan is a “multiemployer
plan” (as defined in Section 3(37) of ERISA) (“Multiemployer Plan”) or other
pension plan subject to Title IV or Part 3 of Title I of ERISA or Section 412 of
the Code, and neither the Company nor any ERISA Affiliate has sponsored,
maintained, participated in, contributed to, or has been required to participate
in or contribute to a Multiemployer Plan or other pension plan subject to Title
IV or Part 3 of Title I of ERISA or Section 412 of the Code. None of the assets
of Company or any ERISA Affiliate is, or may reasonably be expected to become,
the subject of any lien arising under ERISA or Section 412(n) of the Code.
Section 5.9.7 Change in Control. Except as set forth on Schedule 5.9.7 of the
Company Disclosure Schedule, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
result in any payment, acceleration or creation of any rights of any Person to
benefits under any Company Benefit Plan. No amount that could be received
(whether in cash, property, the vesting of property or otherwise) as a result of
or in connection with the consummation of the Transactions, by any employee,
officer, director or other service provider of the Company who is a
“disqualified individual” (as such term is defined in Treasury
Regulation Section 1.280G-1) could be characterized as an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code).

 

45



--------------------------------------------------------------------------------



 



Section 5.9.8 Retiree Health/COBRA. Except as required by applicable Law, no
Company Benefit Plan provides any of the following retiree or post-employment
benefits to any person: medical, disability or life insurance benefits. No
Company Benefit Plan is a voluntary employee benefit association under
Section 501(a)(9) of the Code. The Company and each ERISA Affiliate is in
material compliance with (i) the requirements of the applicable health care
continuation and notice provisions of COBRA, and the regulations (including
proposed regulations) thereunder and any similar state law and (ii) the
applicable requirements of the Health Insurance Portability and Accountability
Act of 1996, as amended, and the regulations (including the proposed
regulations) thereunder.
Section 5.9.9 Code Section 409A.

(a) Except as set forth on Schedule 5.9.9(a) of the Company Disclosure Schedule,
no Company Benefit Plan or payment or benefit provided pursuant to any Company
Benefit Plan between the Company and any “service provider” (within the meaning
of Section 409A of the Code) will or may provide for the deferral of
compensation subject to Section 409A of the Code, whether pursuant to the
execution and delivery of this Agreement or the consummation of the Transactions
(either alone or upon the occurrence of any additional or subsequent events) or
otherwise. Each Company Benefit Plan, including but not limited to each
Appreciation Rights Plan or Unit Appreciation Agreement, that is a nonqualified
deferred compensation plan subject to Section 409A of the Code has been operated
and administered in good faith compliance with Section 409A of the Code from the
period beginning January 1, 2005 through the date hereof. The payments of the
amounts described in Sections 2.2, 2.3(c), 2.4.4(c) and (e), 2.5.1(a), 2.5.2(a),
and 2.5.4(a) to the Appreciation Rights Holders in the manner set forth in such
Sections complies with Section 409A of the Code and, without limiting the
generality of the foregoing, will constitute payments of “transaction-based
compensation” in compliance with Treasury Regulation Section 1.409A-3(i)(5)(iv).

(b) The Appreciation Units awards disclosed on Schedule 5.9.9(b) of the Company
Disclosure Schedule have been granted in compliance with applicable Law and have
a “Starting Appreciation Unit Value” (as defined in the Theken Spine, LLC
Appreciation Rights Plan for Employees and Distributors dated January 1, 2005)
that is at least equal to the fair market value of a Unit as of the date that
the Appreciation Unit was awarded (determined in accordance with applicable Law,
including, without limitation, Section 409A of the Code).

Section 5.9.10 Withholding and Classification. The Company has withheld and paid
all amounts required by law or by agreement to be withheld from the wages,
salaries, and other payments to its employees, independent contractors and other
service providers, and is not liable for any arrears of wages or any taxes or
any penalty for failure to withhold or pay such amounts. The Company has
properly classified all individuals providing services to the Company as
employees or non-employees for all relevant purposes.
Section 5.9.11 Foreign Plans. The Company does not maintain, sponsor, contribute
to or have any liability with respect to any employee benefit plan, program or
arrangement that provides benefits to non-resident aliens with no United States
source income outside of the United States or which is otherwise subject to the
laws of any jurisdiction outside of the United States.

 

46



--------------------------------------------------------------------------------



 



Section 5.9.12 Company Business Employees.
(a) Schedule 5.9.12(a) of the Company Disclosure Schedule sets forth a complete
and accurate list (giving name, job title, credited service, current annual
compensation (including a separate statement of base salary, bonus and benefits
for each individual)) of each employee of the Company. The Company has never
been delinquent in payments to any employee, consultant or independent
contractor for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed for it or amounts required to be
reimbursed to such employee, except to the extent of: (i) any delinquent
payments arising from disputes with any such employees, consultants or
independent contractors set forth on Schedule 5.9.12(a) of the Company
Disclosure Schedule or (ii) non-material delinquencies. Except as set forth on
Schedule 5.9.12(a) of the Company Disclosure Schedule, the Company is currently
in compliance in all material respects with all applicable Laws respecting
labor, employment, immigration, fair employment practices, terms and conditions
of employment, workers’ compensation, occupational safety, plant closings, wages
and hours and does not have any material outstanding liability with respect to
any prior non-compliance with such Laws. The Company is not nor has it ever been
liable for any nonpayment to any trust or other fund or to any Governmental
Authority, with respect to unemployment compensation benefits, social security
or other benefits or obligations for employees (other than routine payments to
be made in the ordinary course of business and consistent with past practice).
(b) Except as set forth on Schedule 5.9.12(b) of the Company Disclosure
Schedule, there are no pending claims against the Company under any workers’
compensation plan or policy or for long-term disability. The Company is not
bound by or subject to (and none of its assets or properties are bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union, and no labor union has requested in writing,
or to the Knowledge of the Company has sought, to represent any of the
employees, representatives or agents of the Company. There is no strike or other
labor dispute involving the Company pending or, to the Knowledge of the Company,
threatened. Except as set forth on Schedule 5.9.12(b) of the Company Disclosure
Schedule the Company has not, during the three-year period prior to the date of
this Agreement, received any demand letters, suits, drafts of suits, or
administrative claims of or from any of its employees. Except as set forth on
Schedule 5.9.12(b) of the Company Disclosure Schedule, there are no
controversies pending, or, to the Knowledge of the Company, threatened, between
the Company and any of its employees, consultants or independent contractors,
which controversies have or could reasonably be expected to result in an action,
suit, proceeding, claim, arbitration or investigation before any Governmental
Authority.
(c) To the Knowledge of the Company, none of the Company’s employees,
consultants or independent contractors are obligated under any Contract, or
subject to any Judgment, decree or order of any Governmental Authority, that
would materially interfere with the use of their efforts to promote the
interests of the Company or that would conflict with the Company Business. To
the Knowledge of the Company and except as set forth on Schedule 5.9.12(c) of
the Company Disclosure Schedule: (i) each employee, consultant and independent
contractor currently employed or engaged by the Company (other than independent
contractors who do not have access to any of the Company’s confidential or
proprietary information (e.g., construction workers)) has executed a
non-disclosure of confidential and/or proprietary information agreement with
respect to the confidential and/or proprietary information made available to
such employee, consultant and independent contractor of the Company; and (ii) no
current or former employee, consultant or independent contractor of the Company
is in violation of any term or covenant of any Contract relating to employment,
invention disclosure, invention assignment, nondisclosure or non-competition or
any other Contract with any other party by virtue of such employee, consultant
or independent contractor being employed by, or performing services for, the
Company or using trade secrets or proprietary information of others without
permission.

 

47



--------------------------------------------------------------------------------



 



Section 5.9.13 Employee Claims. To the Knowledge of the Company and except as
set forth on Schedule 5.9.13 of the Company Disclosure Schedule, no employee or
former employee has any cause of action or other claim against the Company or
any of its directors or officers under federal or state employee discrimination
or sexual harassment laws including claims under Title VII of the Civil Rights
Act of 1964.
Section 5.10 Tax Matters.
Section 5.10.1 Except as set forth on Schedule 5.10.1 of the Company Disclosure
Schedule, all Tax Returns required to be filed by or with respect to the Company
have been timely filed (taking into account any applicable extensions of time to
file) with the appropriate Governmental Authority, and all such Tax Returns are
accurate and complete in all material respects. Except as set forth on
Schedule 5.10.1 of the Company Disclosure Schedule, the Company is not currently
the beneficiary of any extension of time to file any such Tax Return. Complete
and accurate copies of all Tax Returns of the Company for the last three
(3) fiscal years have been delivered or otherwise made available to the Buyer.
Section 5.10.2 Except as set forth on Schedule 5.10.2 of the Company Disclosure
Schedule: (i) the Company has timely paid all Taxes which are due and payable;
and (ii) the accruals and reserves with respect to Taxes (other than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the Interim Balance Sheet are adequate to cover all
Taxes of the Company accruing or payable with respect to Tax Periods (or
portions thereof) ending on or before the date of the Interim Balance Sheet. All
Taxes of the Company attributable to Tax Periods (or portions thereof)
commencing after the date of the Interim Balance Sheet have arisen in the
ordinary course of business.
Section 5.10.3 Except as set forth on Schedule 5.10.3 of the Company Disclosure
Schedule: (i) to the Knowledge of the Company, the Company is in material
compliance with, and their records contain all information and documents
necessary to comply with, all applicable information reporting and withholding
requirements under federal, state, local and foreign Tax Laws; (ii) all Taxes
required by Law to be withheld or collected by the Company has been duly
withheld or collected and, to the extent required, have been timely paid to the
proper Governmental Authority; and (iii) the Company has properly requested,
received and retained all necessary exemption certificates and other
documentation supporting any claimed exemption or waiver of Taxes on sales or
other transactions as to which the Company otherwise would have been obligated
to collect or withhold Taxes.
Section 5.10.4 There are no Encumbrances for Taxes (other than Permitted
Encumbrances) on any of the assets of the Company. The Company has not elected
nor is required to treat any of its assets as tax-exempt bond financed property
or tax-exempt use property within the meaning of Section 168 of the Code or
under any comparable provision of state, local or foreign Tax Law. None of the
assets of the Company is required to be treated for Tax purposes as being owned
by any other Person.

 

48



--------------------------------------------------------------------------------



 



Section 5.10.5 Except as set forth on Schedule 5.10.5 of the Company Disclosure
Schedule: (i) no deficiencies for Taxes or other assessments relating to Taxes
have been claimed, proposed or assessed against the Company; (ii) there are no
ongoing, pending, or to the Knowledge of the Company threatened, audits,
investigations, examinations or other administrative or judicial Proceedings
relating to the Liability for any Taxes of the Company, and there are no matters
under discussion between the Company and any Governmental Authority with respect
to the Liability for any Taxes of the Company; (iii) no power of attorney has
been executed by or on behalf of the Company with respect to any matters
relating to Taxes that is currently in force; (iv) no extension or waiver of a
statute of limitations relating to Taxes is in effect with respect to the
Company; and (v) no claim has ever been made by any Governmental Authority
against the Company in a jurisdiction where the Company does not file Tax
Returns that the Company is or may be subject to taxation in that jurisdiction.
Section 5.10.6 The Company has not requested or received any ruling from any
Governmental Authority, or signed any binding agreement with any Governmental
Authority, which would impact the amount of any Tax Liability of the Company for
a Post-Closing Tax Period. The Company will not be required to recognize for Tax
purposes in a Post-Closing Tax Period any income or gain that otherwise would
have been required to be recognized under the accrual method of accounting in a
Pre-Closing Tax Period as a result of any change in the method of accounting of
the Company (other than any change in accounting method mandated by the Buyer)
or otherwise deferring the recognition of income or gain to a Post-Closing Tax
Period as a result of the accounting method used in a Pre-Closing Tax Period.
Section 5.10.7 Except as set forth on Schedule 5.10.7 of the Company Disclosure
Schedule: (i) the Company has never been a member of any affiliated group of
corporations which has filed a combined, consolidated or unitary income Tax
Return for federal, state, local or foreign Tax purposes; and (ii) the Company
is not liable for the Taxes of any Person under Treasury
Regulation Section 1.1502-6 or any similar provision of state, local or foreign
Tax Law, as a transferee or successor, by contract, or otherwise.
Section 5.10.8 Except as may otherwise be provided in the Operating Agreement,
the Company is not a party to any Tax sharing, indemnity, allocation or similar
agreements. The Company has no contractual obligations to indemnify any other
Person with respect to Taxes.
Section 5.10.9 The Company has not entered into or participated in (i) any
reportable transaction within the meaning of Treasury
Regulation Section 1.6011-4(b) or (ii) any confidential corporate tax shelter
within the meaning of Section 6111(d) of the Code and Treasury Regulation
Section 301.6111-2, as in effect prior to the enactment of the American Jobs
Creation Act of 2004.

 

49



--------------------------------------------------------------------------------



 



Section 5.10.10 Except as set forth on Schedule 5.10.10 of the Company
Disclosure Schedule, the Company is a partnership for income Tax purposes and
has been since 2004. Prior to 2004, the Company filed its income Tax Returns as
a sole proprietorship for income Tax purposes. As a partnership for income Tax
purposes it is not subject to any federal income Tax. The Company files state
income Tax withholding or composite Tax Returns where it is required to file
such Tax Returns and also currently files a local income Tax Return with the
city of Akron, Ohio.
Section 5.10.11 For purposes of Sections 897 and 1445 of the Code and the
Treasury Regulations thereunder, fifty percent or more of the value of the
Company’s gross assets does not consist of “U.S. real property interests” and
ninety percent or more of the value of the Company’s gross assets does not
consist of “U.S. real property interests” plus cash or cash equivalents.
Section 5.11 Legal Proceedings; Permits.
Section 5.11.1 Except as set forth on Schedule 5.11.1 of the Company Disclosure
Schedule, there are no legal, administrative, arbitral or other proceedings
(including disciplinary proceedings), claims, suits, actions or governmental or
regulatory investigations of any nature (each, a “Proceeding”) pending, or, to
the Knowledge of the Company, threatened, (i) against the Company, any of its
officers or directors (in their capacity as such), any of the Company Assets or
the Company Business or that challenge the validity or propriety of the
transactions contemplated hereunder; (ii) involving any of the Company’s
products; (iii) against the Company, any of its officers or directors (in their
capacity as such), any of the Company Assets or the Company Business that would
reasonably be expected to, individually or in the aggregate, materially affect
the operation or conduct of the Company Business or the use of the Company
Assets in any jurisdiction where the Company conducts material business or, if
determined adversely, would reasonably be expected to result in Damages to the
Company in excess of $10,000, or (iv) challenging the Company’s right to use any
products owned or licensed by any of the Company’s vendors. Except as set forth
on Schedule 5.11.1 of the Company Disclosure Schedule, there is no Judgment
imposed upon the Company or any of the Company Assets or the Company Business
pursuant to which the Company is currently obligated to make any payments to any
third party. Except as set forth on Schedule 5.11.1 of the Company Disclosure
Schedule, the Company is not currently obligated to make any payments to any
third party in connection with any threatened or actual Proceeding.
Section 5.11.2 Except as set forth on Schedule 5.11.2 of the Company Disclosure
Schedule, (i) to the Knowledge of the Company, no Member, officer or employee or
any partner or joint venture with the Company, has been permanently or
temporarily enjoined or barred by any Judgment of any Governmental Authority or
private arbitration tribunal from engaging in or continuing any conduct or
practice in connection with the Company, (ii) there is not in existence any
Judgment of any Governmental Authority or private arbitration tribunal requiring
the Company to take any action of any kind which is not required generally of
other entities in businesses similar to the business currently conducted by the
Company and to which the Company is subject or to which the Company is bound,
(iii) there is not in existence any Judgment of any Governmental Authority or
private arbitration tribunal constituting or relating to any Proceeding in which
the Company is or was a named party that imposes material financial obligations
on the Company, and (iv) the Company is not in default with respect to any
Judgment of any Governmental Authority, and there are no unsatisfied Judgments
against the Company.

 

50



--------------------------------------------------------------------------------



 



Section 5.11.3 Except as set forth on Schedule 5.11.3 of the Company Disclosure
Schedule, during the five (5) years preceding the date hereof, the Company has
held, and at Closing will hold, all material licenses, franchises, decrees,
permits and authorizations required under applicable Law (collectively,
“Permits”) for the lawful ownership, operation and use of the Company Assets and
the conduct of the Company Business. The Company is not in default under any
applicable Law relating to the Company or any of the Company Assets or
operations in any material respect, and, except as set forth on Schedule 5.11.3
of the Company Disclosure Schedule, there are no outstanding material violations
of any of the above and the Company has not received notice asserting any such
violation. The Company has been and is in compliance with all Permits in all
material respects. Schedule 5.11.3 of the Company Disclosure Schedule sets forth
a true and complete list of all Permits currently held by the Company.
Section 5.11.4 Except as set forth on Schedule 5.11.4 of the Company Disclosure
Schedule, no Governmental Authority has provided notice to the Company of, and,
to the Knowledge of the Company, no Governmental Authority has otherwise
initiated or threatened to commence, any proceeding or investigation into the
business or operations of the Company or any of its officers, Members or
employees in their capacity as such with the Company and, to the Knowledge of
the Company, no such Proceedings or investigations are contemplated. Except as
set forth on Schedule 5.11.4 of the Company Disclosure Schedule, there is no
unresolved deficiency, violation or exception claimed or asserted by any
Governmental Authority with respect to any examination of the Company of which
the Company has notice.
Section 5.12 Health Care Matters. Without limiting the generality of any other
provision contained herein, the Company represents and warrants to Buyer as of
the date of this Agreement and as of the Closing Date as follows:
Section 5.12.1 Compliance with Health Care Laws. The Company, and any officer,
affiliate, agent or employee of the Company acting on behalf of the Company, is
in compliance in all material respects with all Health Care Laws applicable to
Company.
Section 5.12.2 Filings. Except as set forth on Schedule 5.12.2 of the Company
Disclosure Schedule, all reports, documents, claims, notices or approvals
required to be filed, obtained, maintained or furnished under any Health Care
Law to any Governmental Authority by the Company, or by any officer, affiliate,
agent or employee of the Company acting in his or her capacity as an officer,
affiliate, agent or employee of the Company, have been so filed, obtained,
maintained or furnished, and all such reports, documents, claims and notices
were complete and correct in all material respects on the date filed (or were
corrected in or supplemented by a subsequent filing).

 

51



--------------------------------------------------------------------------------



 



Section 5.12.3 Material Statements. Neither the Company, nor any officer,
affiliate, agent or employee of the Company acting in his or her capacity as an
officer, affiliate, agent or employee of the Company, has in connection with any
requirement under any Health Care Law: (i) made an untrue statement of a
material fact or fraudulent statement to any Governmental Authority, (ii) failed
to disclose a material fact required to be disclosed to any Governmental
Authority, or (iii) committed an act, made a statement, or failed to make a
statement that, at the time such disclosure was made, would reasonably be
expected to constitute a violation of any Health Care Law.
Section 5.12.4 Proceedings. There are no facts, circumstances or conditions that
would reasonably be expected to form the basis for any material investigation,
suit, claim, audit, action (legal or regulatory) or proceeding (legal or
regulatory) by a Governmental Authority against or affecting the Company
relating to any of the Health Care Laws.
Section 5.12.5 Prohibited Transactions. Neither the Company, nor any officer,
affiliate, agent or employee of the Company acting on behalf of the Company, is
a party to any contract, lease agreement or other arrangement (including any
consulting agreement) with any Health Care Professional who is in a position to
make or influence referrals to or otherwise generate business to the Company,
provide services, lease space, lease equipment or engage in any other venture or
activity with the Company, other than contracts, leases, agreements or other
arrangements which are in compliance with all applicable Health Care Laws.
Neither the Company, nor any officer, affiliate, agent or employee of the
Company acting on behalf of the Company, directly or indirectly: (1) offered or
paid any remuneration, in cash or in kind, to, or made any financial
arrangements with, any past, present or potential Health Care Professional of
the Company in order to illegally obtain business or payments from such Health
Care Professional in violation of any Health Care Law; (2) gave or agreed to
give, or is aware that there has been made or that there is any illegal
agreement to make, any illegal gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) to any past, present or
potential Health Care Professional in violation of any Health Care Law; (3) made
or agreed to make, or is aware that there has been made or that there is any
agreement to make, any contribution, payment or gift of funds or property to, or
for the private use of, any Health Care Professional where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is or was illegal under any applicable Health Care Law; or (4) made, or
agreed to make, or is aware that there has been made or that there is any
agreement to make, any payment to any Health Care Professional, or any officer,
affiliate, agent or employee of the Company, with the intention or understanding
that any part of such payment would be used or was given for an illegal purpose
under any applicable Health Care Law.
Section 5.12.6 Fair Market Value. The compensation paid or to be paid by the
Company to any Health Care Professional who is employed by or contracted with
the Company is fair market value for the services and items actually provided by
such Health Care Professional, not taking into account the value or volume of
referrals or other business generated by such Health Care Professional for the
Company. The Company has at all times maintained a written agreement with each
Health Care Professional receiving compensation from the Company.

 

52



--------------------------------------------------------------------------------



 



Section 5.13 Environmental Matters. The Company (i) is and has been in
compliance in all material respects with all applicable Environmental Laws and
is not subject to any material Liability under any Environmental Laws, and
(ii) holds all Environmental Permits necessary to conduct its current
operations, which Environmental Permits are valid, uncontested and in good
standing. The Company has not retained or assumed either contractually, or to
the Knowledge of the Company by operation of law, any Liability of any other
Person under any Environmental Law. The Company has not received any notice,
demand letter, claim or request for information alleging that the Company may be
in violation of, or liable under, any Environmental Law. The Company has not
entered into or agreed to any consent decree or order, and is not subject to any
Judgment, decree or judicial order, relating to compliance with Environmental
Laws, Environmental Permits or the investigation, sampling, monitoring,
treatment, remediation, removal or cleanup of Hazardous Materials and no
investigation, litigation or other proceeding is pending, or, to the Knowledge
of the Company, threatened, with respect thereto. The Company is not an
indemnitor in connection with any claim asserted by any third-party indemnitee
for any Liability under any Environmental Law or relating to any Hazardous
Materials, and to the Knowledge of the Company the Company is not an indemnitor
in connection with any claim threatened by any third-party indemnitee for any
Liability under any Environmental Law or relating to any Hazardous Materials.
There have been no releases of Hazardous Materials at any current or former real
properties owned or leased by the Company in quantities that could trigger the
need for investigation and/or remediation pursuant to Environmental Laws. The
Company has delivered to, or made available for review by, the Buyer true and
complete copies of all environmental assessments or audit reports or other
similar studies or analyses in the Company’s possession, custody or control
relating to the Company Business or any real property owned or leased by the
Company.
Section 5.14 Properties. The Company has good and marketable title to, or valid
leasehold interests in, all of its properties. Except as set forth on
Schedule 5.14 of the Company Disclosure Schedule, all such properties, other
than properties in which the Company has a leasehold interest, are free and
clear of all Encumbrances, other than Permitted Encumbrances. The Company has
complied in all material respects with the terms of all leases to which it is a
party and under which it is in occupancy, and all such leases are in full force
and effect. The Company enjoys peaceful and undisturbed possession under all
such leases. Except as set forth on Schedule 5.14 of the Company Disclosure
Schedule, the Company has no obligation to perform any construction of material
tenant improvements involving costs in excess of $20,000 under any lease.
Schedule 5.14 of the Company Disclosure Schedule sets forth a complete list, as
of the date of this Agreement, of all real property and interests in real
property owned or leased by the Company and a true and complete list of all
personal property, equipment and fixtures (other than items or categories of
items having a book value of less than $10,000 individually) owned by the
Company, all of which personal property, equipment and fixtures are in ordinary
operating condition, normal wear and tear excepted.
Section 5.15 Insurance. Schedule 5.15 of the Company Disclosure Schedule
contains a true, accurate and complete list of all policies of fire, Liability,
product liability, workers’ compensation, health and other forms of insurance
presently in effect with respect to the Company Business (the “Company Insurance
Policies”), including the named insured(s) and all beneficiaries thereunder,
true and complete copies of which have been delivered to, or made available for
review by, the Buyer. All Company Insurance Policies are valid, outstanding and
enforceable policies and provide insurance coverage for the Company Assets and
operation of the Company Business, of the kinds, in the amounts and against the
risks required to comply with applicable Law and/or any contractual or other
obligations. The Company has not been refused any insurance with respect to any
aspect of the operations of the Company Business.

 

53



--------------------------------------------------------------------------------



 



All premiums due and payable under each such policy have been paid and no notice
of cancellation or termination has been received by the Company or its
Affiliates with respect to any such policy (except for any of the same which may
have been received due to a failure to timely pay an amount due all of which
amounts have been paid by the Company and such late payments have not had any
adverse effect of any of such policies). The Company has not (a) reserved
against in the Interim Financial Statements, (b) received any notice regarding,
or (c) to the Knowledge of the Company, been threatened with, any actual or
possible refusal of any coverage or rejection of any material claims under any
Company Insurance Policy. The activities and operations of the Company have been
conducted in a manner believed to conform in all material respects to all
applicable provisions of the Company Insurance Policies.
Section 5.16 Proprietary Rights.
Section 5.16.1 Except as set forth on Schedule 5.16.1 of the Company Disclosure
Schedule, the Company, owns, possesses or otherwise controls or has the right to
use the Intellectual Property Rights and Proprietary Rights necessary for the
operation of the Company Business as presently conducted.  Except as set forth
on Schedule 5.16.1 of the Company Disclosure Schedule, to the Knowledge of the
Company no Person who has licensed Proprietary Rights to the Company has
ownership rights or license rights to improvements made by the Company in such
Proprietary Rights except where possession of such ownership rights or license
rights to improvements by such Person would not have a Company Material Adverse
Effect.  Except as set forth on Schedule 5.16.1 of the Company Disclosure
Schedule, to the Knowledge of the Company each item of the Proprietary Rights
owned by the Company that is necessary for the operation of the Company Business
as presently conducted is valid and subsisting.  In each case in which the
Company has acquired any Proprietary Rights from any Person, where such
Proprietary Rights are necessary for the operation of the Company Business as
presently conducted, except as set forth on Schedule 5.16.1 of the Company
Disclosure Schedule, the Company has obtained a valid and enforceable
assignment, license or other grant sufficient to transfer to the Company such
rights in such Proprietary Rights as are necessary for the Company Business as
presently conducted.  Except as set forth on Schedule 5.16.1 of the Company
Disclosure Schedule, the Company has recorded in the United States Patent &
Trademark Office (the “PTO”) or the U.S. Copyright Office, as applicable, any
assignments of ownership to the Company or a subsidiary of a United States
Patent, a United States Trademark Registration, or a United States Copyright
Registration, as appropriate.  The Company has not claimed “small entity status”
with the United States Patent & Trademark Office in connection with any U.S.
patent application filings or fee payments except where at the time such claim
was made the Company met the statutory requirements for such status.
Section 5.16.2 Except as set forth on Schedule 5.16.2 of the Company Disclosure
Schedule, there are no outstanding liens (statutory or otherwise), pledges,
options, security interests, claims, or rights of first refusal of any kind
relating to the Proprietary Rights owned by the Company, nor is the Company
bound by or a party to any liens (statutory or otherwise), pledges, options,
security interests, claims, or rights of first refusal of any kind with respect
to the Intellectual Property Rights owned by the Company. Schedule 5.16.2 of the
Company Disclosure Schedule lists all material Contracts to which the Company is
a party with respect to any Technology or Proprietary Rights. Except as set
forth on Schedule 5.16.2 of the Company Disclosure Schedule, the Company is not
in breach of, nor has it failed to perform under any of, the foregoing Contracts
and, to the Knowledge of the Company, no other party to any such Contracts is in
breach thereof or has failed to perform thereunder. Except as set forth on
Schedule 5.16.2 of the Company Disclosure Schedule, the Company does not have an
explicit, or to the Knowledge of the Company implied, legal obligation, absolute
or contingent, to any Person to sell, transfer or assign any of the Proprietary
Rights owned by the Company. Except as set forth on Schedule 5.16.2 of the
Company Disclosure Schedule, the Company has not made any assignment or granted
any license, and is not under any obligation to grant any such license or
rights, to any Person, under any of the Proprietary Rights owned by the Company.
Except as set forth on Schedule 5.16.2 of the Company Disclosure Schedule, none
of the Contracts listed in Schedule 5.16.2 of the Company Disclosure Schedule
grants, or sets forth or creates an obligation to grant, any third party
exclusive rights in, to or under any of the Proprietary Rights, or grants, or
sets forth or creates an obligation to grant, any third party the right to
sublicense any of the Proprietary Rights.

 

54



--------------------------------------------------------------------------------



 



Section 5.16.3 Except as set forth on Schedule 5.16.3 of the Company Disclosure
Schedule, to the Knowledge of the Company there are no facts or circumstances
that would render the Proprietary Rights owned by the Company invalid or
unenforceable. Except as set forth on Schedule 5.16.3 of the Company Disclosure
Schedule, to the Knowledge of the Company there is and has been no unauthorized
use, disclosure, infringement, or misappropriation, or notice of invalidity or
unenforceability, of any Proprietary Rights owned by the Company, by any third
party, including, for example, any employee or former employee of the Company.
Except as set forth on Schedule 5.16.3 of the Company Disclosure Schedule, with
respect to the Proprietary Rights, no notification has been received, and no
claim has been asserted or suggested and to the Knowledge of the Company no
threat or inquiry has been made, regarding third party Intellectual Property
Rights, and no litigation, arbitration or other adversary proceeding is pending,
or, to the Knowledge of the Company, is threatened. None of the Proprietary
Rights owned by the Company is subject to any pending, or, to the Knowledge of
the Company, threatened, outstanding order, contract, stipulation, proceeding,
or notification, including without limitation any pending interference,
opposition, cancellation, reissue, reexamination, or other challenge or
adversarial proceeding, restricting in any material manner the use, transfer, or
licensing by the Company of any Intellectual Property Rights, or which may
materially affect the validity, use or enforceability of any of the Proprietary
Rights owned by the Company. Except as set forth on Schedule 5.16.3 of the
Company Disclosure Schedule, the Company has not obtained a legal opinion
analyzing or assessing the validity or scope of any Proprietary Rights. Except
as set forth on Schedule 5.16.3 of the Company Disclosure Schedule, no freedom
to operate, patent clearance, right to market or right to use studies or
analyses have been performed by or on behalf of the Company with respect to the
Intellectual Property Rights of third parties. The conduct of the Company
Business as presently conducted does not infringe or misappropriate any
Intellectual Property Rights of any third party of any Person anywhere in the
world. Except as set forth on Schedule 5.16.3 of the Company Disclosure
Schedule, the Company has not within the past five (5) years received any
communications alleging that the Company has violated any of the Intellectual
Property Rights of any other Person. Except as set forth on Schedule 5.16.3 of
the Company Disclosure Schedule, the Company has not within the past five
(5) years brought any action, suit or proceeding for infringement or
misappropriation of, or declaration regarding, any Proprietary Rights, breach of
any agreement relating to Intellectual Property Rights, or violation of any
covenant not to compete.

 

55



--------------------------------------------------------------------------------



 



Section 5.16.4 Except as set forth on Schedule 5.16.4 of the Company Disclosure
Schedule, all material Technology owned by the Company used in or necessary to
the conduct of the Company Business were written or created by either (i) an
employee of the Company acting within the scope of his employment who has
assigned (or who is required to assign) all of his/her rights in such
Technology, including Intellectual Property Rights therein, to the Company or
(ii) by non-employees who have validly and irrevocably assigned all of their
Intellectual Property Rights therein to the Company. To the Knowledge of the
Company no current or former employee, consultant or independent contractor of
the Company has developed any Technology or other copyrightable, patentable or
otherwise proprietary work for the Company that is subject to any agreement
under which such employee, consultant or independent contractor has assigned or
otherwise granted, or is obligated to assign or otherwise grant, to any third
party any rights (including Intellectual Property Rights) in or to such
Technology or other copyrightable, patentable or otherwise proprietary work.
Section 5.16.5 Schedule 5.16.5 of the Company Disclosure Schedule sets forth a
complete and accurate list of (i) all patents, trademark registrations or
applications and copyright registrations or applications for which the Company
has made a filing or registered with a Governmental Authority in the United
States or a foreign country or which are material to the operation of the
Company Business held by, or under obligation of assignment to, the Company and
(ii) all applications therefor together with the name of the owner thereof. Each
Proprietary Right listed in Schedule 5.16.5 of the Company Disclosure Schedule
(A) is in proper form and (B) has been duly maintained, including the submission
of all necessary filings in accordance with the legal and administrative
requirements of the appropriate jurisdictions, and the Patents described in
Schedule 5.16.5 of the Company Disclosure Schedule are subsisting. All necessary
registration, maintenance and renewal fees in connection with registered
Proprietary Rights have been paid and all necessary documents and certificates
in connection with registered Proprietary Rights have been filed with the
relevant Patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of maintaining
such registered Proprietary Rights. Except as set forth on Schedule 5.16.5 of
the Company Disclosure Schedule, there are no actions that must be taken by the
Company within one hundred twenty (120) days of the Closing Date, including the
payment of any registration, maintenance or renewal fees or the filing of any
responses to PTO office actions, documents, applications or certificates for the
purposes of obtaining, maintaining, perfecting or preserving or renewing any
registered Proprietary Rights. Each owner listed in Schedule 5.16.5 of the
Company Disclosure Schedule is listed in the records of the appropriate
Governmental Authority as the sole owner of record. Except as set forth on
Schedule 5.16.5 of the Company Disclosure Schedule, the Company has, or will
have as of the Closing Date, obtained agreements from all necessary Persons to
provide necessary and reasonable assistance in perfecting the Company’s rights
of ownership or exclusive license to any Patents. Other than the Proprietary
Rights listed in Schedule 5.16.5 of the Company Disclosure Schedule, (x) no
provisional applications, nonprovisional applications, substitutions,
extensions, reissues, reexaminations, renewals, divisions, continuations,
continuations-in-part, parents or other related applications have been filed or
issued with respect to Technology used in and/or necessary to the Company
Business and owned by the Company, and as currently planned or contemplated to
be conducted by the Company, and (y) no counterpart applications of the
Proprietary Rights listed have been filed or issued in any country.

 

56



--------------------------------------------------------------------------------



 



Section 5.16.6 Except as set forth on Schedule 5.16.6 of the Company Disclosure
Schedule: (i) to the Knowledge of the Company, no confidential information,
trade secret, formula, process, invention or design which is not publicly known
or was not, as of the time of disclosure, publicly known (“Confidential
Information”), and which is currently necessary to the conduct of the Company
Business has been disclosed or authorized to be disclosed by the Company to any
Person, except in the ordinary course of business or pursuant to an obligation
of confidentiality binding upon said Person; (ii) the Company has taken all
steps that are reasonably required to protect the Company’s rights in
Confidential Information of the Company or provided by any other Person to the
Company and to protect and preserve the confidentiality of all Confidential
Information included in the Proprietary Rights; (iii) in all material respects,
the use, disclosure or appropriation of Confidential Information owned by the
Company by or to a third party has been pursuant to the terms of a written
agreement between the Company and such third party protecting such Confidential
Information from disclosure; and (iv) in all material respects, the use,
disclosure or appropriation of Confidential Information not owned by the Company
has been pursuant to the terms of a written agreement or other legal binding
arrangement between the Company and the owner of such Confidential Information,
or is otherwise lawful.
Section 5.16.7 Except as set forth on Schedule 5.16.7 of the Company Disclosure
Schedule, all Proprietary Rights material to the operation of the Company
Business as presently conducted are fully transferable, alienable or licensable
by the Company at the time of Closing without material restriction and without
material payment to any third party.
Section 5.16.8 Except as set forth on Schedule 5.16.8 of the Company Disclosure
Schedule, to the extent that the Company’s Technology has been developed or
created by a third party for the Company, the Company, has a written agreement
with such third party with respect thereto and the Company thereby either
(i) has obtained ownership of, and is the exclusive owner of, or (ii) has
obtained a license (sufficient for the conduct of its business as currently
conducted) to all such third party’s Intellectual Property Rights in such
Technology. To the extent that any third-party Intellectual Property Rights are
knowingly, intentionally or purposely incorporated into, integrated or bundled
with, or used by the Company in the development, manufacture or compilation of
any product under Proprietary Rights, or any of the Proprietary Rights relates
to any development by the Company that involves the derivation or use of
specifications or technical information derived from the products of third
parties, the Company, has a written agreement with such third party with respect
thereto pursuant to which the Company either has obtained complete, unencumbered
and unrestricted ownership of, and is the exclusive owner of, or has obtained
licenses sufficient for the conduct of the Company Business.
Section 5.16.9 The Company is not and shall not be as a result of the execution
or effectiveness of this Agreement, or the performance of its obligations under
this Agreement, in material breach of any Contract to which Company is a party
relating to any Proprietary Rights (the “Intellectual Property Rights
Agreements”) in a manner that would have a Company Material Adverse Effect. The
consummation of the transactions will neither result in the modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to the Intellectual Property Rights Agreements, nor give any party to
any Intellectual Property Rights Agreement the right to do any of the foregoing
in a manner that would have a Company Material Adverse Effect. Following the
Closing, the Company will be permitted to exercise all of the rights of Company
under the Intellectual Property Rights Agreements to the same extent the Company
would have been able had the transactions not occurred and without the payment
of any material additional amounts or consideration other than ongoing fees,
royalties or payments that Company would otherwise be required to pay. Neither
the execution or effectiveness of this Agreement nor the performance of the
obligations of Company under this Agreement will cause the forfeiture or
termination of, or give rise to a right of forfeiture or termination of any of
the Proprietary Rights, or impair the right of the Company to use, possess, sell
or license any of the Proprietary Rights in any manner that would have a Company
Material Adverse Effect.

 

57



--------------------------------------------------------------------------------



 



Section 5.16.10 Schedule 5.16.10 of the Company Disclosure Schedule lists all
material Contracts, between the Company and any other Person, other than
ordinary course contracts with customers, wherein or whereby the Company has
agreed to, or assumed, any obligation or duty to warrant, indemnify, reimburse,
hold harmless, guaranty or otherwise assume or incur any obligation or Liability
or provide a right of rescission with respect to the infringement or
misappropriation by the Company or such other Person of the Intellectual
Property Rights of any Person other than the Company.
Section 5.16.11 Except as set forth on Schedule 5.16.11 of the Company
Disclosure Schedule, there are no Contracts between the Company and any other
Person with respect to Patents or exclusive license to Patents that comprise the
Proprietary Rights under which there is any known dispute regarding the scope of
such agreement, or performance under such agreement, including with respect to
any payments to be made or received by the Company thereunder.
Section 5.16.12 Except as set forth on Schedule 5.16.12 of the Company
Disclosure Schedule, the operation of the Company Business, including the
design, development, use, import, branding, advertising, promotion, marketing,
manufacture and sale of the products, Technology or services (including
products, Technology or services currently under development) of the Company do
not and will not when conducted by the Company in substantially the same manner
following the Closing, infringe or misappropriate any Intellectual Property
Rights of any Person, violate any right of any Person (including any right to
privacy or publicity) or constitute unfair competition or trade practices under
the laws of any jurisdiction in a manner that would have a Company Material
Adverse Effect, and except as set forth on Schedule 5.16.12 of the Company
Disclosure Schedule, the Company has not during the past two (2) years received
notice from any Person claiming that such operation or any act, product,
Technology or service (including products, Technology or services currently
under development) of the Company infringe or misappropriate any Intellectual
Property Rights of any Person or constitutes unfair competition or trade
practices under the laws of any jurisdiction (nor does the Company have any
Knowledge of any basis therefor).
Section 5.16.13 Neither this Agreement nor the transactions contemplated by this
Agreement, including the assignment to the Buyer, by operation of law or
otherwise, of any Contracts to which the Company is a party, will result in the
Company or the Buyer (i) granting to any third party any right to or with
respect to any Technology or Intellectual Property Rights owned by, or licensed
to, either of them, (ii) being bound by, or subject to, any non-compete or other
restriction on the operation or scope of their respective businesses which the
Company is not already bound by or subject to prior to Closing, or (iii) being
obligated to pay any royalties or other amounts to any third party in excess of
those which the Company is already obligated to pay prior to the Closing.

 

58



--------------------------------------------------------------------------------



 



Section 5.16.14 Except as set forth on Schedule 5.16.14 of the Company
Disclosure Schedule, and other than sales commissions paid to employees,
consultants, sales agents or independent contractors of the Company in the
ordinary course of business, there are no royalties, fees, honoraria or other
payments payable by the Company to a Person by reason of the ownership,
development, use, license, sale or disposition of Proprietary Rights, other than
salaries and consulting fees.
Section 5.17 Absence of Certain Changes or Events. Since December 31, 2006,
except as contemplated by this Agreement or as otherwise disclosed on Schedules
5.17.1 through 5.17.17 of the Company Disclosure Schedule, the Company has
conducted its business in the ordinary course consistent with past practices and
there has not been any:
Section 5.17.1 Company Material Adverse Effect or any event or development that
could, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect;
Section 5.17.2 failure to operate the Company Business in the ordinary course so
as to use all commercially reasonable efforts to preserve the Company Business
intact and to preserve the continued services of the Company’s employees and the
goodwill of suppliers, customers and others having business relations with the
Company;
Section 5.17.3 resignation or termination of any key employee or key independent
contractor, officer or manager, or any increase in the rate of compensation
payable or to become payable to any key employee, officer or manager of the
Company (other than pursuant to general, regularly-scheduled reviews or
otherwise in the ordinary course of business), including the making of any loan
to, or the payment, grant or accrual of any bonus, incentive compensation,
service award or other similar benefit to, any such Person, or the addition to,
modification of, or contribution to any Company Benefit Plan;
Section 5.17.4 sale, assignment, license, transfer or Encumbrance of any of the
Company Assets, tangible or intangible, singly or in the aggregate, other than
sales of products and services in the ordinary course of business and consistent
with past practice;
Section 5.17.5 incurrence of any Liability other than Liabilities incurred in
the ordinary course of business consistent with past practice;
Section 5.17.6 new Contracts (other than Contracts immaterial to the Company
Business), or extensions, modifications, terminations or renewals thereof which
were entered into, modified or terminated outside of the ordinary course of
business or which were not consistent with past practice;

 

59



--------------------------------------------------------------------------------



 



Section 5.17.7 change in accounting methods or practices by the Company or
revaluation by the Company of any of the Company Assets, including writing off
or establishing reserves with respect to Inventory, notes or Accounts Receivable
(other than for which adequate reserves have been previously established) except
as a result of adjustments made to conform the Company’s accounting methods or
practices or valuation of any of the Company Assets with accounting standards as
applied by SS&G Financial Services, Inc. in the Audited Financial Statements;
Section 5.17.8 damage, destruction or loss (whether or not covered by insurance)
materially adversely affecting the Company Assets or the Company Business;
Section 5.17.9 declaration, setting aside or payment of any dividend or
distribution by the Company in respect of any Units of the Company or any
redemption, purchase or other acquisition of any equity securities of the
Company;
Section 5.17.10 failure to pay any material obligation of the Company when due
(except for such obligations the Company is contesting in good faith or will pay
off at Closing);
Section 5.17.11 except for any cancellation of Indebtedness which may occur in
connection with the Closing of this Agreement, cancellation of any Indebtedness
(including cancellations made in the ordinary course of business and consistent
with past practice that exceed in the aggregate $10,000) or waiver of any rights
of substantial value to the Company;
Section 5.17.12 Indebtedness incurred by the Company or any commitment to borrow
money entered into by the Company (excluding trade payables incurred by the
Company in the ordinary course of business and consistent with past practice),
any loans made or agreed to be made by the Company, or guaranties by the Company
for any Indebtedness;
Section 5.17.13 acquisition of any equity interest in any other Person;
Section 5.17.14 amendment to the articles of organization, Operating Agreement
or similar organizational documents of the Company;
Section 5.17.15 adoption, modification or termination of any Company Benefit
Plan, except as set forth on Schedule 5.17.15 of the Company Disclosure
Schedule;
Section 5.17.16 material Tax election by the Company, change in the method of
Tax accounting of the Company or any compromise or settlement of any Tax
Liability of the Company; or
Section 5.17.17 agreement by the Company directly or indirectly to do any of the
foregoing.

 

60



--------------------------------------------------------------------------------



 



Section 5.18 Sufficiency of and Title to Assets.
Section 5.18.1 Except as set forth on Schedule 5.18.1 of the Company Disclosure
Schedule, the Company owns, and upon the consummation of the transactions
contemplated herein, will own, all right, title and interest in and to all of
the properties, assets and rights of any kind, whether tangible or intangible,
real or personal or mixed, and wherever situated (including, without limitation,
the Contracts and Intellectual Property Rights that are presently owned by the
Company), used by the Company to conduct the Company Business (the “Company
Assets”), free and clear of any Encumbrances, other than Permitted Encumbrances
and/or restrictions that result from the Company’s Contracts. The Company Assets
are sufficient for the conduct of the Company Business at the time of Closing in
substantially the same manner as conducted immediately prior to Closing. All of
the tangible personal property owned or leased by the Company is in good
operating condition and repair, subject only to ordinary wear and tear.
Section 5.18.2 Except for those licenses, consents and payments set forth on
Schedule 5.18.2 of the Company Disclosure Schedule, no licenses or consents
from, or payments to, any Person are or will be necessary for the Buyer to use
any of the Company Assets in substantially the manner in which the Company and
its Affiliates have used the Company Assets.
Section 5.18.3 A list of the Company’s tangible personal property is attached
hereto as Schedule 5.18.3 of the Company Disclosure Schedule.
Section 5.18.4 Schedule 5.18.4 of the Company Disclosure Schedule is a list of
certain assets of the Company that may be distributed to one or more Members of
the Company prior to Closing.
Section 5.19 Potential Conflicts of Interest. Except as otherwise set forth on
Schedule 5.19 of the Company Disclosure Schedule, neither the Company nor RRT,
nor, to the Knowledge of the Company, any officer of the Company:
Section 5.19.1 owns, directly or indirectly, any interest in (excepting less
than five percent (5%) stock holdings for investment purposes in securities of
publicly traded companies), or is an officer, member, employee or consultant of,
any Person that carries on business in competition with the Company;
Section 5.19.2 has any claim against, or owes any amount to, the Company, except
for claims for salary, commissions, accrued vacation pay and accrued benefits
under Company Benefit Plan; or
Section 5.19.3 has any cause of action or other claim whatsoever against, or
owes any amount to, the Company, except for any Liabilities reflected in the
Audited Financial Statements and claims in the ordinary and normal course of
business, such as for accrued vacation pay and accrued benefits under the
Company Benefit Plans.

 

61



--------------------------------------------------------------------------------



 



Section 5.20 Transactions with Affiliates.
Section 5.20.1 Except as set forth on Schedule 5.20.1 of the Company Disclosure
Schedule, none of the Sellers, Appreciation Rights Holders or any of their
respective Affiliates (a) has borrowed money from or loaned money to the Company
that is currently outstanding, (b) has any ownership interest in any Company
Asset, or (c) is a party to any Contract or is engaged in any ongoing
transaction with the Company (other than employment, independent contractor
and/or consulting relationships disclosed under Section 5.2.2, Section 5.7 or
Section 5.9 hereof).
Section 5.20.2 Except as set forth on Schedule 5.20.2 of the Company Disclosure
Schedule, no Contract, understanding or arrangement in effect prior to or at the
Closing between the Company and any of the Sellers or their Affiliates will
continue in effect subsequent to the Closing Date (other than the Ancillary
Agreements). Except as set forth on Schedule 5.20.2 of the Company Disclosure
Schedule, after the Closing, none of the Sellers or Appreciation Rights Holders
will have any interest in any Company Asset. Except as set forth on Schedule
5.20.2 of the Company Disclosure Schedule, none of the Sellers or their
Affiliates or Appreciation Rights Holders provides any material services to the
Company other than in his or her capacity as an employee, independent contractor
or consultant of the Company.
Section 5.21 Product Warranty. Except as set forth on Schedule 5.21 of the
Company Disclosure Schedule, no product of the Company Business manufactured,
sold, leased or delivered by the Company is subject to any oral or written
guaranty, warranty or other indemnity to its customers with respect to the
quality or absence of defects of such product beyond the Company’s applicable
regular or standard or usual terms and conditions of sale or lease or as
otherwise provided by applicable Law. Except as set forth on Schedule 5.21 of
the Company Disclosure Schedule, the Company has delivered or made available to
the Buyer true and correct copies of each of the Company’s customer Contracts.
Except as set forth on Schedule 5.21 of the Company Disclosure Schedule, there
are no claims pending, or to the Knowledge of the Company anticipated or
threatened, against the Company with respect to the quality of, or existence of
defects in, any such products. The Company has made available to the Buyer
information which is accurate and complete in all material respects, regarding
all returns of defective or expired products given or promised to customers
during said period, and such information in each case accurately describes as
best known to the Company the cause which resulted in the return, allowance or
credit. Except as set forth on Schedule 5.21 of the Company Disclosure Schedule,
the Company has not during the past five (5) years paid or been required to pay
or received a request or demand for payment of any Damages, including any
direct, incidental or consequential damages, to any Person in connection with
any such product.
Section 5.22 Certifications; Product Safety.
Section 5.22.1 Except as set forth on Schedule 5.22.1 of the Company Disclosure
Schedule, all operations of the Company Business have achieved and maintained
all required ISO (International Organization for Standardization) and quality
certifications and are compliant, in all material respects, with the applicable
FDA Quality System Regulations, and there is no pending, or to the Knowledge of
the Company, threatened, action to audit, repeal, fail to renew or challenge
with respect to any such certification. During the four (4) years preceding the
date hereof and except as set forth on Schedule 5.22.1 of the Company Disclosure
Schedule, the Company has not been required to file any notification or other
report with or provide information to any product safety agency, commission,
board or other governmental entity of any jurisdiction concerning actual or
potential hazards with respect to any product purchased, distributed, sold or
leased, or with respect to services rendered, by the Company, to the extent such
products or services relate to the Company Business. Each product distributed,
sold, or leased, or service rendered, by the Company related to the Company
Business complies in all material respects with all product safety standards of
each applicable product safety agency, commission, board or other governmental
entity having jurisdiction over the Company Business. The Company, or an agent
of the Company, manufactures each product of the Company Business in accordance
with each device master record (as such term is defined in the FDA Quality
System Regulations) maintained by the Company, or an agent of the Company, for
each product of the Company Business.

 

62



--------------------------------------------------------------------------------



 



Section 5.22.2 Except as set forth on Schedule 5.22.2 of the Company Disclosure
Schedule, the Company has not received notice that requires, and to the
Knowledge of the Company, no development exists that would require, any product
recalls or field corrective actions that would or could reasonably be expected
to result in a Company Material Adverse Effect.
Section 5.23 Product Liability Claims. Except as set forth on Schedule 5.23 of
the Company Disclosure Schedule, no product liability claims related to the
Company Business or any of the Company’s products have been made against the
Company during the five (5) years preceding the date hereof.
Section 5.24 Export.
Section 5.24.1 In the three-year period prior to the date hereof, the Company
and, to the Knowledge of the Company, any distributor of the Company’s products
have (i) complied with all applicable laws or regulations related to the sale,
marketing, promotion or export of goods promulgated or enforced by the Office of
Foreign Assets Control in the Unites States Department of the Treasury, the
United States Department of Commerce or any other department or agency of the
United States federal government, including, without limitation, the Arms Export
Control Act, the trading with the Enemy Act, the International Emergency
Economic Powers Act, the Export Administration Act, the 1930 Tariff Act, the
Foreign Corrupt Practices Act, the Export Administration Regulations, the
International Traffic in Arms Regulations, the United States Customers
Regulations (the “Trade Laws”), and (ii) made reasonable efforts to ensure that
no products have been sold directly or indirectly to any entity where such sales
are, or were at any time during the previous two years, prohibited by these
Trade Laws or other regulations.
Section 5.24.2 The Company has not received written notice that it has been or
is the subject of any investigation, complaint or claim of any violation of any
Trade Law by any Governmental Authority, and the Company has no reason to
believe that the basis exists for any such investigation, complaint or claim.
Section 5.25 Certain Relationships. Except as set forth on Schedule 5.25 of the
Company Disclosure Schedule, the Company has not received any written notice
within the past twenty-four (24) months that any Person who is a customer or
distributor of, or supplier, manufacturer or licensor to, or a party contracting
with the Company with respect to the Company Business, has taken any action, or
threatened to take any action, which has had or would reasonably be expected to
have, a Company Material Adverse Effect.

 

63



--------------------------------------------------------------------------------



 



Section 5.26 Vote Required. No additional votes of any class or series of the
Company’s Units necessary to adopt or approve this Agreement, the Ancillary
Agreements, and the other transactions contemplated hereby are required.
Section 5.27 No Broker. Except for P&M Corporate Finance, LLC whose fees and
expenses shall constitute Company Expenses for purposes of this Agreement, no
broker, finder or similar intermediary has acted for or on behalf of the
Sellers, the Company or any Affiliate of the Company, or is entitled to any
broker’s, finder’s or similar fee or other commission from the Company or any of
its Affiliates in connection with the Transactions.
Section 5.28 Full Disclosure. No representations or warranties by the Company in
this Agreement, any Ancillary Agreement, or any exhibit, certificate or schedule
furnished to the Buyer pursuant hereto or thereto, contains or will contain any
untrue statement of a material fact, or omits or will omit to state any material
fact necessary to make the statements or facts contained herein or therein not
misleading.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Company and Sellers as follows:
Section 6.1 Organization and Standing. The Buyer is a corporation, duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The Buyer has all requisite power and authority, and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to own, lease and operate all of its properties and assets and to
carry on its businesses substantially in the manner as they are currently being
conducted. In addition, the Buyer is duly licensed or qualified to do business
as a foreign corporation in New Jersey and Ohio. The Buyer shall deliver to the
Member Representative prior to the Closing copies of the Buyer’s articles of
incorporation and the same are accurate, complete and correct copies of such
instruments as in effect on the date hereof. LifeSciences is a wholly-owned
subsidiary of Buyer and the sole direct subsidiary of Buyer. Buyer is not a
subsidiary (direct or indirect) of any other Person.
Section 6.2 Authority; No Violation.
Section 6.2.1 The Buyer has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which the Buyer is a party and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the Ancillary Agreements to which the Buyer is a party and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Buyer, and no other corporate
action or proceedings on the part of the Buyer or any of its stockholders or
directors are necessary to approve this Agreement or the Ancillary Agreements to
which the Buyer is a party or authorize or consummate the transactions
contemplated hereby. This Agreement and the Ancillary Agreements to which the
Buyer is a party have been duly and validly executed and delivered by the Buyer
and (assuming the due authorization, execution and delivery of this Agreement
and the Ancillary Agreements by the other parties hereto and thereto) constitute
or will constitute valid and binding obligations of the Buyer, enforceable
against the Buyer in accordance with their terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or affecting the rights of creditors
generally and the availability of equitable relief (whether in Proceedings at
law or in equity).

 

64



--------------------------------------------------------------------------------



 



Section 6.2.2 Neither the execution and delivery by the Buyer of this Agreement
or the Ancillary Agreements to which the Buyer is a party nor the consummation
by the Buyer of the transactions contemplated hereby or thereby, nor compliance
by the Buyer with any of the terms or provisions hereof or thereof, will
(i) conflict with or violate any provision of the organizational documents of
the Buyer, or (ii) (A) violate, conflict with or require any notice, filing
(except for the filing under the HSR Act and federal and state securities laws
filings), consent, waiver or approval under any material applicable Law or
Judgment or decree to which the Buyer, any of its respective Affiliates or
Subsidiaries or any of their respective properties, contracts or assets are
subject, or (B) violate, conflict with, result in a breach of any provision of
or the loss of any benefit under, constitute a default (or an event which, with
or without notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate or result in a right of acceleration of the performance required by,
result in the creation of any Encumbrance upon the properties, contracts or
assets of the Buyer under, or require any notice, approval or consent under, any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement,
contract or other instrument or obligation to which the Buyer or any of its
respective Affiliates or Subsidiaries is a party, or by which the Buyer or any
of its respective Affiliates or Subsidiaries, or any of their respective
properties or assets, may be bound or affected in any material respect, except,
in the cases of clauses (A) and (B) of this Section 6.2.2, for any conflict,
breach, default, termination, cancellation, acceleration, loss or violation
which individually or in the aggregate would not materially impair the Buyer’s
ability to effect the Closing and carry out all of its obligations hereunder
including any and all obligations with respect to making the Earn-Out Payments.
Section 6.3 Consents and Approvals. Except for the filing required under the HSR
Act contemplated by Section 7.5.1, and any applicable filings required under the
Exchange Act, any applicable blue sky laws and the rules and regulations of the
Exchange, no consents or approvals of or filings or registrations with any
Governmental Authority or any other Person are necessary in connection with the
execution and delivery by the Buyer of this Agreement and the Ancillary
Agreements to which the Buyer or its Affiliates or Subsidiaries is a party or
the consummation by the Buyer of the transactions contemplated hereby.
Section 6.4 No Broker. No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker’s, finder’s or similar fee or
other commission from, the Buyer or any of its respective Affiliates or
Subsidiaries in connection with this Agreement.
Section 6.5 Buyer’s Listing. Buyer is: (i) currently listed on the Exchange;
(ii) is in full compliance with its listing agreement; and (iii) is current in
all of its filings required under the Exchange, the listing agreement and the
Exchange Act.
Section 6.6 Sufficiency of Funds. Buyer will have, when due, sufficient funds
for the payment of all amounts required to be paid by it pursuant to this
Agreement, including, without limitation, all amounts set forth under Article II
hereof and for the performance of its obligations with respect to the
transactions contemplated by this Agreement.

 

65



--------------------------------------------------------------------------------



 



ARTICLE VII.
COVENANTS AND ADDITIONAL AGREEMENTS
Section 7.1 Conduct of Business. From the date of this Agreement through the
earlier of the termination of this Agreement and the Closing, the Company shall
carry on the operation of the Company Business in the ordinary course and
substantially in accordance with past practice and shall use its reasonable best
efforts not to take any action inconsistent with the provisions of this
Agreement or any of the Ancillary Agreements. Except as expressly set forth in
this Agreement or the Ancillary Agreements, the Company shall use its reasonable
best efforts to maintain the present character and quality of the Company
Business, including its present operations, physical facilities, working
conditions and relationships with distributors, lessors, licensors, suppliers,
customers, consultants and employees. Without limiting the generality of the
foregoing, unless specifically consented to by the Buyer in advance in writing,
or expressly set forth in this Agreement, in the Ancillary Agreements or in any
other written agreement with the Buyer, from the date of this Agreement through
the earlier of the termination of this Agreement and the Closing, the Company
shall not:
Section 7.1.1 except for trade payables incurred in the ordinary course of
business consistent with past practice, borrowings under the Line of Credit and
as listed on Schedule 7.1.1 of the Company Disclosure Schedule, incur any
Indebtedness;
Section 7.1.2 assume, guarantee, endorse (other than endorsements for deposit or
collection in the ordinary course of business) or otherwise become responsible
for obligations of any other Person;
Section 7.1.3 issue or commit to issue any Units or any other securities or any
securities convertible into Units or any other securities, including, without
limitation, any options to acquire Units, or issue or commit to issue any
Appreciation Rights;
Section 7.1.4 except as contemplated by Section 2.2, and the Appreciation Rights
Closure Agreements, amend, waive or modify any terms of any Appreciation Rights
Plan or Unit Appreciation Agreement, including by directly or indirectly
increasing or reducing the “Starting Appreciation Unit Value” (as defined in the
applicable Appreciation Rights Plan) or the number of Appreciation Rights
granted under any Unit Appreciation Agreement or otherwise; provided, however,
that nothing herein shall prevent the Company from entering into any
Appreciation Rights Termination Agreements;
Section 7.1.5 except as allowed and contemplated under Article XII of this
Agreement with respect to voting agreements: (i) enter into any voting agreement
with respect to any Units; or (ii) declare, set aside, make, pay or incur any
obligation to pay any dividend or distribution on any Units payable in any form
of property other than cash or cash equivalents (whether Units, real or personal
property or a combination thereof), it being understood and agreed by the
Parties that RRT and the other Sellers may at all times prior to Closing
declare, set aside, make and pay any dividend or distribution on any Units, or
any bonus or other compensation including the distributions contemplated on
Schedule 7.1.5 of the Company Disclosure Schedule so long as the same is made in
available cash or cash equivalents of the Company and fully-paid prior to the
Closing with no obligations of the Company in respect thereof following the
Closing;

 

66



--------------------------------------------------------------------------------



 



Section 7.1.6 reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, directly or indirectly, any Units, other equity interests or
securities;
Section 7.1.7 make any change to the Company’s articles of organization or
Operating Agreement;
Section 7.1.8 mortgage, pledge or otherwise encumber any Company Assets, or
sell, transfer, license or otherwise dispose of any Company Assets, except for
the sale or license of the Company’s products and services to customers and in
the ordinary course of business and consistent with the Company’s past practice;
Section 7.1.9 cancel, release or assign any Indebtedness owed to it or any
claims or rights held by it in excess of $5,000, individually, or $25,000, in
the aggregate;
Section 7.1.10 except as set forth on Schedule 7.1.10 of the Company Disclosure
Schedule, make any investment or commitment of a capital nature either by
purchase of stock or securities, contributions to capital, business or product
line acquisitions, property transfer or otherwise, or by the purchase of any
property or assets of any other Person, except for such investments,
commitments, contributions, acquisitions or property transfers not in excess of
$10,000 in the aggregate;
Section 7.1.11 adopt a plan of partial or complete liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
(other than the Transactions), or otherwise permit its corporate existence to
lapse or be suspended or revoked;
Section 7.1.12 other than “click through” end user license agreements, or as set
forth on Schedule 7.1.12 of the Company Disclosure Schedule: (i) terminate, make
any change in or waive or exercise any material right or remedy under, or renew
any Scheduled Contract, or (ii) enter into any Contract, which if in existence
as of the date of this Agreement would have constituted a Scheduled Contract
under Section 5.7.1, other than Contracts previously approved by Buyer (such
approval not be unreasonably withheld);
Section 7.1.13 except as set forth on Schedule 7.1.13 of the Company Disclosure
Schedule, (i) enter into or modify any employment Contract, (ii) change the
status, title or responsibilities, including without limitation, termination or
promotion, of any officer of the Company, or promote any employee (who is not an
officer as of the date of this Agreement) to an officer position, (iii) pay any
compensation to or for any employee, officer or Member other than in the
ordinary course of business and pursuant to existing employment arrangements,
(iv) pay or agree to pay any bonus, incentive compensation, service award,
severance, “stay bonus” or other like benefit, other than pursuant to such
benefits set forth on the Company Disclosure Schedule, (v) enter into, modify or
terminate any Company Benefit Plan other than as required by applicable Law;
Section 7.1.14 make any change in any method of accounting or accounting
practice other than as required by GAAP, applicable Law or any Governmental
Authority;

 

67



--------------------------------------------------------------------------------



 



Section 7.1.15 make or change any material election in respect of Taxes; adopt
or change any accounting method in respect of Taxes; enter into any Tax
allocation agreement, Tax sharing agreement, Tax indemnity agreement or closing
agreement; settle or compromise any claim, notice, audit report or assessment in
respect of Taxes; or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes;
Section 7.1.16 except as allowed and contemplated under Sections 2.3 and
3.2.1(n), (o), (p) and (q) of this Agreement: (i) prepay any long-term
Indebtedness, or pay, discharge or satisfy any claims, liabilities or
obligations (absolute, accrued, contingent or otherwise) other than in the
ordinary course of the Company Business, (ii) accelerate or delay the collection
of notes or Accounts Receivable in advance of or beyond their regular due dates
or the dates on which the same would have been collected in the ordinary course
of the Company Business consistent with past practice, or (iii) delay or
accelerate the payment of any account payable in advance of its due date or the
date such Liability would have been paid in the ordinary course of the Company
Business consistent with past practice;
Section 7.1.17 write up, write down or write off the book value of any Company
Assets, except for Excess or Obsolete Inventory, Accounts Receivable that are
not collectible, or the depreciation and amortization or impairment of assets,
in each case in accordance with GAAP and consistent with the Company’s past
custom and practice;
Section 7.1.18 except as set forth on Schedule 7.1.18 of the Company Disclosure
Schedule, waive, release, assign, settle or compromise any material claims or
settle any Proceeding;
Section 7.1.19 do any other act that would cause any representation or warranty
of the Company in this Agreement to be or become untrue in any material respect
or that is not in the ordinary course of business consistent with past practice;
Section 7.1.20 transfer to any Person any Intellectual Property Rights or
Proprietary Rights, other than in the ordinary course of business consistent
with past practice; or
Section 7.1.21 directly or indirectly take, agree to take or otherwise permit to
occur any of the actions described in Sections 7.1.1 through 7.1.20.
Section 7.2 Confidentiality and Announcements.
Section 7.2.1 During the period between the date hereof and the Closing Date or,
if this Agreement terminates without a Closing, for the five (5) year period
after the date hereof, the Parties shall hold, and shall cause their Affiliates
and representatives to hold, confidential all information of each other Party
that is non-public, confidential or proprietary in nature in accordance with the
terms and conditions of the Confidentiality Agreement; provided however, that
with respect to any information of an Affiliate of RRT not a party to the
Confidentiality Agreement, Buyer shall keep the same confidential, subject to
Section 7.8.3, and in the same manner as it is required to keep and treat other
confidential information delivered to it pursuant to the Confidentiality
Agreement; provided further, that the confidentiality period with respect to
confidential information of any such Affiliate shall run for a period of five
(5) years from the latter of the date hereof or the date that said confidential
information is delivered to Buyer.

 

68



--------------------------------------------------------------------------------



 



Section 7.2.2 Subject to Section 7.2.1, the Parties shall consult with each
other as to the form, substance and timing of any press release or other public
disclosure related to this Agreement or the Transactions contemplated hereby
and, except as required by Law or the rules and regulations of any Exchange, no
such press release or other public disclosure shall be made without the consent
of the other Parties hereto, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing or any contrary term contained in the
Confidentiality Agreement, the Parties acknowledge that the Buyer is required to
file this Agreement on SEC Form 8-K within four (4) Business Days after the date
hereof, and shall prepare a filing that it deems fit but will give all
reasonable opportunity for the Member Representative to review and comment on
such disclosure prior to filing. In addition, if market rumors, press articles,
wire agencies or other sources indicate or mention the Transaction, the Buyer
may be obliged to and may respond to such comments in compliance with the
requirements of any Exchange as it shall deem fit but will give all reasonable
opportunity for the Member Representative to review and comment on such
disclosure prior to the release of the same. The Parties shall cooperate in any
such filing, registration or notification and shall execute all documents
reasonably required in connection therewith.
Section 7.3 Access by the Buyer. Except as otherwise set forth herein and
subject to the terms of the Confidentiality Agreement, from the date of this
Agreement through the Closing Date, the Company shall, and shall cause each of
its Members, Affiliates, managers, officers, employees and representatives to,
afford the Buyer and its representatives reasonable access upon prior notice and
at all reasonable times to the Company Business for the purpose of inspecting
the same, and to the Company’s Members, Affiliates, officers, employees and
representatives, properties, books and records, Contracts and Company Assets,
and shall furnish the Buyer and its representatives, upon prior notice and in a
timely manner, all financial, operating and other data and information as the
Buyer or its Affiliates, through their respective representatives, may
reasonably request.
Section 7.4 Notification of Certain Matters.
Section 7.4.1 RRT and the Company shall give prompt notice to the Buyer of any
of the following that occurs before the Closing: (i) the occurrence, or failure
to occur, of any event that causes any representation or warranty of any Seller
or the Company contained in this Agreement or in any Ancillary Agreement to
which it is a party to be untrue or inaccurate in any material respect (and
similarly, each Seller hereby agrees to give prompt notice to RRT of any of the
following that occurs before the Closing: the occurrence, or failure to occur,
of any event that causes any representation or warranty of such Seller contained
in this Agreement or in any Ancillary Agreement to which he/it is a party to be
untrue or inaccurate in any material respect); and (ii) any failure of any
Seller or the Company to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it
hereunder (and similarly, each Seller hereby agrees to give prompt notice to RRT
of any of the following that occurs before the Closing: any failure of such
Seller to comply with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by he/it hereunder); provided,
however, such disclosure shall not be deemed to cure any breach of a
representation, warranty, covenant or agreement or to satisfy any condition;
provided further, that notwithstanding anything in this Agreement to the
contrary, in no event shall any Seller (other than RRT) be in breach of this
Section 7.4.1 as a result of a breach of Section 7.4.1 by RRT unless said breach
by RRT is caused by, or is a result of, a breach of this Agreement or any
Ancillary Agreement by the particular Seller at issue. The Company shall
promptly notify the Buyer of any default, the threat or commencement of any
Proceeding, or any development that occurs before the Closing of which it is
aware that results, or would reasonably be expected to result, in a Company
Material Adverse Effect.

 

69



--------------------------------------------------------------------------------



 



Section 7.4.2 The Buyer shall give prompt notice to the Member Representative on
behalf of the Company of any of the following that occurs before the Closing:
(i) the occurrence, or failure to occur, of any event that causes any
representation or warranty of the Buyer contained in this Agreement or in any
Ancillary Agreement to which it is a party to be untrue or inaccurate in any
material respect and (ii) any failure of the Buyer to comply with or satisfy in
any material respect any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that such disclosure shall not be
deemed to cure any breach of a representation, warranty, covenant or agreement
or to satisfy any condition. The Buyer shall promptly notify the Member
Representative of any default, the threat or commencement of any Proceeding, or
any development that occurs before the Closing of which it is aware that
results, or would reasonably be expected to result, in a Buyer Material Adverse
Effect.
Section 7.5 Consents and Approvals.
Section 7.5.1 Each of the Buyer, the Company and RRT shall use its best efforts
to (i) take, or cause to be taken, all appropriate action, and do, or cause to
be done, all things necessary, proper or advisable under any applicable Law,
including any filing required by the HSR Act, or otherwise to consummate and
make effective the other Transactions contemplated hereby as promptly as
practicable, (ii) obtain from any Governmental Authority any consents, licenses,
permits, waivers, clearances, approvals, authorizations or orders required to be
obtained or made by the Company, or avoid any action or proceeding by any
Governmental Authority, in connection with the authorization, execution and
delivery of this Agreement and the consummation of the other Transactions
contemplated hereby; and (iii) to obtain all consents, licenses, waivers,
approvals or authorizations set forth on Exhibit I, and ensure that such
consents are in full force and effect as of the Closing Date.
Section 7.5.2 Each of the Buyer and Company agrees to make, or cause to be made,
the applications or filings required to be made by the Buyer or the Company or
any of their respective Subsidiaries under any applicable Laws in connection
with the authorization, execution and delivery of this Agreement and the
consummation of the other transactions contemplated hereby, and pay any fees due
in connection with such applications or filings, as promptly as is reasonably
practicable. Each of the Company, RRT and the Buyer shall, and shall cause their
respective Affiliates to, furnish to the other Parties all information necessary
for any application or other filing to be made in connection with the
Transactions pursuant to this Section 7.5. For the avoidance of doubt, the Buyer
shall pay all filing fees required to be paid by the “acquiring person” under
the HSR Act.

 

70



--------------------------------------------------------------------------------



 



Section 7.5.3 Except as set forth in Section 7.5.5 of this Agreement, the
Company and the Member Representative shall (i) comply at the earliest
practicable date with any request under or with respect to the HSR Act and any
other applicable Laws for additional information, documents or other materials
received by the Company from the United States Federal Trade Commission or
Department of Justice or any other Governmental Authority in connection with any
applications or filings to be made in connection with the Transactions pursuant
to this Section 7.5 or the other Transactions contemplated hereby, and
(ii) coordinate and cooperate with the Buyer and give due consideration to all
reasonable additions, deletions or changes suggested by the Buyer in connection
with, making (A) any filing under or with respect to the HSR Act or any such
other applicable Laws, and (B) any filings, conferences or other submissions
related to resolving any investigation or other inquiry by any such Governmental
Authority.
Section 7.5.4 Unless prohibited by a Governmental Authority or the Law, each of
the Company, the Member Representative and the Buyer shall promptly inform the
other of any material communication with, and any proposed understanding,
undertaking or agreement with, any Governmental Authority regarding any
application or filing to be made in connection with the Transactions pursuant to
this Section 7.5. Prior to participating in any meeting with any Governmental
Authority in respect of any such filings, investigation or other inquiry, the
Company shall give the Buyer reasonable prior notice of such meeting and invite
representatives of the Buyer to participate in the meeting with the Governmental
Authority unless prohibited by such Governmental Authority or the Law. The
Company shall coordinate and cooperate as reasonable with the Buyer in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of the
Company in connection with all meetings, actions and Proceedings under or
relating to any such application or filing.
Section 7.5.5 If any administrative or judicial action or proceeding is
instituted (or threatened to be instituted) by a Governmental Authority
challenging the Transactions contemplated hereby as violative of any applicable
Law, the Company shall, and shall cause its Affiliates to, reasonably cooperate
with the Buyer and use its reasonable best efforts to contest and resist, except
insofar as the Company or the Buyer may otherwise agree, any such action or
Proceeding, including any action or Proceeding that seeks a temporary
restraining order or preliminary injunction that would prohibit, prevent or
restrict consummation of the Transactions contemplated hereby; provided,
however, nothing in this Agreement shall require the Buyer, the Sellers, the
Member Representative or the Company, nor permit the Buyer, the Sellers, the
Member Representative or the Company, to enter into or consummate any
understanding, undertaking or agreement that: (i) would limit in any manner the
Buyer’s ability to operate the Company Business following the Closing in its
absolute discretion, or require the sale, divestiture, or license of any of the
assets, properties or businesses of either the Buyer or the Company; or
(ii) would reasonably be expected to have a material and adverse impact on the
anticipated amount of the Earn-Out Payments or Purchase Price payable hereunder.

 

71



--------------------------------------------------------------------------------



 



Section 7.6 No Solicitation. From the date of this Agreement through the earlier
of the Closing or the termination of this Agreement, the Company and the Sellers
will not (and will use its reasonable best efforts to cause its Affiliates,
employees, officers, directors, agents or other Persons acting on its behalf not
to) (i) solicit, initiate, entertain, encourage, discuss, provide information
with respect to, accept or consider any inquiries, offers or proposals from any
Person which constitute, or could reasonably be expected to lead to, (A) the
sale of all or a substantial part of any Company’s securities or assets, whether
such transaction would take the form of a sale of interests, merger,
liquidation, dissolution, reorganization, recapitalization, consolidation, sale
of assets or otherwise (an “Acquisition Proposal”), or (B) the incurrence or
assumption of any Indebtedness (excluding trade payables incurred by the Company
in the ordinary course of business and consistent with past practice), issuance
of any bonds or other security, or any modification, amendment or refinancing of
the Line of Credit (a “Financing Proposal”), (ii) negotiate with any other
Person or enter into any agreement, letter of intent, or other document relating
to or contemplating an Acquisition Proposal or Financing Proposal, (iii) enter
into any Contract with respect to any Acquisition Proposal, or (iv) sell,
transfer or otherwise dispose of, or enter into any Contract with respect to the
sale, transfer or disposition of, any interest in the Company Assets, Units or
other equity interests of the Company. The Company and the Sellers will not (and
will each use reasonable best efforts to cause its Affiliates, employees,
officers, Members, agents or other Persons acting on its behalf not to) provide
any information concerning the Company to any other Person who the Company
reasonably believes will utilize such information to make or consider making an
Acquisition Proposal or Financing Proposal. The Company and the Sellers will
immediately notify the Buyer in writing upon receipt by the Company or the
Sellers (or any of their Affiliates, employees, officers, Members, agents or
other Persons acting on its behalf) of any Acquisition Proposal or offer, or any
inquiry or other contact with any Person with respect thereto, and shall, in any
such notice to the Buyer, indicate the identity of the Person making such
proposal, offer, inquiry or contact and the terms and conditions of such
proposal, offer, inquiry or other contact (including a copy of any written or
electronic mail transmissions received in connection therewith).
Section 7.7 Takeover Statutes. If any Takeover Statute is or may become
applicable to the Transactions contemplated hereby, the Company and the Sellers
shall grant such approvals and take such actions as are reasonably necessary so
that the Transactions contemplated hereby may be consummated as promptly as
practicable on the terms set forth in this Agreement and the Ancillary
Agreements and otherwise act to eliminate or minimize the effects of any
Takeover Statute on the transactions contemplated hereby.
Section 7.8 Further Assurances; Further Documents.
Section 7.8.1 As of the date of this Agreement, each of the Parties (as
applicable to each of them) shall use its reasonable best efforts, in the most
expeditious manner practicable, (i) to satisfy or cause to be satisfied all the
conditions precedent that are set forth in Article IX, (ii) to cause the other
transactions contemplated hereby to be consummated, and (iii) without limiting
the generality of the foregoing, to obtain all consents and authorizations of
third parties and to make all filings with, and give all notices to, third
parties that may be necessary or reasonably required on its part in order to
consummate the other transactions contemplated hereby; provided, however, in no
event shall the foregoing require any Seller to expend any of its own funds, or
expend any efforts greater than those expended by the Company or any other
Seller, in order to accomplish satisfaction of the foregoing conditions.

 

72



--------------------------------------------------------------------------------



 



Section 7.8.2 Each of the Parties shall, and shall cause its respective
Affiliates to, at the request of the other Party, execute and deliver to such
other Party all such further instruments, assignments, assurances and other
documents as such other Party may reasonably request in connection with the
carrying out of this Agreement and the other transactions contemplated hereby.
Section 7.8.3 RRT agrees to afford the Buyer and its representatives reasonable
access to the properties, books and records of RRT’s Affiliates, and shall
furnish the Buyer and its representatives, upon prior written notice (including
notice via electronic mail) and in a timely manner, all financial, operating and
other data and information as the Buyer or its Affiliates, through their
respective representatives, may reasonably request in connection with the
preparation of any reports to be filed with the SEC after the Closing Date;
provided however, that except for information required to be filed with the SEC,
all other information which is not filed with the SEC must be kept confidential
in accordance with Section 7.2 of this Agreement.
Section 7.9 Employee Matters.
Section 7.9.1 For purposes of determining eligibility to participate and vesting
where length of service is relevant under any employee benefit plan of the Buyer
or any of its Subsidiaries in which employees of the Company who continue to be
employed by the Buyer or any of its Subsidiaries, as applicable (the “Continuing
Employees”), are eligible to participate after the Closing Date, to the extent
permitted by the terms and conditions of such plans, the Buyer shall use
reasonable best efforts to cause the Continuing Employees to receive service
credit for service with the Company to the same extent such service was credited
under similar employee benefit plans of the Company; provided, however, that
such service shall not be credited to the extent that it would result in a
duplication of benefits.
Section 7.9.2 Prior to the Closing, the Buyer may elect to provide written
notice to the Company instructing the Company to terminate its 401(k) Plan (the
“401(k) Plan”). In the event that the Buyer provides such written notice to the
Company, the Company shall provide the Buyer with evidence that the 401(k) Plan
has been terminated (effective as of no later than the day immediately preceding
the Closing Date) pursuant to a valid corporate action. The form and substance
of such action shall be subject to the review and reasonable and timely approval
of the Buyer. The Company also shall take such other actions in order to
terminate the 401(k) Plan as the Buyer may reasonably request.
Section 7.9.3 No provision of this Section 7.9 shall create any third party
beneficiary or other rights in any Continuing Employee or former employee
(including any beneficiary or dependent thereof) in respect of continued
employment (or resumed employment) with the Buyer or any of its Subsidiaries
(including the Company following the Closing) and no provision of this
Section 7.9 shall create any such rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Company Benefit
Plans or any similar plan or arrangement which may be maintained by the Buyer,
the Company or any of its Subsidiaries for Continuing Employees.

 

73



--------------------------------------------------------------------------------



 



Section 7.10 Restrictive Covenants.
Section 7.10.1 For a period of five (5) years after the Closing (the “Restricted
Period”), each Seller set forth on Exhibit L covenants and agrees that neither
it nor any of its Affiliates, Subsidiaries, directors, managers, officers or
employees (collectively, the “Restricted Parties”) shall (i) engage, directly or
indirectly, anywhere in the world where the Company Business is currently
conducted in any business that manufactures, produces or supplies products or
services of the kind manufactured, produced or supplied by the Company as of the
Closing (a “Competing Activity”) or, (ii) directly or indirectly, own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance or services to or participate in or be connected with, as an
officer, employee, partner, stockholder, consultant or otherwise, any Person
that competes with the Company in a Competing Activity (each a “Competing
Party”); provided, however, and notwithstanding anything herein to the contrary,
the following shall not be deemed a Competing Activity or a breach of this
Section 7.10: (x) the research, design, development, mechanical testing,
manufacture, marketing, sale and/or distribution of devices, kits,
instrumentation, techniques, methods, implants, and/or associated components for
(1) intervertebral distraction and the interposition or injection of
polymethylmethacrylate or another injectable biomaterial (excluding bone void
fillers and biomaterials designed to promote the formation of new bone) into the
intervertebral space or (2) joint distraction and the interposition or injection
of polymethylmethacrylate or another injectable biomaterial (excluding bone void
fillers and biomaterials designed to promote the formation of new bone) into
such joints, solely for use in joints outside the spine; in each case, including
the apparatus for mixing and/or injecting polymethylmethacrylate or other
injectable biomaterial (excluding bone void fillers and biomaterials designed to
promote the formation of new bone) into such space or joints, respectively (the
“Allowable Activities”); (y) the rendition or provision of any services by RRT
or any Affiliate of RRT (including, without limitation, Theken Orthopaedic,
Inc.) for, on behalf of, or related to the Allowable Activities; or (z) the
rendition or provision of any services by RRT or any Affiliate of RRT
(including, without limitation, Theken Orthopaedic, Inc.) on behalf of a
Competing Party so long as such services are rendered or provided other than for
a Competing Activity of such Competing Party (e.g., the rendition of orthopaedic
testing services for the reconstruction division of Zimmer, Inc.).
Section 7.10.2 As a separate and independent covenant, and subject to the
exceptions listed in subsections (x)-(z) of Section 7.10.1 above, during the
Restricted Period, none of the Restricted Parties shall, in any way, directly or
indirectly, for the purpose of conducting or engaging in any Competing Activity,
call upon, solicit, advise or otherwise do, or attempt to do, business with any
customers of the Company in connection with a Competing Activity or take away or
interfere or attempt to interfere with any custom, trade, business, supply
relationship or patronage of the Company.
Section 7.10.3 No Restricted Party will be in violation of this Section 7.10
solely by reason of investing in stock, bonds or other securities of any Person
or entity engaged in a Competing Activity (but without otherwise participating
in such Competing Activity), if: (i) such stock, bonds or other securities are
listed on any national securities exchange or have been registered under
Section 12(g) of the Exchange Act or any successor Law; and (ii) such investment
does not exceed, in the case of any class of the capital stock of any one
issuer, five percent (5%) of the issued and outstanding shares or such capital
stock, or, in the case of bonds or other securities, five percent (5%) of the
aggregate principal amount thereof issued and outstanding.

 

74



--------------------------------------------------------------------------------



 



Section 7.10.4 As a separate and independent covenant, during the Restricted
Period, none of the Restricted Parties shall, in any way, directly or
indirectly, (i) solicit, hire or interfere with or attempt to solicit, hire or
interfere with any officers, employees, representatives or agents of the
Company, or induce or attempt to induce any of them to leave the employ of the
Company or violate the terms of their contracts, or any employment arrangements,
with the Company, or (ii) employ or offer employment to any of the Company’s
employees until after any such individual has ceased to be employed by the
Company (or any of its Affiliates) for a period of at least twelve
(12) consecutive months following the termination of such employment; provided
that the foregoing shall not prohibit a general public employment advertisement
not specifically identifying the Company or the Company Business, and
non-directed employment searches.
Section 7.10.5 The Restricted Period for any Seller shall be extended by the
length of any period during which such Seller is in breach of the terms of this
Section 7.10.
Section 7.10.6 Sellers acknowledge that the covenants applicable to the
Restricted Parties set forth in this Section 7.10 are an essential element of
this Agreement and that, but for the agreement of and on behalf of the
Restricted Parties to comply with these covenants, the Buyer would not have
entered into this Agreement. Each Seller acknowledges that this Section 7.10
constitutes an independent covenant that shall not be affected by performance or
nonperformance of any other provision of this Agreement by the Buyer. Each
Seller has independently consulted with its counsel and, after such
consultation, agrees that the covenants set forth in this Section 7.10 are
reasonable and proper in scope and duration.
Section 7.11 Interim Monthly Financial Statements. For each month from June 2008
through the Closing Date, no later than thirty (30) days after the completion of
such month, the Company shall (and Sellers shall cause the Company to) deliver
to the Buyer an unaudited balance sheet of the Company as of the last day of
such month, together with the related unaudited statement of operations of the
Company for such month. As used herein, and for purposes of, the representation
under Section 5.5.2 (including for purposes of the “bring down” of such
representation under Section 9.3.1), the term “Interim Monthly Financial
Statements” shall be deemed to include any financial statements delivered
pursuant to this Section 7.11.
Section 7.12 Third-Party Indebtedness; Company Expenses. The Company agrees that
except for trade payables incurred in the ordinary course and consistent with
past practice of the Company Business, immediately prior to or at the Closing,
there shall be none of the following assuming that the same are paid off
immediately prior to or at Closing (as contemplated by Section 2.3):
(i) Indebtedness or (ii) Company Expenses.
Section 7.13 Waiver of Operating Agreement Provisions. Each Seller hereby waives
any rights it might have under the Operating Agreement to block, prohibit or
otherwise alter the sale of the Units by the Members to the Buyer pursuant to
the terms of this Agreement, including, without limitation, any such rights
under Sections 4.3, 4.4, 7.9 and 8 of the Operating Agreement.

 

75



--------------------------------------------------------------------------------



 



Section 7.14 Post-Closing Management of the Theken Companies by RRT.
Section 7.14.1 Buyer’s Actions. Buyer hereby covenants and agrees that, during
the Earn-Out Period, it will, and will cause its Affiliates and Subsidiaries to,
act in good faith with respect to its management, and the management of its
Affiliates and Subsidiaries (including, without limitation, the Theken
Companies) as contemplated by this Agreement so as not to take any actions that
are intended to impede the ability of Sellers to earn the maximum amount of
Earn-Out Payments possible hereunder. Notwithstanding the foregoing, this
Section 7.14.1 shall not prevent Buyer or any of its Affiliates or Subsidiaries
(including the Company) from taking any actions they reasonably determine in
good faith are necessary or advisable for the management of their businesses (so
long as said actions are not intended to impede the ability of Sellers to earn
the maximum amount of Earn-Out Payments possible hereunder), certain of which
actions the parties acknowledge and agree may, directly or indirectly, adversely
impact the amount of the Earn-Out Payments.
Section 7.14.2 Management by RRT after Closing. After Closing and through the
end of the Earn-Out Period, for so long as he is employed by Buyer or one of its
Affiliates, RRT shall have authority to make all day-to-day ordinary course
decisions with respect to the management of the Theken Companies subject to the
following:
(a) Budgets. RRT shall manage the Company, Therics and Theken Disc in accordance
with the nine quarterly budgets as set forth on Exhibit M attached hereto;
provided, however, the Parties acknowledge and agree that: (i) should the
Closing occur in the middle of a quarter, the first quarterly budget will be
prorated to that portion of a calendar quarter remaining until the commencement
of the First Earn-Out Period, (ii) such budgets are subject to change based on
the actual revenue performance of the Theken Companies over the budgeted periods
as contemplated in Section 7.14.5, and (iii) the objective of the Parties is to
maximize the revenues of the Company and Therics during such periods subject to
certain constraints, including that the Company, Theken Disc and Therics will,
on a combined pro forma basis, have earnings before interest, taxes and
intangible amortization (“EBITIA”) of: (A) at least Four Hundred Eighty-Four
Thousand Dollars ($484,000) for each month prior to the commencement of the
Earn-Out Period, (B) at least Eight Million Eight Hundred Thousand Dollars
($8,800,000) during the First Earn-Out Period, and (C) during the Second
Earn-Out Period, at least the sum of: (I) Eight Million Eight Hundred Thousand
Dollars ($8,800,000), plus (II) the product of 7.2% multiplied by the First
Earn-Out Amount, and capital expenditures shall be no more than One Million Nine
Hundred Thousand Dollars ($1,900,000) in the First Earn-Out Period and no more
than One Million Six Hundred Fifty Thousand Dollars ($1,650,000) in the Second
Earn-Out Period, provided, further, that, with respect to the Theken Disc,
(x) RRT shall manage the expenditures for engineering and related costs for the
development of the Theken Disc products, but not expenditures for regulatory and
clinical affairs activities related thereto (which shall be at the discretion
and direction of the Buyer), and (y) the Parties contemplate that Theken Disc is
not expected to generate any Trade Sales of Theken Disc products prior to the
end of the Earn-Out Period; and
(b) Integra Policies and Procedures. RRT shall manage each of the Theken
Companies in accordance with the Buyer’s policies and procedures for
“divisional” management and the directives of the Buyer’s Executive Committee
and Board of Directors.

 

76



--------------------------------------------------------------------------------



 



Section 7.14.3 Management by Buyer after Closing. After Closing and through the
end of the Earn-Out Period, in the event that RRT is no longer employed by Buyer
or one of its Affiliates, Buyer shall manage the Company, Therics and Theken
Disc in accordance with the nine quarterly budgets as set forth on Exhibit M
attached hereto; provided, however, the Parties acknowledge and agree that:
(i) should the Closing occur in the middle of a quarter, the first quarterly
budget will be prorated to that portion of a calendar quarter remaining until
the commencement of the First Earn-Out Period, (ii) such budgets are subject to
change based on the actual revenue performance of the Theken Companies over the
budgeted periods as contemplated in Section 7.14.5, and (iii) the objective of
the Parties is to maximize the revenues of the Company and Therics during such
periods subject to certain constraints, including that the Company, Theken Disc
and Therics will, on a combined pro forma basis, have EBITIA of: (A) at least
Four Hundred Eighty-Four Thousand Dollars ($484,000) for each month prior to the
commencement of the Earn-Out Period, (B) at least Eight Million Eight Hundred
Thousand Dollars ($8,800,000) during the First Earn-Out Period, and (C) during
the Second Earn-Out Period, at least the sum of: (I) Eight Million Eight Hundred
Thousand Dollars ($8,800,000), plus (II) the product of 7.2% multiplied by the
First Earn-Out Amount, and capital expenditures shall be no more than One
Million Nine Hundred Thousand Dollars ($1,900,000) in the First Earn-Out Period
and no more than One Million Six Hundred Fifty Thousand Dollars ($1,650,000) in
the Second Earn-Out Period, provided, further, that, with respect to the Theken
Disc, the Parties contemplate that the Theken Disc is not expected to generate
any Trade Sales of Theken Disc products prior to the end of the Earn-Out Period.
Section 7.14.4 Management by Buyer Upon Termination of RRT Employment. In the
event that RRT’s employment is terminated by the Company without “Cause” or RRT
resigns for “Good Reason” (as such terms are defined in the RRT Employment
Agreement) prior to the end of the Earn-Out Period, then, for the period after
such termination until the end of the Earn-Out Period:
(a) Replacement Manager. Buyer shall appoint one or more persons with
qualifications and compensation comparable to Buyer’s existing “divisional”
Presidents (e.g., Brian Larkin, Robert Perrett, and Robert Paltridge) to replace
RRT as manager of the Company, Therics and Theken Disc during the Earn-Out
Period and to manage such companies in accordance with the provisions of
Sections 7.14.1 and 7.14.3.
(b) Meeting Rights. RRT shall have the right to meet with the replacement
manager described in Section 7.14.4(a) once each month to discuss the management
and performance of the Company, Therics and Theken Disc.
(c) Access to Management of Buyer. RRT shall have the right to meet with at
least one member of Buyer’s Executive Committee on a quarterly basis to discuss
the management and performance of the Company, Therics and Theken Disc. All such
meetings shall take place at Buyer’s corporate headquarters in Plainsboro, New
Jersey; provided that twice per year, at RRT’s request, such meeting shall take
place in Akron, Ohio.

 

77



--------------------------------------------------------------------------------



 



(d) Access to Information. RRT shall have the right to receive: (i) monthly
reports detailing revenue and EBITIA of each of the Company, Therics and Theken
Disc as such reports are generated by each Theken Company’s internal accounting
system; (ii) qualitative monthly reports relating to the Company, Therics and
Theken Disc in the same scope and detail as qualitative monthly reports prepared
by John Winge prior to Closing; and (iii) quarterly reports outlining in
reasonable detail the product development activities conducted during the
quarter by the Company, Therics and Theken Disc.
(e) Access to Customers. RRT shall have the right to meet with a reasonable
number of key customers of the Company, Therics and Theken Disc on a periodic
basis for the sole purpose of assessing Buyer’s diligence in the pursuit of the
Theken Companies’ business objectives set forth above in Section 7.14.3;
provided, however, that an employee of Buyer designated by any member of Buyer’s
Executive Committee shall be present at each such meeting.
Section 7.14.5 Expenditures Relative to Budgeted Revenue Targets. The Parties
acknowledge and agree that (a) if the actual revenue performance of the Theken
Companies exceeds the budgeted revenue targets set forth on Exhibit M, then RRT
or Buyer, as applicable, shall have the right but not the obligation to increase
expenditures above the amounts budgeted therefor, provided that the budgeted
“EBITIA” for that period, as set forth on Exhibit M, is achieved, and (b) if the
actual revenue performance of the Theken Companies falls below the budgeted
revenue targets set forth on Exhibit M, then RRT or Buyer, as applicable, shall
reduce total expenditures below the budgeted amounts therefor in order to
achieve at least the “EBITIA” amount set forth in Section 7.14.2(a) (iii) for
the applicable period
Section 7.14.6 Termination of Management Provisions Upon a Change of Control
Event. The Parties acknowledge and agree that the provisions of this
Section 7.14 shall terminate upon the occurrence of a Change of Control Event.
ARTICLE VIII.
TAX MATTERS
Section 8.1 Preparation of Tax Returns. The Buyer shall prepare or cause to be
prepared (consistent with past practices of the Company, unless a contrary
position is required by applicable Tax Law) all Company Tax Returns (including
amended Tax Returns), other than IRS Form 1065 and any other partnership income
Tax Returns (collectively, the “Partnership Income Tax Returns”), relating to
Tax Periods beginning before the Closing Date that are required to be filed
after the Closing Date. The Member Representative shall be allowed reasonable
time to review and comment on each such Tax Return prepared by Buyer prior to
filing and the filing of each such Tax Return shall be subject to the Member
Representative’s approval, which shall not be unreasonably withheld, conditioned
or delayed. The Buyer shall timely file all such Tax Returns with the
appropriate Governmental Authority and, subject to the Members’ indemnification
obligations under Article XI, shall pay all Taxes due with respect to such Tax
Returns. The Buyer shall be allowed reasonable time to review and comment on
each Partnership Income Tax Return relating to a jurisdiction which imposes any
Tax on the income of a partnership or limited liability company, and which is to
be filed after Closing, prior to filing and the filing of each such Partnership
Income Tax Return shall be subject to the Buyer’s approval, which shall not be
unreasonably withheld, conditioned or delayed. The Buyer shall be solely
responsible for preparing and filing all Tax Returns relating to Tax Periods
beginning after the Closing Date.

 

78



--------------------------------------------------------------------------------



 



Section 8.2 Transfer Taxes. All Transfer Taxes shall be paid by the Sellers. The
Member Representative and the Buyer shall cooperate in preparing and timely
filing all Tax Returns and other documentation relating to such Transfer Taxes
as may be required by applicable Tax Law.
Section 8.3 Cooperation on Tax Matters. The Member Representative and the Buyer
shall reasonably cooperate, and shall cause their respective Affiliates,
Members, officers, employees, agents, auditors and other representatives to
reasonably cooperate, in preparing and filing all Tax Returns and, subject to
Section 11.5, in resolving all disputes and audits relating to Taxes. Such
cooperation shall include maintaining and making available to each other all
relevant records relating to Taxes, and making employees available on a mutually
convenient basis to provide additional information or explanation of any
material provided hereunder or to testify at any Proceedings relating to Taxes.
ARTICLE IX.
CONDITIONS TO OBLIGATIONS
Section 9.1 Conditions to Each Party’s Obligations to Effect the Closing. The
respective obligations of each Party hereto to consummate the transactions
provided for hereby are subject to the satisfaction, on or prior to the Closing
Date, of each of the following conditions:
Section 9.1.1 There shall not be any applicable Law or Judgment that enjoins or
makes the Transactions contemplated hereby illegal or otherwise prohibited.
Section 9.1.2 Any waiting period (and any extension thereof) under the HSR Act
applicable to the Transactions contemplated by this Agreement shall have expired
or shall have been terminated.
Section 9.1.3 The closing of the transactions under each of the Theken Disc
Purchase Agreement and the Therics Purchase Agreement shall have occurred
concurrently with the Closing of this Agreement.
Section 9.2 Conditions to the Sellers’ Obligations to Effect the Closing. The
obligation of the Sellers to consummate the transactions provided for hereby are
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by the Member Representative on
behalf of the Sellers or any of them:
Section 9.2.1 Each of the representations and warranties of the Buyer contained
herein shall be true and correct in all material respects as of the Closing as
though made on and as of the Closing (except that (i) those representations and
warranties that are qualified as to material, materiality, Buyer Material
Adverse Effect or similar expressions shall be true and correct as of the
Closing as though made on and as of the Closing and (ii) those representations
and warranties which address matters only as of a particular date need only be
true and correct in all material respects as of such date).
Section 9.2.2 The Buyer shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement and each
Ancillary Agreement to which the Buyer is a party that are to be performed or
complied with by the Buyer on or prior to the Closing.

 

79



--------------------------------------------------------------------------------



 



Section 9.2.3 The Buyer shall have tendered for delivery the documents and other
items to be delivered pursuant to Section 3.2.2 each of which shall be in full
force and effect.
Section 9.3 Conditions to the Obligations of the Buyer to Effect the Closing.
The obligation of the Buyer to consummate the Transactions provided for hereby
are subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by the Buyer:
Section 9.3.1 Each of the representations and warranties of the Sellers
contained herein shall be true and correct in all material respects as of the
Closing as though made on and as of the Closing (except that (i) those
representations and warranties that are qualified as to material, materiality,
Company Material Adverse Effect or similar expressions shall be true and correct
as of the Closing as though made on and as of the Closing and (ii) those
representations and warranties which address matters only as of a particular
date need only be true and correct in all material respects as of such date).
Section 9.3.2 The Company and the Sellers shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement and each Ancillary Agreement to which it is a party that are to be
performed or complied with by them on or prior to the Closing.
Section 9.3.3 The Company, the Member Representative and the Sellers shall have
tendered for delivery the documents and other items to be delivered by such
Parties pursuant to Section 3.2.1, each of which shall be in full force and
effect.
Section 9.3.4 All consents, licenses, waivers, approvals and authorizations set
forth on Exhibit I shall have been obtained, given or made and shall be in full
force and effect.
Section 9.3.5 The Company shall have received: (i) all Permits and consents by
Governmental Authorities that are required to be obtained by it pursuant to the
terms hereunder for the consummation of the Transactions contemplated hereby;
and (ii) any consents by third parties to each of the agreements set forth on
Schedule 5.4 of the Company Disclosure Schedule that are required for the
consummation of the Transactions contemplated hereby.
Section 9.3.6 Since the date of this Agreement, there shall not have occurred
any Company Material Adverse Effect.

 

80



--------------------------------------------------------------------------------



 



ARTICLE X.
TERMINATION
Section 10.1 Termination. This Agreement may be terminated and the other
Transactions contemplated hereby may be abandoned at any time prior to the
Closing:
Section 10.1.1 by mutual written consent of the Buyer and the Member
Representative;
Section 10.1.2 by the Buyer or the Member Representative if: (i) any
Governmental Authority shall have issued a Judgment or taken any other final
action restraining, enjoining or otherwise prohibiting or making illegal the
Closing and/or Transactions contemplated under this Agreement, and such Judgment
or other action is or shall have become nonappealable, (ii) by written notice by
the Member Representative to the Buyer, or the Buyer to the Member
Representative, in the event the Closing has not occurred on or prior to
January 31, 2009 for any reason other than delay or nonperformance of the Party
seeking such termination, or (iii) if any of the conditions set forth in the
proviso contained in Section 7.5.5 of this Agreement shall have been triggered;
Section 10.1.3 by the Buyer if there shall have been (i) a breach by the Company
or the Sellers of any of their representations or warranties contained in this
Agreement, or if any such representation or warranty shall have become untrue,
or (ii) a breach or nonperformance by the Company (prior to the Closing) or the
Sellers of any of its or their covenants or agreements contained in this
Agreement, such that, in the case of either (i) or (ii) above, the conditions
set forth in Sections 9.1 and 9.3 would not be satisfied, and such failure or
breach is not cured within ten (10) days following the Buyer’s having notified
the Member Representative of the Buyer’s intent to terminate this Agreement
pursuant to this Section 10.1.3, provided that the Buyer may not terminate the
Agreement pursuant to this Section 10.1.3 if the Buyer is in material breach of
its obligations under this Agreement; and
Section 10.1.4 by the Member Representative if there shall have been (i) a
material breach by the Buyer of any of the Buyer’s representations or warranties
contained in this Agreement, or if any such representation or warranty shall
have become untrue, or (ii) a material breach or nonperformance by the Buyer of
any of the Buyer’s covenants or agreements contained in this Agreement, such
that, in the case of either (i) or (ii) above, the conditions set forth in
Sections 9.1 and 9.2 would not be satisfied, and such failure or breach is not
cured within ten (10) days following the Member Representative’s having notified
the Buyer of Sellers’ intent to terminate this Agreement pursuant to this
Section 10.1.4, provided that the Member Representative may not terminate the
Agreement pursuant to this Section 10.1.4 if the Company or the Sellers are in
material breach of its or their obligations under this Agreement.
Section 10.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
null and void and there shall be no liability or obligation on the part of any
Party except (a) as may otherwise be set forth in a mutual written consent
entered into pursuant to Section 10.1.1 of this Agreement, or as otherwise set
forth in Section 7.2, this Section 10.2, Article XII and Article XIV, and
(b) that nothing herein shall relieve any Party from liability for any breach of
this Agreement. No termination shall affect any right or remedy which has
accrued hereunder or under applicable Law prior to or on account of such
termination, and the provisions of this Agreement shall survive such termination
to the extent required so that each Party may enforce all rights and remedies
available to such party hereunder or under applicable Law in respect of such
termination and so that any Party responsible for any breach or nonperformance
of its obligations hereunder prior to termination shall remain liable for the
consequences therefor.

 

81



--------------------------------------------------------------------------------



 



ARTICLE XI.
INDEMNIFICATION
Section 11.1 Survival of Representations, Warranties and Covenants.
Section 11.1.1 The representations and warranties of the Parties contained
herein shall survive the Closing until the date that the Second Earn-Out
Statement is required to be delivered pursuant to the terms of Section 2.5.2(a);
provided, however, that the representations and warranties of the Parties
referenced below (the “Extended Duration Representations”), shall survive as
follows:
(a) the representations and warranties set forth in Section 4.1 (Organization
and Standing), Section 4.2 (Power and Authority of Seller), Section 4.4
(Ownership of Units), Section 5.1 (Organization and Standing), Section 5.2
(Capitalization), Section 5.3 (Authority; No Violation), Section 5.26 (Vote
Required), Section 5.27 (No Broker), Section 6.1 (Organization and Standing),
Section 6.2 (Authority; No Violation) and Section 6.4 (No Broker) shall survive
indefinitely;
(b) the representations and warranties set forth in Section 5.10 (Tax) and
Section 5.13 (Environmental) shall survive until the expiration of the
applicable statute of limitations;
(c) the representations and warranties set forth in Section 5.16 (Proprietary
Rights) shall survive until the third anniversary of the Closing;
(d) the representations and warranties set forth in Section 5.12 (Health Care
Matters) shall survive until the fourth anniversary of the Closing; and
(e) in the case of fraud or intentional misrepresentation by any Party, the
representations and warranties of such Party (but only to the extent implicated
in such fraud claim or intentional misrepresentation claim) shall survive
indefinitely.
Section 11.1.2 The covenants and agreements of the Sellers and the Buyer
contained herein shall survive in accordance with their terms.
Section 11.1.3 Any claims under this Agreement with respect to any breach or
inaccuracy of any representation and warranty, or any breach or non-performance
of any covenant or agreement must be asserted by written notice within the
applicable survival period contemplated by this Section 11.1, and if such a
notice is given, the survival period for any representation, warranty, covenant
or agreement referenced in such notice, and any indemnification obligation with
respect thereto, shall continue until the claim is fully resolved and such
indemnification obligation, if any, is fully paid and performed. The right to
indemnification or other remedy based on the representations, warranties,
covenants and agreements herein will not be affected or limited by any
investigation conducted with respect to, or any knowledge acquired by (or
capable of being acquired) at any time by (i) the Sellers, with respect to the
representations, warranties, covenants and agreements of the Buyer, or (ii) the
Buyer, with respect to the representations, warranties, covenants and agreements
of the Sellers or, with respect to any periods through the Closing, the Company,
whether before or after the execution and delivery of this Agreement, with
respect to any actual or alleged breach or inaccuracy of any representation and
warranty, or any actual or alleged breach or non-performance of any covenant or
agreement.

 

82



--------------------------------------------------------------------------------



 



Section 11.2 Indemnification.
Section 11.2.1 Several Indemnification by Each Seller. Subsequent to the
Closing, and subject to the applicable limitations described below in
Section 11.4 and the provisions of Section 11.6, each Seller, severally and not
jointly, shall indemnify the Buyer and its respective Affiliates (including,
without limitation, the Company), and each of their respective officers,
directors, employees, stockholders, members, managers, partners, advisors,
agents, heirs, successors and assigns (each, a “Buyer Indemnified Party”)
against, and hold each Buyer Indemnified Party harmless from, any Damages
incurred by such Buyer Indemnified Party that arise out of or relate to, whether
directly or indirectly, any breach or inaccuracy of any representation or
warranty made by such Seller under Article IV of this Agreement or in any
agreement, certificate or other instrument delivered by such Seller pursuant to
this Agreement (without regard to any qualification contained therein as to
materiality).
Section 11.2.2 Joint and Several Indemnification by the Sellers. Subsequent to
the Closing, and subject to the applicable limitations described below in
Section 11.4 and the provisions of Section 11.6, and except with respect to
Taxes and matters relating to Taxes (which are addressed under Section 11.5),
and except with respect to representations, warranties, agreements, certificates
or other instruments delivered by any Seller and that are subject to the
indemnification provisions of Section 11.2.1, the Sellers, jointly and
severally, shall indemnify each Buyer Indemnified Party against, and hold each
Buyer Indemnified Party harmless from, any Damages incurred by such Buyer
Indemnified Party that arise out of or relate to, whether directly or
indirectly:
(a) any breach or inaccuracy of any representation or warranty made by the
Company or any of the Sellers contained in this Agreement or in any agreement,
certificate or other instrument delivered by the Company or any of the Sellers
pursuant to this Agreement (without regard to any qualification contained
therein as to materiality), excluding representations and warranties made under
Article IV (which are addressed under Section 11.2.1) and Section 5.10 (which
are addressed under Section 11.5);
(b) any breach or non-performance by the Company (prior to the Closing) or any
Seller of any of its or their covenants or agreements contained in this
Agreement (excluding Article VIII which is addressed under Section 11.5) or in
any agreement, certificate or other instrument delivered by the Company or any
Seller pursuant to this Agreement;
(c) any claims made against any Buyer Indemnified Party by or on behalf of any
Appreciation Rights Holder, Ex-Appreciation Rights Holder or any former holder
of Appreciation Rights of the Company, except and solely to the extent such
Damages relate to any breach or non-performance of the Buyer’s payment
obligations under Sections 2.3.2(c), 2.4.4(c), 2.4.4 (e), 2.5.1, 2.5.2, 2.5.4 or
11.6.2 hereunder;

 

83



--------------------------------------------------------------------------------



 



(d) any Proceeding or other matter disclosed, or required to be disclosed, on
Schedule 5.11.1 or Schedule 5.11.2 of the Company Disclosure Schedule;
(e) any inaccuracy in the Allocation Schedule or the Closing Funds Flow Memo;
(f) any claims related to the matters disclosed on Schedule 5.9.3 of the Company
Disclosure Schedule; and
(g) any claims related to the Appreciation Units awards disclosed on
Schedule 5.9.9(b) of the Company Disclosure Schedule.
Section 11.2.3 Indemnification by RRT Regarding Theken Disc and Therics.
Subsequent to the Closing, and subject to the applicable limitations described
below in Section 11.4 and the provisions of Section 11.6, RRT shall indemnify
each Buyer Indemnified Party against, and hold each Buyer Indemnified Party
harmless from, any Damages incurred by such Buyer Indemnified Party that arise
out of or relate to, whether directly or indirectly:
(a) any breach or inaccuracy of any representation or warranty made by Theken
Disc or the Theken Disc members, as sellers, under the Theken Disc Purchase
Agreement or in any agreement, certificate or other instrument delivered by
Theken Disc or any of such selling members pursuant to the Theken Disc Purchase
Agreement (without regard to any qualification contained therein as to
materiality);
(b) any breach or non-performance by Theken Disc (prior to the Closing) or any
of the Theken Disc members, as sellers, of any of its or their covenants or
agreements contained in the Theken Disc Purchase Agreement or in any agreement,
certificate or other instrument delivered by Theken Disc or such selling members
pursuant to the Theken Disc Purchase Agreement;
(c) any breach or inaccuracy of any representation or warranty made by Therics
or the Therics members, as sellers, under the Therics Purchase Agreement or in
any agreement, certificate or other instrument delivered by Therics or any of
such selling members pursuant to the Therics Purchase Agreement (without regard
to any qualification contained therein as to materiality);
(d) any breach or non-performance by Therics (prior to the Closing) or any of
the Therics members, as sellers, of any of its or their covenants or agreements
contained in the Therics Purchase Agreement or in any agreement, certificate or
other instrument delivered by Therics or such selling members pursuant to the
Therics Purchase Agreement;
(e) any inaccuracy in the “Allocation Schedule” or the “Closing Funds Flow Memo”
(as such terms are defined in the Theken Disc Purchase Agreement); and
(f) any inaccuracy in the “Allocation Schedule” or the “Closing Funds Flow Memo”
(as such terms are defined in the Therics Purchase Agreement).

 

84



--------------------------------------------------------------------------------



 



Section 11.2.4 Buyer’s Indemnification Obligations. Subsequent to the Closing
and subject to the applicable limitations described below in Section 11.4, the
Buyer shall indemnify Sellers and their respective Affiliates (but excluding the
Company), and each of their respective officers, directors, employees,
stockholders, members, managers, partners, advisors, agents, heirs, successors
and assigns (each, a “Seller Indemnified Party”) against, and hold each Seller
Indemnified Party harmless from, any Damages incurred by such Seller Indemnified
Party that arise out of or relate to, whether directly or indirectly:
(a) any breach or inaccuracy of any representation or warranty made by the Buyer
contained in this Agreement (including under Article VI) or in any agreement,
certificate or other instrument delivered by Buyer pursuant to this Agreement
(without regard to any qualification contained therein as to materiality); and
(b) any breach or non-performance by the Buyer of any of its covenants or
agreements contained in this Agreement or in any agreement, certificate or other
instrument delivered by the Buyer pursuant to this Agreement.
Section 11.3 Indemnification Process.
Section 11.3.1 Except with respect to Taxes and matters relating to Taxes (which
are covered under Section 11.5), any claim by a Buyer Indemnified Party or a
Seller Indemnified Party (referred to herein as the “Indemnified Party”)
asserted against any other Party to this Agreement (referred to herein as the
“Indemnifying Party”) shall be asserted, within the relevant survival period
provided for in Section 11.1 above, and resolved in accordance with this
Section 11.3. In the event that any Seller is an Indemnifying Party, all notices
and other communications shall be delivered to or made by the Member
Representative on behalf of such Seller(s); provided however, that
notwithstanding anything herein to the contrary, in the event that any Seller is
an Indemnifying Party with respect to claims under Section 11.2.1, then the
Member Representative and the Seller Indemnifying Party may instruct the Buyer
Indemnified Party to deliver and accept notices or other communications to and
from the applicable Seller Indemnifying Party.
Section 11.3.2 Any Indemnified Party seeking indemnification hereunder shall,
within the relevant survival period provided for in Section 11.1 above, deliver,
or cause to be delivered, a written notice (each a “Claim Notice”) to the
Indemnifying Party as follows: (i) in the case of a claim for indemnification
brought by a Buyer Indemnified Party pursuant to Sections 11.2.1, 11.2.2, 11.2.3
and/or 11.5, the Buyer Indemnified Party shall deliver a Claim Notice to the
Member Representative; and (ii) in the case of a claim for indemnification
brought by any Seller Indemnified Party pursuant to Section 11.2.4, the Member
Representative shall deliver a Claim Notice to the Buyer (it being agreed that
the Buyer shall only be obligated to accept Claim Notices from the Member
Representative). Each Claim Notice shall describe in reasonable detail the facts
giving rise to any claims for indemnification hereunder and shall include in
such Claim Notice (if then known) the amount or the method of computation of the
amount of such claim, and a reference to the provision of this Agreement or any
agreement, certificate or instrument executed pursuant hereto or in connection
herewith upon which such claim is based; provided, however, that a Claim Notice
in respect of any Proceeding, including any action at law or suit in equity,
brought by or against a third Person (a “Third-Party Claim”) as to which
indemnification will be sought shall be given promptly after the Indemnified
Party first becomes aware of the commencement of the Proceeding; provided,
further, that failure to deliver any such Claim Notice shall not affect such
Indemnified Party’s right to indemnification hereunder, except to the extent
that the Indemnifying Party is materially prejudiced as a result of such
failure; provided, further, any Indemnified Party seeking indemnification shall
use good faith efforts to deliver any such Claim Notice within a reasonable
period after discovery of the same.

 

85



--------------------------------------------------------------------------------



 



Section 11.3.3 Within fifteen (15) days after delivery of a Claim Notice related
to a Third Party Claim, the Indemnifying Party shall have the right, but not the
obligation, upon written notice to the Indemnified Party acknowledging in
writing its obligation to indemnify the Indemnified Party hereunder against any
Damages that may result from such Third Party Claim, to investigate, contest,
assume the defense of or settle any such Third Party Claim through counsel of
the Indemnifying Party’s choice (such counsel to be reasonably acceptable to the
Indemnified Party); provided that the Indemnifying Party may not assume control
of the defense of a Third Party Claim (w) involving alleged criminal liability
against the Company, Buyer or any of their Affiliates, directors, officers or
employees, (x) in which equitable relief is sought against the Indemnified Party
(but only with respect to the part of any Third Party Claim seeking equitable
relief), (y) in which the maximum amount of the Third Party Claim, together with
all other pending claims (whether a Third Party Claim or otherwise), is less
than the Deductible, or (z) in which the maximum amount of the Third Party Claim
is more than the Cap (it being agreed that this provision (z) shall be applied
on an aggregate, not claim-by-claim basis) (items (w) — (z) referred to
collectively as the “Non-Assumable Third Party Claims”); provided further that
the Indemnified Party may, at its option and at its own expense, participate in
(but not control) the investigation, contesting, defense or settlement of any
such Third Party Claim through representatives and counsel of its own choosing,
cost and expense; provided further, that the Indemnifying Party shall not settle
any Third Party Claim unless (i) such settlement is on exclusively monetary
terms (other than standard provisions related to confidentiality and similar
matters) and includes a complete release of the Indemnified Party from liability
or (ii) the Indemnified Party shall have consented to the terms of such
settlement, which consent shall not be unreasonably withheld, conditioned or
delayed. If requested by the Indemnifying Party, the Indemnified Party will
reasonably cooperate with the Indemnifying Party and its counsel in contesting
any Third Party Claim being defended by the Indemnifying Party or, if
appropriate and related to such Third Party Claim, in making, at the sole cost
and expense of the Indemnifying Party, any counterclaim against the claimant in
such Third Party Claim, or any cross-complaint against any Person. The
Indemnifying Party’s indemnification obligations shall include payment for the
reasonable fees and expenses of counsel employed by the Indemnified Party:
(a) in connection with a Third Party Claim for any period during which the
Indemnifying Party has failed or refused (or is not permitted) to assume the
defense thereof but only to the extent that it is finally determined in
accordance with Section 11.7 that the Indemnifying Party was obligated to
indemnify the Indemnified Party with respect to such Third Party Claim under
this Agreement, and (b) if the Indemnifying Party has assumed the defense
thereof, if Indemnified Party reasonably and in good faith concludes, upon the
advice of counsel, that it and the Indemnifying Party have a conflict of
interest that would make it inappropriate for the same counsel to represent both
the Indemnified Party and the Indemnifying Party or different defenses available
with respect to such Third Party Claim. The Indemnifying Party shall be entitled
to participate in (but not to control) the defense of any Third Party Claim
which it has not elected to assume the defense of, or any Non-Assumable Third
Party Claim, with its own counsel and at its own expense.

 

86



--------------------------------------------------------------------------------



 



Section 11.3.4 From and after the delivery of a Claim Notice under this
Agreement, at the reasonable request of the Indemnifying Party and subject to
the appropriate confidential undertakings, each Indemnified Party shall grant
the Indemnifying Party and its representatives all reasonable access to the
books, records and properties of such Indemnified Party to the extent reasonably
related to the matters to which the Claim Notice relates. All such access shall
be granted during normal business hours and shall be granted under conditions
which will not unreasonably interfere with the business and operations of such
Indemnified Party. The Indemnifying Party will not, and shall require that its
representatives do not, use (except in connection with such Claim Notice) or
disclose to any third Person other than the Indemnifying Party’s representatives
(except as may be required by applicable Law) any information obtained pursuant
to this Section 11.3 which is designated as confidential by an Indemnified
Party.
Section 11.4 Limitation on Indemnity.
Section 11.4.1 Subject to the provisions of Section 11.4.2, with respect to any
claims for indemnification (i) by any Buyer Indemnified Party under
Section 11.2.1, Section 11.2.2(a) or Section 11.2.3(a) or (c) (other than claims
under Section 11.2.2(a) related to any of the Extended Duration Representations
defined under Sections 11.1.1(a) or (b), or claims under Section 11.2.3(a) or
(c) related to any of the “Extended Duration Representations” defined under
Section 11.1.1(a) or (b) of the Theken Disc Purchase Agreement or
Section 11.1.1(a) or (b) of the Therics Purchase Agreement, respectively), or
(ii) by any Seller Indemnified Party under Section 11.2.4(a) (other than claims
under Section 11.2.4(a) related to any of the Extended Duration Representations
defined under Section 11.1.1(a)), the Parties agree that the following
limitations shall apply:
(a) no such Indemnified Party shall be entitled to make any such claim unless
and until the aggregate amount of all Damages suffered by such Indemnified Party
exceeds Four Hundred Thousand Dollars ($400,000) (the “Threshold Amount”),
whereupon, such Indemnified Party shall be entitled to recover any Damages in
excess of Two Hundred Thousand Dollars ($200,000) (the “Deductible”); provided,
however, that if an Indemnified Party’s claim for recovery of Damages relates to
the Company’s Intellectual Property Rights which are the subject matter of a
Delivered Opinion, the Deductible shall be increased by the amount of legal fees
actually paid by the Company to obtain the Delivered Opinions, which amount
shall not exceed One Hundred Fifty Thousand Dollars ($150,000) (i.e., a maximum
Deductible of Three Hundred Fifty Thousand Dollars ($350,000));
(b) the aggregate cumulative liability of the Sellers with respect to any such
claims brought by any Buyer Indemnified Party shall not exceed the amount equal
to thirty percent (30%) of the sum of (i) the Purchase Price, plus (ii) the
Theken Disc Adjusted Purchase Price, plus (iii) the Therics Adjusted Purchase
Price; provided, however, that notwithstanding anything in this Agreement, the
Theken Disc Purchase Agreement or the Therics Purchase Agreement to the
contrary, such amount shall not exceed an aggregate of Sixty Million Dollars
($60,000,000) (the amount calculated in this Section 11.4.1(b), the “Cap”);
provided, further, that the aggregate cumulative liability of each Seller (other
than RRT) under the Cap shall not exceed thirty percent (30.00%) of the product
of the Purchase Price multiplied by such Seller’s “Percentage” as set forth on
the

 

87



--------------------------------------------------------------------------------



 



Allocation Schedule, attached as Exhibit A to this Agreement hereto; provided,
further, that the aggregate cumulative liability of RRT under the Cap shall not
exceed the sum of (i) thirty percent (30.00%) of the product of the Purchase
Price multiplied by 90.85% (i.e., RRT’s and the Appreciation Rights Holders
aggregate “Percentage” as set forth on the Allocation Schedule, attached as
Exhibit A to this Agreement hereto), plus (ii) Five Million Seven Hundred Twenty
Thousand Three Hundred Sixteen Dollars ($5,720,316); provided, further, that the
aggregate cumulative liability with respect to such indemnification claims
pursuant to Sections 11.2.3(a) (other than claims under Section 11.2.3(a)
related to any of the “Extended Duration Representations” defined under
Section 11.1.1(a) or (b) of the Theken Disc Purchase Agreement) shall not exceed
Six Million Dollars ($6,000,000); provided, further, that the aggregate
cumulative liability with respect to such indemnification claims pursuant to
Sections 11.2.3(c) (other than claims under Section 11.2.3(c) related to any of
the “Extended Duration Representations” defined under Section 11.1.1(a) or
(b) of the Therics Purchase Agreement) shall not exceed Two Million Four Hundred
Thousand Dollars ($2,400,000); and
(c) the aggregate cumulative liability of the Buyer with respect to any such
claims brought by any Seller Indemnified Party shall not exceed an amount equal
to the Cap.
Section 11.4.2 Notwithstanding anything in this Agreement to the contrary and
for the avoidance of doubt, the limitations under Section 11.4.1, including the
Threshold Amount, the Deductible and the Cap, shall not apply to (a) any
payments (whether Purchase Price, adjustments to the Purchase Price based upon
the Final Working Capital Amount or Earn-Out Payments (including any credits to
Earn-Out Payments as a result of any Earn-Out Acceleration Payments or
otherwise)) owed by the Buyer to the Sellers pursuant to Article II of this
Agreement and Section 11.6.2, or (b) any other claims for indemnification by any
Indemnified Party not specifically limited pursuant to Section 11.4.1, or
(c) any claims for indemnification by any Indemnified Party that arise out of or
relate to, whether directly or indirectly, fraud or intentional
misrepresentation by the Party against whom such claims for indemnification are
made (including any claims for indemnification related to any Extended Duration
Representations of such Party defined under Section 11.1.1(e)).
Section 11.4.3 Notwithstanding anything in this Agreement to the contrary and
for the avoidance of doubt, no Buyer Indemnified Party shall be entitled to
indemnification hereunder for any claims which such Buyer Indemnified Party has
already been fully indemnified pursuant to the terms of the Theken Disc Purchase
Agreement or Therics Purchase Agreement.
Section 11.4.4 With respect to any claims for indemnification by any Buyer
Indemnified Party under Sections 11.2.2 or 11.5, the aggregate cumulative
liability of each Seller (other than RRT) under this Agreement shall not exceed
the amount of Purchase Price actually received by such Seller; provided,
however, that the limitations under this Section 11.4.4 shall not apply to any
claims for indemnification by any Buyer Indemnified Party under
Sections 11.2.2(b) or 11.5 against any Seller relating to any breach or
non-performance by such Seller of its covenants or agreements contained in this
Agreement or in any agreement, certificate or other instrument delivered by such
Seller pursuant to this Agreement.

 

88



--------------------------------------------------------------------------------



 



Section 11.5 Tax Indemnification.
Section 11.5.1 Subsequent to the Closing, each Seller, jointly and severally,
shall indemnify the Buyer Indemnified Parties against, and hold each of the
Buyer Indemnified Parties harmless from: (i) all Liability for Taxes of the
Company for all Pre-Closing Tax Periods, except to the extent such Taxes are
included as current liabilities in the determination of the Final Working
Capital Amount, (ii) any Damages incurred by such Buyer Indemnified Party that
arise out of or relate to, whether directly or indirectly, any breach by the
Sellers, the Member Representative or their Affiliates of any covenant contained
in this Section 11.5 or Article VIII, and (iii) any Damages incurred by such
Buyer Indemnified Party that arise out of or relate to, whether directly or
indirectly, any breach of any representation or warranty contained in
Section 5.10 (without regard to any qualification contained therein as to
materiality), except to the extent that any such Damages are otherwise
indemnified pursuant to the foregoing clauses (i) or (ii) or are Taxes included
as current liabilities in the determination of the Final Working Capital Amount.
For purposes of this Section 11.5, “Taxes” shall include the amount of Taxes
that would have been paid but for (A) income Tax deductions related to payments
to the Appreciation Rights Holders at Closing pursuant to the Appreciation
Rights Closure Agreements pursuant to Section 2.2 and (B) the application of any
credit or net operating loss or capital loss deduction attributable to
Post-Closing Tax Periods.
Section 11.5.2 In the case of any Straddle Period: (i) real, personal and
intangible property Taxes or other Taxes levied on a per diem basis
(collectively, “Per Diem Taxes”) of the Company for a Pre-Closing Tax Period
shall be equal to the amount of such Per Diem Taxes for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of days
during the Straddle Period that are in the Pre-Closing Tax Period and the
denominator of which is the total number of days in the Straddle Period; and
(ii) all other Taxes of the Company, including income, sale, use and payroll
Taxes, for any Pre-Closing Tax Period shall be computed as if such Tax Period
ended as of the end of the day on the Closing Date.
Section 11.5.3 The Sellers’ indemnification obligation for Taxes for a
Pre-Closing Tax Period shall initially be effected by the payment to the Buyer
of the excess of (i) the amount of Taxes due for such Pre-Closing Tax Period as
evidenced by a Tax Return prepared in accordance with Section 8.1 or other
appropriate documentation relating to the resolution of a Tax Claim over
(ii) the amount of such Taxes paid by the Sellers at any time plus the amount of
such Taxes paid by the Company on or prior to the Closing Date, plus the amount
of such Taxes included as a current Liability in the determination of the Final
Working Capital Amount. In the case of any contested Tax, payment of the Tax to
the appropriate Governmental Authority shall not be considered to be due earlier
than the date a final determination with respect to such Tax Liability is made
by the appropriate Governmental Authority or court.
Section 11.5.4 If a Governmental Authority shall make any claim relating to
Taxes that, if successful, might result in an indemnification payment and/or
offset pursuant to this Section 11.5 (a “Tax Claim”), the Buyer shall promptly
and in any event no more than fifteen (15) days following receipt of such Tax
Claim, give written notice of such Tax Claim to the Member Representative,
together with copies of all notices and communications relating to such Tax
Claim; provided, however, the failure of the Buyer to give such notice shall
only relieve the Sellers from their indemnification obligations hereunder to the
extent they are actually prejudiced by such failure.

 

89



--------------------------------------------------------------------------------



 



Section 11.5.5 The Member Representative may elect to control all Proceedings at
his own expense and may make all decisions with respect to any Tax Claim
relating to a Tax Period (or portion thereof) ending on or prior to the Closing
Date. Unless the Member Representative so elects, the Buyer shall control all
Proceedings and may make all decisions with respect to any Tax Claim relating to
a Tax Period (or portion thereof) ending on or prior to the Closing Date. The
controlling party shall not settle any such Tax Claim without the other party’s
(the Buyer or the Member Representative, as the case may be) consent, which
shall not be unreasonably withheld, conditioned or delayed.
Section 11.6 Set-Off Right Against Earn-Out Payments; Unresolved Claims.
Section 11.6.1 Subject to any applicable limitations set forth in Section 11.4,
the Buyer shall have the right to deduct from and offset against the First
Earn-Out Amount and/or the Second Earn-Out Amount, as the case may be, the
amount of any Damages in respect of which it is agreed by the Parties in
writing, or otherwise finally determined pursuant to the terms of this
Agreement, that any Buyer Indemnified Party is entitled to indemnification
hereunder and for which such Buyer Indemnified Party has not already been
indemnified (the “Resolved Claim Amount”). For the avoidance of doubt, the
Parties agree and acknowledge that the Buyer’s right to deduct any Resolved
Claim Amounts from, and offset any Resolved Claim Amounts against, any Earn-Out
Payment shall apply to the entirety of the applicable Earn-Out Payment(s) and
shall not be allocable to that portion of such Earn-Out Payment(s) payable to
any particular Seller(s) or Appreciation Rights Holder(s), regardless of the
nature of the indemnification claim that gave rise to such Resolved Claim
Amount.
Section 11.6.2 Notwithstanding anything expressed or implied in this Article XI
to the contrary, in the event that a Buyer Indemnified Party has (i) delivered
to the Member Representative a Claim Notice pursuant to Section 11.3.2, or a
notice in respect of any Tax Claim pursuant to Section 11.5.4; and (ii) such
indemnification claim has not been fully and finally agreed to or resolved
pursuant to this Agreement, including, as applicable, payment in full of any
amounts in respect thereof to the Buyer Indemnified Party (each, an “Unresolved
Claim”), then with respect to the aggregate amount of any Damages claimed by any
Buyer Indemnified Party under an Unresolved Claim (the “Unresolved Claim
Amount”), the Parties agree that, with respect to any Unresolved Claim Amount
that exists as of the First Earn Earn-Out Payment Date, the Buyer shall be
entitled to holdback from the amount of the First Earn-Out Amount otherwise
payable hereunder the full amount such Unresolved Claim Amount (it being agreed
that in the event that the Unresolved Claim Amount is greater than the amount
otherwise payable as the First Earn-Out Payment, the Buyer shall be entitled to
holdback (i) the entirety of the amount of the First Earn-Out Amount otherwise
payable hereunder and (ii) any excess Unresolved Claim Amounts from the amount
of the Second Earn-Out Amount otherwise payable hereunder); and, with respect to
any Unresolved Claim Amount that exists as of the Second Earn Earn-Out Payment
Date, the Buyer shall be entitled to holdback from the amount of the Second
Earn-Out Amount otherwise payable hereunder the full amount of such Unresolved
Claim Amount. Upon final agreement by the Parties or other final determination
hereunder of any Unresolved Claim, (a) the Buyer shall be entitled to retain for
its own account, and deduct from and offset against the applicable Earn-Out
Payment(s), any amount of such Unresolved Claim that is finally agreed or
determined to be payable to a Buyer Indemnified Party, and/or (b) the Buyer
shall, within five (5) Business Days of such final agreement or determination,
pay (i) any amount of such Unresolved Claim that is agreed or determined to be
payable, plus (ii) an amount equal to interest thereon at Adjusted LIBOR for the
period from the date of the holdback through the date of such payment
(collectively, an “Excess Holdback Payment”), in accordance with both the
Allocation Schedule and Section 2.5.6, (x) to the Member Representative for the
benefit of all Sellers, and (y) to the Appreciation Rights Holders.

 

90



--------------------------------------------------------------------------------



 



Section 11.7 Remedies. The indemnification provisions in this Article XI shall
be the sole and exclusive remedies of the Parties with respect to any breach of
the respective representations, warranties, covenants and agreements pursuant to
this Agreement or otherwise arising out of this Agreement, regardless of the
theory or cause of action pled, except for the remedies of specific performance,
injunction and other equitable relief; provided, however, that no Party hereto
shall be deemed to have waived any rights, claims, causes of action or remedies
if and to the extent gross negligence, fraud or intentional misrepresentation is
proven on the part of a Party by another Party hereto and such rights, claims,
causes of action or remedies may not be waived under applicable Law; provided,
further, that no Party shall be deemed to have waived its right to enforce this
Agreement via litigation in a court of law, or alternatively, any other dispute
resolution mechanism agreed upon by the Parties in writing (e.g., arbitration).
ARTICLE XII.
MEMBER REPRESENTATIVE.
Section 12.1 Irrevocable Appointment of Representative. By the execution and
delivery of this Agreement, including counterparts hereof, each Seller hereby
irrevocably constitutes and appoints RRT, as the true and lawful agent and
attorney-in-fact (referred to in this Agreement as the “Member Representative”)
of such Seller with full power of substitution to act in the name, place and
stead of such Seller with respect to the terms and provisions of this Agreement
and each Ancillary Agreement to which such Seller is a party, and to do or
refrain from doing all such further acts and things, and to execute all such
documents, as the Member Representative shall deem necessary or appropriate, in
the Member Representative’s sole discretion, in connection with any of the
Transactions contemplated under this Agreement, including the power:
Section 12.1.1 to deliver the membership certificates and other instruments of
conveyance which are necessary or desirable to effect the sales of such Seller’s
Units;
Section 12.1.2 to execute and deliver all Ancillary Agreements, certificates,
and documents which the Member Representative deems necessary or appropriate in
connection with the consummation of the transactions contemplated by the terms
and provisions of this Agreement and the Ancillary Agreements;
Section 12.1.3 to receive and receipt for all payments made by the Buyer to any
of the Sellers under this Agreement;

 

91



--------------------------------------------------------------------------------



 



Section 12.1.4 to employ and obtain the advice of legal counsel, accountants and
other professional advisors as the Member Representative, in such Person’s sole
discretion, deems necessary or advisable in the performance of such Person’s
duties as Member Representative and to rely on their advice and counsel;
Section 12.1.5 to incur expenses of sale, including Company Expenses, and any
other fees and expenses allocable or in any way relating to such transaction or
any indemnification claim, whether incurred prior or subsequent to Closing, to
deduct from funds received on behalf of the Sellers prior to their distribution
to the Sellers any amount which the Member Representative deems necessary for
payment of or as a reserve against the Company Expenses, and to pay such fees
and expenses or to deposit the same in a bank account established for such
purpose;
Section 12.1.6 to receive the Excess Working Capital Amount, if any, for the
benefit of all Sellers, and to distribute such Excess Working Capital Amount, if
any, to Sellers in accordance with both the Allocation Schedule and
Section 2.5.6;
Section 12.1.7 to terminate, amend or waive any provision of this Agreement or
any Ancillary Agreement, provided that any such termination, amendment or
waiver, if material to the rights and obligations of the Sellers in the
reasonable judgment of the Member Representative, shall be taken in the same
manner with respect to all Sellers unless otherwise agreed by each Seller who is
subject to any disparate treatment of a potentially adverse nature;
Section 12.1.8 to settle all disputes and claims that arise under this
Agreement, the Ancillary Agreements or any other agreement, certificate or
instrument delivered in connection with this Agreement;
Section 12.1.9 to serve as representative for the Sellers with respect to the
Sellers’ rights to receive payment of any portion of the Purchase Price
(including any portions of the Earn-Out Payments), and delivering on behalf of
the Sellers any notice under this Agreement and the Ancillary Agreements; and
Section 12.1.10 to do or refrain from doing any further act or deed on behalf of
the Sellers which the Member Representative deems necessary or appropriate in
such Person’s sole discretion relating to the subject matter of this Agreement
as fully and completely as any of the Sellers could do if personally present and
acting.
Section 12.2 Authority of Representative; Reliance.
Section 12.2.1 The appointment of the Member Representative in this Article XII
shall be deemed coupled with an interest and shall be irrevocable, and the Buyer
and any other Person may conclusively and absolutely rely, without inquiry, upon
any action of the Member Representative as the act of each of the Sellers in all
matters referred to in this Agreement. Each of Sellers hereby ratifies and
confirms all that the Member Representative shall do or cause to be done by
virtue of the Member Representative’s appointment as the Member Representative
of such Seller. The Member Representative shall act for Sellers on all of the
matters set forth in this Agreement in the manner the Member Representative
believes to be in the best interest of the Sellers and consistent with the
Member Representative’s obligations under this Agreement, but the Member
Representative shall not be responsible to any Seller for any loss or damage any
Seller may suffer by reason of the performance by the Member Representative of
the Member Representative’s duties under this Agreement, including any loss or
damage resulting from any error of judgment, mistake of fact or Law, or any act
done or omitted to be done in good faith, other than loss or damage arising from
willful violation of Law or gross negligence in the performance of the Member
Representative’s duties under this Agreement.

 

92



--------------------------------------------------------------------------------



 



Section 12.2.2 Each of the Sellers hereby expressly acknowledges and agrees that
the Member Representative is authorized to act on behalf of such Seller
notwithstanding any dispute or disagreement among the Sellers, and that the
Buyer shall be entitled to rely on any and all action taken by the Member
Representative under this Agreement or the Ancillary Agreements without
liability to, or obligation to inquire of, any of the Sellers. The Buyer is
hereby expressly authorized to rely on the genuineness of the signature of the
Member Representative on any instrument, certificate or document. Upon receipt
of any writing which reasonably appears to have been signed by the Member
Representative, the Buyer may act upon the same without any further duty of
inquiry as to the genuineness of the writing. The Sellers do hereby jointly and
severally agree to indemnify and hold the Member Representative harmless from
and against any and all liability, loss, cost, damage or expense (including fees
and expenses of legal counsel) reasonably incurred or suffered as a result of
the performance of the Member Representative’s duties under this Agreement
except for actions by the Member Representative constituting gross negligence or
willful misconduct.
Section 12.3 Successor Representative. In the event that RRT dies or otherwise
becomes unable to serve as the Member Representative as contemplated hereunder,
then the personal representative of RRT’s person or estate shall automatically
succeed as the successor Member Representative (the “Successor Representative”).
All provisions applicable to the Member Representative, including, without
limitation, the appointment and authority provisions hereof, shall apply with
equal force and effect to any Successor Representative.
ARTICLE XIII.
SELLER RELEASE
Section 13.1 Seller Release. Each Seller (a “Releasor”) for himself or itself
and its equity holders (to the extent permitted by applicable Law), officers,
directors, employees, agents, representatives and each of their respective
Affiliates, successors and assigns (collectively, the “Releasing Parties”)
hereby unconditionally and forever remises, releases, discharges and holds
harmless, the Company and the Buyer and each and every director, manager,
officer, employee, agent, representative and Affiliate of the Company and the
Buyer and each of their successors and assigns (collectively, the “Released
Parties”), of and from any and all actions, Proceedings, claims, causes of
action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, controversies, contracts, leases, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands, of
any nature whatsoever, and of every kind and description, choate and inchoate,
at law or in equity whether arising under the Operating Agreement, the Company’s
articles of organization, or any provision of Ohio Law, including but not
limited to the Ohio LLC Act, which any Releasing Party now has or ever might
claim to have against any or all of the Released Parties, whether or not
currently asserted or known, arising from or relating to any event, dispute or
occurrence which arose on or prior to the date hereof, including, without
limitation, any Releasing Party’s ownership of any Units of the Company and/or
the purchase thereof (collectively, the “Released Claims”).

 

93



--------------------------------------------------------------------------------



 



Section 13.2 Releasor Waiver. Each Releasor, on behalf of himself or itself and
the other Releasing Parties, and only as concerns the Released Claims,
specifically waives the benefits of any statutory or common law of any state,
which in effect provides that a general release does not extend to claims which
the creditor does not know or suspect to exist in his favor. It is expressly
understood and agreed that the releases contained herein are intended to cover
and do cover all known facts and/or claims, as well as any further facts and/or
claims within the scope of such Released Claims not known or anticipated, but
which may later develop or be discovered, including all the effects and
consequences thereof. Each Releasor, on behalf of himself or itself and the
other Releasing Parties, acknowledges that they may hereafter discover facts in
addition to, or different from, those which they now believe to be true with
respect to the subject matter of the Released Claims released herein, but agree
that they have taken that possibility into account in reaching this Agreement,
and that the Released Claims given herein shall be and remain in effect
notwithstanding the discovery or existence of any such additional or different
facts, as to which the Releasing Parties expressly assume the risk. In
connection with such waiver and relinquishment of Released Claims, each
Releasor, on behalf of himself or itself and the other Releasing Parties, hereby
acknowledges that they are aware that their attorneys may hereafter discover
claims or facts in addition to, or different from, those which they now know or
believe to exist with respect to the subject matter of the Released Claims, or
any part of this Agreement, but that it is nonetheless their intention to fully,
finally and forever settle and release all disputes and differences, known or
unknown, suspected or unsuspected, as to the Released Claims.
Section 13.3 Releasor Covenants. Each Releasor covenants, and shall use
reasonable best efforts to cause the other Releasing Parties, never to institute
any Released Claim whether at law or in equity, against any or all of the
Released Parties, in any court or administrative agency or before any other
public or private tribunal.
Section 13.4 Releasor Indemnification. Each Releasor severally agrees that if he
or it hereafter commences, joins in, or in any manner seeks relief through any
action (including, without limitation, any complaint, cross-claim, counterclaim,
third-party complaint or interpleader complaint in any jurisdiction or any
action before an administrative or regulatory agency, whether against a Party to
this Agreement or any third party) arising out of, based upon, or relating to
any of the Released Claims released by him or it hereunder, or in any manner
asserts against any Released Party any of the Released Claims released
hereunder, then such Releasor will indemnify and hold harmless the Released
Parties from any settlements, judgments, costs and expenses (including
attorneys’ fees and costs) incurred by such person or entity as a result of or
in connection with such action.

 

94



--------------------------------------------------------------------------------



 



Section 13.5 Excluded Claims. Notwithstanding anything to the contrary contained
herein, in no event shall this general release of Released Claims apply to any
Released Claims that (i) may arise from any breach by any of the Released
Parties of this Agreement or the Ancillary Agreements, or the failure of the
Released Parties to properly perform any obligation or duty arising on the part
of any of the Released Parties on or after the date hereof under this Agreement,
or (ii) arise from fraud, intentional misrepresentation or gross negligence of
the Released Parties.
Section 13.6 Acknowledgment of Understanding by Releasor. Each Releasor
acknowledges that such Releasor (i) has received the advice of legal counsel in
connection with this Article XIII, (ii) has read and understands that this is a
general release of Released Claims and (iii) intends to be legally bound by the
same.
ARTICLE XIV.
MISCELLANEOUS
Section 14.1 Entire Agreement. This Agreement (including the Company Disclosure
Schedule, any other exhibits, schedules, certificates, lists and documents
referred to herein, and any documents executed by the Parties simultaneously
herewith or pursuant thereto), the Ancillary Agreements and the Confidentiality
Agreement constitute the entire agreement of the Parties hereto, except as
provided herein, and supersedes all prior agreements and understandings, written
and oral, among the Parties with respect to the subject matter hereof.
Section 14.2 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only as broadly as is enforceable.
Section 14.3 Expenses. Except as expressly set forth in this Agreement, all
fees, costs and expenses incurred in connection with this Agreement or the other
Transactions contemplated hereby, shall be paid by the Party incurring such
fees, costs and expenses.

 

95



--------------------------------------------------------------------------------



 



Section 14.4 Notices. Unless otherwise provided herein, all notices and other
communications hereunder shall be in writing and shall be deemed given if
(i) delivered in person, (ii) transmitted by telecopy (notice deemed given upon
confirmation of receipt), (iii) mailed by certified or registered mail (return
receipt requested) (in which case such notice shall be deemed given on the third
(3rd) Business Day after such mailing, but only if deposited at a U.S. Postal
Service office in Ohio or New Jersey) or (iv) delivered by an express courier
(with written confirmation) (in which case such notice shall be deemed given on
the next Business Day) to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):
If to the Buyer (or the Company after the Closing):
Integra Life Sciences Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Facsimile: (609) 275-1082
Attention: Senior Vice President and General Counsel
With a copy (which shall not constitute notice) sent concurrently to:
Latham & Watkins LLP
233 South Wacker Drive, Suite 5800
Chicago, IL 60606
Facsimile: (312) 993-9767
Attention: Thomas E. Keim, Jr.
If to any Seller or the Member Representative (or the Company before the
Closing):
c/o Randall R. Theken
********
********
Facsimile: ********
With a copy (which shall not constitute notice) sent concurrently to:
Stark & Knoll Co., L.P.A.
3475 Ridgewood Road
Akron, Ohio 44333-3163
Facsimile: (330) 376-6237
Attention: Aaron G. Lepp, Esq.
Section 14.5 Binding Effect; Persons Benefiting; Assignment. This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective successors and permitted assigns. No provision of this Agreement is
intended or shall be construed to confer upon any entity or Person other than
the Parties hereto and their respective successors and permitted assigns any
right, remedy or claim under or by reason of this Agreement or any part hereof.
This Agreement may not be assigned by any of the Parties hereto; provided,
however, that, the Buyer may assign all or part of its rights under this
Agreement and delegate all or part of its obligations under this Agreement to
(i) a wholly-owned Subsidiary of the Buyer, in which event all of the rights and
powers of the Buyer and remedies available to the Buyer under this Agreement
shall extend to and be enforceable by such Subsidiary and provided that Buyer
provides the Member Representative with written notice of such assignment within
five (5) Business Days of the same, or (ii) subject to Section 2.5.4 of this
Agreement, any Person who acquires the Buyer, whether by way of merger or the
purchase of all of the Buyer’s outstanding capital stock or substantially all of
the Buyer’s assets. In the event of any such assignment and delegation, the term
“Buyer” as used in this Agreement shall be deemed to refer to such Subsidiary or
successor of the Buyer, as the case may be, where reference is made with respect
to actions to be taken with respect to the Transactions, and shall be deemed to
include both the Buyer and such Subsidiary or successor of the Buyer, as the
case may be, where appropriate. Notwithstanding anything herein to the contrary,
irrespective of any assignment under Section 14.5(i) above the original Buyer
and assignor under Section 14.5(i) (i.e., Integra LifeSciences Holdings
Corporation) shall remain primarily liable for the performance of all of its
obligations under this Agreement and the Ancillary Agreements, and as such, the
Sellers may seek to enforce this Agreement against Integra LifeSciences Holdings
Corporation without first having to seek enforcement against any assignee under
Section 14.5(i) above, and furthermore, nothing in this Section 14.5 shall be
deemed a waiver of any claim which Sellers might have against Integra
LifeSciences Holdings Corporation.

 

96



--------------------------------------------------------------------------------



 



Section 14.6 Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same agreement, it being
understood that all of the Parties need not sign the same counterpart. This
Agreement may be executed and delivered by facsimile or email transmission of a
file in “.pdf” or similar format and upon such delivery, each signature shall be
deemed to have the same effect as if the original signature had been delivered
to the other Party.
Section 14.7 Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OF THE ANCILLARY AGREEMENTS OR OTHER AGREEMENTS ENTERED INTO IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14.7.
Section 14.8 Governing Law; Jurisdiction.
Section 14.8.1 Except as required by the mandatory provisions of the Ohio LLC
Act, this Agreement (including any claim or controversy arising out of or
relating to this Agreement and the Ancillary Agreements) shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to conflicts of laws principles that would result in the
application of the law of any other state.

 

97



--------------------------------------------------------------------------------



 



Section 14.8.2 Each of the Parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Delaware State court, or, if no such state court has proper jurisdiction, the
Federal court of the United States of America, sitting in Wilmington, Delaware,
and any appellate court from any thereof, in any actions or Proceedings arising
out of or relating to this Agreement, the Ancillary Agreements and any
Transactions contemplated hereby or thereby or for recognition or enforcement of
any Judgment relating thereto, and each of the Parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action or Proceeding except
in such courts, (ii) agrees that any claim in respect of any such action or
Proceeding may be heard and determined in such Delaware State court or, if no
such state court has proper jurisdiction, the such Federal court, (iii) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any action or Proceeding
in the state or federal courts located in any such Delaware State or Federal
court, and (iv) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such action or Proceeding in the
state or federal courts located in any such Delaware State or Federal court.
Each of the Parties hereto agrees that a final Judgment in any such action or
Proceeding may be enforced in other jurisdictions by suit on the Judgment or in
any other manner provided by Law. Each Party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 14.4. Nothing in this Agreement will affect the right of any Party to
this Agreement to serve process in any other manner permitted by Law.
Section 14.9 Specific Enforcement. The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any United States
District Court located in Delaware State or in any Delaware State court, in
addition to any other remedy to which any Party is entitled at law or in equity.
Section 14.10 Headings. Headings of the Articles and Sections of this Agreement
are for the convenience of the Parties only, and shall be given no substantive
or interpretive effect whatsoever.
Section 14.11 Waivers. The Member Representative or the Buyer may, by written
notice to the other Party hereto: (i) extend the time for the performance of any
of the obligations or other actions of the other Party under this Agreement;
(ii) waive any inaccuracies in the representations or warranties of the other
Party contained in this Agreement or in any document delivered pursuant to this
Agreement; (iii) waive compliance with any of the conditions or covenants of the
other Party contained in this Agreement; or (iv) waive performance of any of the
obligations of the other Party under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any Party hereto of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.
[Signature Pages Follow]

 

98



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.

                      BUYER:
 
                    INTEGRA LIFESCIENCES HOLDINGS CORPORATION    
 
               
 
  By:   /s/ John B. Henneman, III              
 
      Name:   John B. Henneman, III    
 
      Title:   Executive Vice President, Finance and Administration, and Chief
Financial Officer    
 
                    THE COMPANY:    
 
                    THEKEN SPINE, LLC    
 
                    By:   Foxtrot-Papa Management Company, LLC         Its:  
Manager    
 
               
 
      By:   /s/ Randall R. Theken
 
               
 
          Randall R. Theken, Manager    

 

 



--------------------------------------------------------------------------------



 



                  SELLERS:
 
                /s/ Randall R. Theken         RANDALL R. THEKEN, individually
 
                /s/ Stanley Gault         STANLEY GAULT
 
                /s/ Gary Clark         GARY CLARK
 
                /s/ Michael Baus         MICHAEL BAUS
 
                /s/ David Briggs         DAVID BRIGGS, Trustee of the David M.
Briggs & Associates, Inc. Amended and Restated 401(k) Profit Sharing Plan
 
                AFBS, INC.
 
           
 
  By:   /s/ McAlister C. Marshall, II
 
           
 
      Name:  McAlister C. Marshall, II
 
      Title:    Vice President

          Acknowledged and Agreed for the purposes of Section 12 hereof as of
the date first set forth above:    
 
        MEMBER REPRESENTATIVE:    
 
        RANDALL R. THEKEN, as Member Representative
 
       
By:
  /s/ Randall R. Theken
 
       
 
  Randall R. Theken    

 

2